Exhibit 10.22

 

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

TELOS CORPORATION

and

XACTA CORPORATION

as Borrowers,

and

TELOS DELAWARE, INC.

UBIQUITY.COM, INC.

TELOS INTERNATIONAL CORP.

TELOS INTERNATIONAL ASIA, INC.

SECURE TRADE, INC.

TELOS FIELD ENGINEERING, INC.

TELOWORKS, INC.

as Credit Parties

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO FOOTHILL, INC.

as the Arranger and Administrative Agent

Dated as of April 3, 2008, but effective as of March 31, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    DEFINITIONS AND CONSTRUCTION    1    1.1.    Definitions    1    1.2.   
Accounting Terms    25    1.3.    Code    25    1.4.    Construction    26   
1.5.    Schedules and Exhibits    26    1.6.    Effect of Amendment and
Restatement; No Novation    26 2.    LOAN AND TERMS OF PAYMENT    27    2.1.   
Revolver Advances    27    2.2.    Intentionally Omitted    28    2.3.   
Borrowing Procedures and Settlements    28    2.4.    Payments    34    2.5.   
Overadvances    37    2.6.    Interest Rates and Letter of Credit Fee: Rates,
Payments, and Calculations    37    2.7.    Cash Management    39    2.8.   
Crediting Payments; Float Charge    40    2.9.    Designated Account    40   
2.10.    Maintenance of Loan Account; Statements of Obligations    41    2.11.
   Fees    41    2.12.    Letters of Credit    42    2.13.    LIBOR Option    45
   2.14.    Capital Requirements    48    2.15.    Joint and Several Liability
of Borrowers    48 3.    CONDITIONS; TERM OF AGREEMENT    51    3.1.   
Conditions Precedent to the Initial Extension of Credit    51    3.2.   
Intentionally Omitted    53    3.3.    Conditions Precedent to all Extensions of
Credit    53    3.4.    Term    54    3.5.    Effect of Termination    54   
3.6.    Early Termination by Borrowers    54 4.    CREATION OF SECURITY INTEREST
   55    4.1.    Grant of Security Interest    55    4.2.    Negotiable
Collateral    55    4.3.    Collection of Accounts, General Intangibles, and
Negotiable Collateral    56    4.4.    Delivery of Additional Documentation
Required    56    4.5.    Power of Attorney    56    4.6.    Right to Inspect   
57    4.7.    Control Agreements    57    4.8.    DDAs    57    4.9.   
Commercial Tort Claims    57

 

-i-



--------------------------------------------------------------------------------

5.    REPRESENTATIONS AND WARRANTIES    58    5.1.    No Encumbrances    58   
5.2.    Eligible Accounts    58    5.3.    Copyrights    58    5.4.    Equipment
   58    5.5.    Location of Inventory and Equipment    59    5.6.    Inventory
Records    59    5.7.    Location of Chief Executive Office; FEIN    59    5.8.
   Due Organization and Qualification; Subsidiaries    59    5.9.    Due
Authorization; No Conflict    60    5.10.    Litigation    60    5.11.    No
Material Adverse Change    61    5.12.    Fraudulent Transfer    61    5.13.   
Employee Benefits    61    5.14.    Environmental Condition    61    5.15.   
Brokerage Fees    61    5.16.    Intellectual Property    62    5.17.    Leases
   62    5.18.    DDAs    62    5.19.    Complete Disclosure    62    5.20.   
Indebtedness    62    5.21.    Private Preferred Stock    63    5.22.    Patriot
Act    63    5.23.    OFAC    63    5.24.    Inactive Entities    63 6.   
AFFIRMATIVE COVENANTS    63    6.1.    Accounting System    64    6.2.   
Collateral Reporting    64    6.3.    Financial Statements, Reports,
Certificates    65    6.4.    Government Contracts    67    6.5.    Return    67
   6.6.    Maintenance of Properties    67    6.7.    Taxes    67    6.8.   
Insurance    68    6.9.    Location of Inventory and Equipment    69    6.10.   
Compliance with Laws    69    6.11.    Leases    69    6.12.    Brokerage
Commissions    69    6.13.    Existence    70    6.14.    Environmental    70   
6.15.    Disclosure Updates    70    6.16.    Intellectual Property    70   
6.17.    Inactive Entities    72

 

-ii-



--------------------------------------------------------------------------------

7.    NEGATIVE COVENANTS    72    7.1.    Indebtedness    72    7.2.    Liens   
73    7.3.    Restrictions on Fundamental Changes    73    7.4.    Disposal of
Assets    73    7.5.    Change Name    73    7.6.    Guarantee    73    7.7.   
Nature of Business    73    7.8.    Prepayments and Amendments    74    7.9.   
Change of Control    74    7.10.    Consignments    74    7.11.    Distributions
   74    7.12.    Accounting Methods    74    7.13.    Investments    75   
7.14.    Transactions with Affiliates    75    7.15.    Suspension    75   
7.16.    Compensation    75    7.17.    Use of Proceeds    75    7.18.    Change
in Location of Chief Executive Office; Inventory and Equipment with Bailees   
76    7.19.    Securities Accounts    76    7.20.    Financial Covenants    76
   7.21.    Accounts Not Subject to Cash Management Agreements    77 8.   
EVENTS OF DEFAULT    77 9.    THE LENDER GROUP’S RIGHTS AND REMEDIES    79   
9.1.    Rights and Remedies    79    9.2.    Remedies Cumulative    82 10.   
TAXES AND EXPENSES    82 11.    WAIVERS; INDEMNIFICATION    82    11.1.   
Demand; Protest; etc.    82    11.2.    The Lender Group’s Liability for
Collateral    82    11.3.    Indemnification    83 12.    NOTICES    83 13.   
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    84 14.    ASSIGNMENTS AND
PARTICIPATIONS; SUCCESSORS    85    14.1.    Assignments and Participations   
85    14.2.    Successors    88

 

-iii-



--------------------------------------------------------------------------------

15.    AMENDMENTS; WAIVERS    88    15.1.    Amendments and Waivers    88   
15.2.    Replacement of Holdout Lender    89    15.3.    No Waivers; Cumulative
Remedies    90 16.    AGENT; THE LENDER GROUP    90    16.1.    Appointment and
Authorization of Agent    90    16.2.    Delegation of Duties    91    16.3.   
Liability of Agent    91    16.4.    Reliance by Agent    92    16.5.    Notice
of Default or Event of Default    92    16.6.    Credit Decision    92    16.7.
   Costs and Expenses; Indemnification    93    16.8.    Agent in Individual
Capacity    94    16.9.    Successor Agent    94    16.10.    Lender in
Individual Capacity    95    16.11.    Withholding Taxes    95    16.12.   
Collateral Matters    97    16.13.    Restrictions on Actions by Lenders;
Sharing of Payments    98    16.14.    Agency for Perfection    98    16.15.   
Payments by Agent to the Lenders    99    16.16.    Concerning the Collateral
and Related Loan Documents    99    16.17.    Field Audits and Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information
   99    16.18.    Several Obligations; No Liability    100    16.19.    Legal
Representation of Agent    101 17.    GENERAL PROVISIONS    101    17.1.   
Effectiveness    101    17.2.    Section Headings    101    17.3.   
Interpretation    101    17.4.    Severability of Provisions    102    17.5.   
Amendments in Writing    102    17.6.    Counterparts; Telefacsimile Execution
   102    17.7.    Revival and Reinstatement of Obligations    102    17.8.   
Integration    102    17.9.    Parent as Agent for Companies    103    17.10.   
USA PATRIOT Act    103

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit C-1    Form of
Compliance Certificate Exhibit L-1    Form of LIBOR Notice Exhibit 3.1   
Closing Checklist Schedule A-1    Agent’s Accounts Schedule C-1    Commitments
Schedule D-1    Designated Accounts Schedule P-1    Permitted Liens Schedule
2.7(a)    Cash Management Banks Schedule 3.1    Copyrights Schedule 4.9   
Commercial Tort Claims Schedule 5.5    Locations of Inventory and Equipment
Schedule 5.7    Chief Executive Office; FEIN Schedule 5.8(b)    Capitalization
of Parent Schedule 5.8(c)    Capitalization of Subsidiaries Schedule 5.10   
Litigation Schedule 5.14    Environmental Matters Schedule 5.16    Intellectual
Property Schedule 5.18    Demand Deposit Accounts Schedule 5.20    Permitted
Indebtedness Schedule 7.14    Affiliated Transactions

 

-v-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is dated as of April 3,
2008, but effective as of March 31, 2008, between and among, on the one hand,
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, INC. (formerly known as Foothill Capital Corporation), a California
corporation, as the arranger and administrative agent for the Lenders (“Agent”),
and, on the other hand, TELOS CORPORATION, a Maryland corporation (“Parent”),
XACTA CORPORATION, a Delaware corporation (“Xacta”; Parent and Xacta are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), TELOS DELAWARE, INC.,
a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM, INC., a Delaware
corporation (“Ubiquity”), TELOS INTERNATIONAL CORP., a Delaware corporation
(“TIC”), TELOS INTERNATIONAL ASIA, INC., a Delaware corporation (“TIA”), SECURE
TRADE, INC., a Delaware corporation (“STI”), TELOS FIELD ENGINEERING, INC., a
Delaware corporation (“TFE”), and Teloworks, Inc., a Delaware corporation
(“Teloworks”; Telos-Delaware, Ubiquity, TIC, TIA, STI, TFE, and Teloworks are
referred to hereinafter each individually as a “Credit Party” and collectively,
jointly and severally, as the “Credit Parties”).

Lenders, Agent, Borrowers and Credit Parties were party to a certain Loan and
Security Agreement dated as of October 21, 2002 (as previously modified, the
“Original Loan and Security Agreement”). The parties to the Original Loan and
Security Agreement desire to amend and restate the Original Loan and Security
Agreement on the terms provided herein.

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

  1.1. Definitions.

As used in this Agreement, the following terms shall have the following
definitions:

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.

“Accounts” means all of Companies’ now owned or hereafter acquired right, title,
and interest with respect to “accounts” (as that term is defined in the Code),
and any and all supporting obligations in respect thereof.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or its Affiliates
for the account of Administrative Borrower or its Subsidiaries.

 

-1-



--------------------------------------------------------------------------------

“Additional Documents” has the meaning set forth in Section 4.4.

“Administrative Borrower” has the meaning set forth in Section 17.9.

“Advances” has the meaning set forth in Section 2.1.

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.14 hereof: (a) any Person which owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed to control such Person; (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person; and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed to be an Affiliate of such Person.

“Agent” means Foothill, solely in its capacity as agent for the Lenders
hereunder, and any successor thereto.

“Agent’s Account” means the account identified on Schedule A-1.

“Agent Advances” has the meaning set forth in Section 2.3(e)(i).

“Agent’s Liens” means the Liens granted by Companies to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

“Agreement” has the meaning set forth in the preamble hereto.

“Amended and Restated Fee Letter” means that certain fee letter, dated as of
even date herewith, between Borrowers and Agent, in form and substance
satisfactory to Agent.

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Closing Date up
to the date that is the first anniversary of the Closing Date, 3% times the
Maximum Revolver Amount, (b) during the period of time from and including the
date that is the first anniversary of the Closing Date up to the date that is
the second anniversary of the Closing Date, 2% times the Maximum Revolver
Amount, and (c) during the period of time from and including the date that is
the second anniversary of the Closing Date up to the Maturity Date, 1% times the
Maximum Revolver Amount.

 

-2-



--------------------------------------------------------------------------------

“Assignee” has the meaning set forth in Section 14.1.

“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit A-1.

“Authorized Person” means any officer or other employee of Administrative
Borrower.

“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrowers are entitled to borrow as Advances under Section 2.1
(after giving effect to all then outstanding Obligations (other than Bank
Products Obligations) and all sublimits and reserves applicable hereunder).

“Availability Block” means an amount equal to $500,000.

“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time by Administrative Borrower or its Subsidiaries in
connection with any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to Wells Fargo or its Affiliates pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that
Administrative Borrower or any of its Subsidiaries is obligated to reimburse to
Agent or any member of the Lender Group as a result of Agent or such member of
the Lender Group purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to
Administrative Borrower or its Subsidiaries pursuant to the Bank Product
Agreements.

“Bank Products” means any service or facility extended to Administrative
Borrower or its Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedge Agreements.

“Bank Product Reserves” means, as of any date of determination, the amount of
reserves that Agent has established (based upon Wells Fargo’s or its Affiliate’s
reasonable determination of the credit exposure in respect of then extant Bank
Products) for Bank Products then provided or outstanding.

 

-3-



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.

“Base LIBOR Rate” means the greater of (a) 3.00 percent per annum, and (b) the
rate per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement, which
determination shall be conclusive in the absence of manifest error.

“Base Rate” means the greatest of (a) 6.00 percent per annum, (b) the Federal
Funds Rate plus  1/2%, and (c) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

“Base Rate Margin” means 1.00 percentage points.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.

“Books” means all of each Borrower’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including all of its Records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of each Borrower’s or its Subsidiaries’ Records relating to its or their
business operations or financial condition, and all of its or their goods or
General Intangibles related to such information).

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Agent Advance, in each case, to
Administrative Borrower.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Base” has the meaning set forth in Section 2.1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within one year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

“Cash Management Account” has the meaning set forth in Section 2.7(a).

“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to Agent, each of which is among
Administrative Borrower, Agent, and one of the Cash Management Banks.

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 10%, or more, of the Stock of Parent having the right
to vote for the election of members of the Board of Directors, or (b) John R.C.
Porter shall cease to own and control that percentage of the Stock of Parent
necessary at all times to elect a majority of the members of the Board of
Directors, or (c) a majority of the members of the Board of Directors do not
constitute Continuing Directors, or (d) Parent ceases to directly own and
control at least 95% of the outstanding capital Stock of Xacta extant as of the
Closing Date.

 

-5-



--------------------------------------------------------------------------------

“Closing Date” means March 31, 2008.

“Closing Date Business Plan” means the set of Projections of Companies for the 2
year period following the Closing Date (on a year by year basis, and for the one
year period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent.

“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all of each Company’s now owned or hereafter acquired right,
title, and interest in and to each of the following:

(a) Accounts,

(b) Books,

(c) Equipment,

(d) General Intangibles,

(e) Inventory,

(f) Investment Property,

(g) Negotiable Collateral,

(h) money or other assets of each such Company that now or hereafter come into
the possession, custody, or control of any member of the Lender Group,

(i) deposit accounts of each such Company,

(j) commercial tort claims of each such Company;

(k) all other personal property of each such Company; and

(l) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Equipment, General Intangibles, Inventory,
Investment Property, Negotiable Collateral, money, deposit accounts, or other
tangible or intangible property resulting from the sale, exchange, collection,
or other disposition of any of the foregoing, or any portion thereof or interest
therein, and the proceeds thereof.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance satisfactory
to Agent.

 

-6-



--------------------------------------------------------------------------------

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Companies.

“Commitment” means, with respect to each Lender, its Revolver Commitment, or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments, or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

“Companies” means Borrowers and Credit Parties.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on December 31, 2006, and (b) any
individual who became or becomes a member of the Board of Directors after
December 31, 2006 if such individual was appointed or nominated for election to
the Board of Directors by a majority of the Continuing Directors, but excluding
any such individual originally proposed for election in opposition to the Board
of Directors in office on December 31, 2006 or the members of the Board of
Directors that became members pursuant to clause (b) above in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of Parent (as such terms are used in Rule 14a-11 under the
Exchange Act) and whose initial assumption of office resulted from such contest
or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the applicable Company, Agent,
and the applicable securities intermediary with respect to a Securities Account
or a bank with respect to a deposit account.

“Copyrights” means copyrights and copyright registrations, owned by any Company,
including, without limitation, the copyright registrations and recordings
thereof and all applications in connection therewith listed on Schedule 3.1.

“Copyright Security Agreement” means a copyright security agreement executed and
delivered by each Company and Agent, the form and substance of which is
satisfactory to Agent.

“Customer” means the end user of the product or services provided.

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

-7-



--------------------------------------------------------------------------------

“DDA” means any checking or other demand deposit account maintained by any
Borrower.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) the Base Rate for the first 3 days from and
after the date the relevant payment is due, and (b) thereafter, at the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto.

“Deferred Revenue Reserve” means reserves established by Agent in its Permitted
Discretion for (i) warranty claims that may be asserted against a Borrower,
(ii) potential claims under maintenance agreements with respect to which a
Borrower is obligated to provide services which services have already been paid
for by the applicable Account Debtor, and (iii) potential claims under
subscription arrangements with respect to which a Borrower is obligated to
provide services or maintain such subscription which services and/or
subscription have already been paid for by the applicable Account Debtor. The
formula for calculating the Deferred Revenue Reserve shall be as follows: for
any of the items described in clauses (i) (ii) or (iii) above, if there is an
Eligible Account that is also in the Deferred Revenue Reserve as defined in
clauses (i), (ii) or (iii) above and it is owing by the same Customer, the
Deferred Revenue Reserve with respect to such Account shall be the lesser of the
Eligible Account or the Deferred Revenue Reserve.

“Designated Account” means certain DDA of Administrative Borrower identified on
Schedule D-1.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Accounts during
such period, by (b) Borrowers’ Collections with respect to Accounts during such
period (excluding extraordinary items) plus the Dollar amount of clause (a).

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point by which Dilution is in excess of 5%.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
interest income, and any software development costs to the extent capitalized
during such period, plus non-cash

 

-8-



--------------------------------------------------------------------------------

extraordinary losses, plus interest expense, income taxes, and depreciation and
amortization for such period, as determined in accordance with GAAP.
Notwithstanding anything herein to the contrary, for purposes of the
determination of EBITDA, TIMS LLC shall not be deemed to be a Subsidiary of
Parent.

“Eligible Accounts” means those Accounts created by one of Borrowers in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made by Borrowers under the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the criteria set forth below; provided, however, that such criteria may be fixed
and revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date or otherwise. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits and unapplied cash
remitted to Borrowers. Eligible Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date or within 90 days of due date, or Accounts with selling
terms of more than 60 days (unless such Accounts are owing by the United States
or any department, agency or instrumentality of the United States in which case
such selling terms shall not be more than 30 days),

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an employee, Affiliate,
or agent of any Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold (unless such Account is owing by the United States or any
department, agency or instrumentality of the United States, such goods are
segregated from such Borrower’s other goods, and either (1) within 14 days of
the date such goods are segregated, such Account Debtor shall have executed a
DD250 document accepting such goods that are held by a Borrower (provided, that
the aggregate amount of such Accounts that may be Eligible Accounts under this
clause (d)(1) with respect to which a DD250 has not been issued shall not exceed
$250,000), or (2) the contract under which such goods are sold authorizes such
Borrower to bill such Account Debtor prior to delivery of such goods and Agent
has consented to include such Accounts as Eligible Accounts), or any other terms
by reason of which the payment by the Account Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws

 

-9-



--------------------------------------------------------------------------------

of the United States or any state thereof, or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (z) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, satisfactory to
Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which either the applicable
Borrower has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 U.S.C. § 3727, 41 U.S.C. §15 or Agent has otherwise
agreed not to require compliance with the Assignment of Claims Act, 31
U.S.C. §3727, 41 U.S.C. §15 with respect to any particular Account or group of
Accounts (provided, that Borrowers acknowledge and agree that Agent’s agreement
not to require such compliance may be revoked by Agent at any time)), or
(ii) any state of the United States (exclusive, however, of (y) Accounts owed by
any state that does not have a statutory counterpart to the Assignment of Claims
Act or (z) Accounts owed by any state that does have a statutory counterpart to
the Assignment of Claims Act as to which the applicable Borrower has complied to
Agent’s satisfaction),

(h) Accounts with respect to which the Account Debtor is a creditor of any
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, to the
extent of such claim, right of setoff, or dispute,

(i) Accounts with respect to an Account Debtor (other than the United States or
any department, agency or instrumentality of the United States) whose total
obligations owing to Borrowers exceed 10% (such percentage as applied to a
particular Account Debtor being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts with respect to which the Account Debtor is located in the states
of New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state), unless the applicable
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement,

 

-10-



--------------------------------------------------------------------------------

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n) Accounts with respect to which the goods giving rise to such Account have
not been shipped (unless such Account is owing by the United States or any
department, agency or instrumentality of the United States, such goods are
segregated from Borrower’s other goods and either (1) within 14 days of the date
such goods are segregated, such Account Debtor shall have executed a DD250
document accepting such goods that are held by a Borrower (provided, that the
aggregate amount of such Accounts that may be Eligible Accounts under this
clause (d)(1) with respect to which a DD250 has not been issued shall not exceed
$250,000), or (2) the contract under which such goods are sold authorizes such
Borrower to bill such Account Debtor prior to delivery of such goods and Agent
has consented to include such Accounts as Eligible Accounts) and billed to the
Account Debtor,

(o) Accounts which are unbilled, or

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, unless such
progress payments or advance billings are unconditionally owing by such Account
Debtor and not subject to offset regardless of whether the applicable Borrower
completes performance under the subject contract (Agent reserves the right to
review such contracts to determine the offset rights of the Account Debtors
thereunder).

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and
Administrative Borrower, and (f) during the continuation of an Event of Default,
any other Person approved by Agent.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from

 

-11-



--------------------------------------------------------------------------------

(a) any assets, properties, or businesses of any Company or any predecessor in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Company or any
predecessor in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Companies, relating
to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq; the Toxic Substances Control Act, 15 U.S.C., § 2601 et seq; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; and the Occupational Safety and Health Act, 29 U.S.C. §651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means all of Companies’ now owned or hereafter acquired right,
title, and interest with respect to equipment, machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), tools,
parts, goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Company under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Company under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any

 

-12-



--------------------------------------------------------------------------------

organization subject to ERISA that is a member of an affiliated service group of
which a Company is a member under IRC Section 414(m), or (d) solely for purposes
of Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA
that is a party to an arrangement with a Company and whose employees are
aggregated with the employees of a Company under IRC Section 414(o).

“Event of Default” has the meaning set forth in Section 8.

“Excess Availability” means the amount, as of the date any determination thereof
is to be made, equal to Availability minus the aggregate amount, if any, of all
trade payables of Borrowers aged in excess of their historical levels with
respect thereto and all book overdrafts in excess of their historical practices
with respect thereto, in each case as determined by Agent in its Permitted
Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“FEIN” means Federal Employer Identification Number.

“Foothill” means Wells Fargo Foothill, Inc. (formerly known as Foothill Capital
Corporation), a California corporation, currently an Affiliate of Wells Fargo.

“Foreign Transfer Account” means that certain bank account number 2000024576136
maintained by Teloworks, Inc. with Wachovia Bank, N.A..

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means all of Companies’ now owned or hereafter acquired
right, title, and interest with respect to general intangibles (including
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill,
patents, trade names, trademarks, servicemarks, copyrights, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, infringement claims, computer programs, information

 

-13-



--------------------------------------------------------------------------------

contained on computer disks or tapes, software, literature, reports, catalogs,
money, deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), and any and all supporting obligations in respect thereof, and any
other personal property other than goods, Accounts, Investment Property, and
Negotiable Collateral.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Administrative Borrower or its
Subsidiaries and Wells Fargo or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging Administrative Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations owing under Hedge Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the Hedge
Agreement were terminated on the date of determination), and (g) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold

 

-14-



--------------------------------------------------------------------------------

with recourse) any obligation of any other Person that constitutes Indebtedness
under any of clauses (a) through (f) above. For purposes of this definition,
(i) the amount of any Indebtedness represented by a guaranty or other similar
instrument shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets securing such obligation.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property Licenses” means all of the rights under or interest in
any patent, trademark, copyright or other intellectual property, including
software license agreements that Grantor has with any other party, whether the
applicable Grantor is a licensee or licensor under any such license agreement.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers and Agent, the form and substance of which is
satisfactory to Agent.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(e) Borrowers (or Administrative Borrower on behalf thereof) may not elect an
Interest Period which will end after the Maturity Date.

 

-15-



--------------------------------------------------------------------------------

“Inventory” means all Companies’ now owned or hereafter acquired right, title,
and interest with respect to inventory, including goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by a
Company as lessor, goods that are furnished by a Company under a contract of
service, and raw materials, work in process, or materials used or consumed in a
Company’s business.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practices), purchases or other acquisitions for
consideration of Indebtedness or Stock, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

“Investment Property” means all of Companies’ now owned or hereafter acquired
right, title, and interest with respect to “investment property” as that term is
defined in the Code, and any and all supporting obligations in respect thereof.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

“Joint and Several Guaranty” means that certain general continuing guaranty
executed and delivered by Credit Parties in favor of Agent, for the benefit of
the Lender Group, in form and substance satisfactory to Agent.

“L/C” has the meaning set forth in Section 2.12(a).

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning set forth in Section 2.12(a).

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Company under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) fees or charges
paid or

 

-16-



--------------------------------------------------------------------------------

incurred by Agent in connection with the Lender Group’s transactions with
Companies, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic Collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in this Agreement, real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) costs and expenses incurred by Agent in the disbursement of funds to or for
the account of Borrowers (by wire transfer or otherwise), (d) charges paid or
incurred by Agent resulting from the dishonor of checks, (e) reasonable costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Lender Group in enforcing or defending the Loan Documents or
in connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with any Company or any guarantor of the
Obligations, (h) Agent’s reasonable fees and expenses (including attorneys fees)
incurred in advising, structuring, drafting, reviewing, administering, or
amending the Loan Documents, and (i) Agent’s and each Lender’s reasonable fees
and expenses (including attorneys fees) incurred in terminating, enforcing
(including attorneys fees and expenses incurred in connection with a “workout,”
a “restructuring,” or an Insolvency Proceeding concerning any Company or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus 100% of the amount of
outstanding time drafts accepted by an Underlying Issuer as a result of drawings
under Underlying Letters of Credit and not reimbursed by Borrowers.

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

-17-



--------------------------------------------------------------------------------

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means 4.00 percentage points.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

“Loan Account” has the meaning set forth in Section 2.10.

“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Copyright Security Agreement,
the Amended and Restated Fee Letter, the Joint and Several Guaranty, the Letters
of Credit, the Officers’ Certificate, the Patent Security Agreement, the Stock
Pledge Agreements, the Trademark Security Agreement, the Intercompany
Subordination Agreement, any note or notes executed by a Borrower in connection
with this Agreement and payable to a member of the Lender Group, and any other
agreement entered into, now or in the future, by any Company and the Lender
Group in connection with this Agreement or the Original Loan and Security
Agreement.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrowers taken as a whole, (b) a material impairment of a
Company’s ability to perform its obligations under the Loan Documents to which
it is a party or of the Lender Group’s ability to enforce the Obligations or
realize upon the Collateral, or (c) a material impairment of the enforceability
or priority of the Agent’s Liens with respect to the Collateral as a result of
an action or failure to act on the part of a Company.

“Maturity Date” has the meaning set forth in Section 3.4.

“Maximum Revolver Amount” means $25,000,000.

“Negotiable Collateral” means all of Companies’ now owned and hereafter acquired
right, title, and interest with respect to letters of credit, letter of credit
rights,

 

-18-



--------------------------------------------------------------------------------

instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

“Net Cash Proceeds” means, with respect to the issuance by a Company or any of
its Subsidiaries of any shares of its Stock, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Company or such Subsidiary in connection with such
issuance, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Company or such
Subsidiary in connection with such issuance, (ii) taxes paid or payable to any
taxing authorities by such Company or such Subsidiary in connection with such
issuance, to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of a Company or any of its Subsidiaries, and are
properly attributable to such transaction.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers’ Loan Account pursuant hereto), obligations, fees
(including the fees provided for in the Amended and Restated Fee Letter),
charges, costs, Lender Group Expenses (including any fees or expenses that, but
for the provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties (including, without limitation, obligations under the Joint and
Several Guaranty), covenants, and duties of any kind and description owing by
Companies, or any of them, to the Lender Group pursuant to or evidenced by the
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Group Expenses that Companies, or any of them, are required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with Companies’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Agent.

“Original Loan and Security Agreement” has the meaning set forth in the Recitals
hereto.

 

-19-



--------------------------------------------------------------------------------

“Original Obligations” means all Obligations under and as defined in the
Original Loan and Security Agreement.

“Originating Lender” has the meaning set forth in Section 14.1(e).

“Overadvance” has the meaning set forth in Section 2.5.

“Parent” has the meaning set forth in the preamble to this Agreement.

“Participant” has the meaning set forth in Section 14.1(e).

“Patents” means patents and patent applications, owned by any Company.

“Patent Security Agreement” means a patent security agreement executed and
delivered by Companies and Agent, the form and substance of which is
satisfactory to Agent.

“Patriot Act” has the meaning specified therefor in Section 5.22 of the
Agreement.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Dispositions” means (a) sales or other dispositions by Administrative
Borrower or its Subsidiaries of Equipment that is substantially worn, damaged,
or obsolete in the ordinary course of business, (b) sales by Administrative
Borrower or its Subsidiaries of Inventory to buyers in the ordinary course of
business, and (c) the use or transfer of money or Cash Equivalents by
Administrative Borrower or its Subsidiaries in a manner that is not prohibited
by the terms of this Agreement or the other Loan Documents.

“Permitted Holders” means the holders of the Class A Common Stock and Class B
Common Stock of Parent set forth in Part III, Item 12 of Parent’s Form 10-K
filing for the fiscal year ending December 31, 2006.

“Permitted Indebtedness” means the Indebtedness evidenced by the Series B Senior
Subordinated Secured Notes attached as Exhibit A-1 to the Subordination
Agreement and the Series C Senior Subordinated Unsecured Notes attached as
Exhibit A-2 to the Subordination Agreement, issued by Parent.

“Permitted Investments” means (a) investments in Cash Equivalents,
(b) investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) investments by any Borrower in any other Borrower or any Credit
Party provided that if any such investment is in the form of Indebtedness, such
Indebtedness investment shall be subject to the terms and conditions of the
Intercompany Subordination Agreement and provided, further, that Borrowers may
not invest more than $50,000 in the aggregate in the Credit Parties and then

 

-20-



--------------------------------------------------------------------------------

only so long as the proceeds of such investments are used to facilitate the
dissolution of such Credit Parties, and (e) investments by Parent of up to
$1,000,000 in the aggregate in TIMS LLC made on or prior to October 20, 2007.

“Permitted Liens” means (a) Liens held by Agent for the benefit of Agent and the
Lenders, (b) Liens for unpaid taxes that either (i) are not yet delinquent, or
(ii) do not constitute an Event of Default hereunder and are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as such Lien attaches only to
the asset purchased or acquired and the proceeds thereof, (f) Liens arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of business
and not in connection with the borrowing of money, and which Liens either
(i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests, (g) Liens arising from deposits made in connection with obtaining
worker’s compensation or other unemployment insurance, (h) Liens or deposits to
secure performance of bids, tenders, or leases incurred in the ordinary course
of business and not in connection with the borrowing of money, (i) Liens granted
as security for surety or appeal bonds in connection with obtaining such bonds
in the ordinary course of business, (j) Liens resulting from any judgment or
award that is not an Event of Default hereunder, and (k) with respect to any
Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof.

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries, as applicable to protest any Lien (other than any such Lien that
secures the Obligations), taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment, provided that
(a) a reserve with respect to such obligation is established on the Books in
such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by Administrative Borrower or any of its
Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $2,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Preferred Stockholders Standby Agreement” means the Preferred Stockholders
Standby Agreement, in form and substance satisfactory to Agent, executed and
delivered by each holder of the Private Preferred Stock and Agent.

 

-21-



--------------------------------------------------------------------------------

“Private Preferred Stock “ means the Series A-1 Redeemable Preferred Stock and
the Series A-2 Redeemable Preferred Stock, in each case as more particularly
described in the Parent’s Articles of Amendment and Restatement dated as of
January 14, 1992.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a consistent basis
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means:

(a) with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto, the
percentage obtained by dividing (i) such Lender’s Revolver Commitment, by
(ii) the aggregate Revolver Commitments of all Lenders,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, the percentage obtained by dividing (i) such Lender’s Revolver
Commitment, by (ii) the aggregate Revolver Commitments of all Lenders, and

(c) with respect to all other matters (including the indemnification obligations
arising under Section 16.7), the percentage obtained by dividing (i) such
Lender’s Total Commitment, by (ii) the aggregate amount of Total Commitments of
all Lenders; provided, however, that, in each case, in the event all Commitments
have been terminated, Pro Rata Share shall be determined according to the
Commitments in effect immediately prior to such termination.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Company and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 U.S.C. § 9601.

 

-22-



--------------------------------------------------------------------------------

“Report” has the meaning set forth in Section 16.17.

“Required Availability” means Excess Availability and unrestricted cash and Cash
Equivalents in an amount of not less than $1,000,000.

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares aggregate
66.67% of the Total Commitments, or if the Commitments have been terminated
irrevocably, 66.67% of the Obligations (other than Bank Product Obligations)
then outstanding.

“Required Library” means, as of any date of determination, the copyrights of the
Companies that are based on or derived from those computer software programs or
other technology of the Companies that at the time account for not less than 80%
of the total amount of the net product and subscription revenues of the Parent
and its Subsidiaries for the immediately preceding fiscal quarter.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be a resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

-23-



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a “securities account” as that term is defined in the
Code.

“Settlement” has the meaning set forth in Section 2.3(f)(i).

“Settlement Date” has the meaning set forth in Section 2.3(f)(i).

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Stock Pledge Agreement” means a stock pledge agreement, in form and substance
satisfactory to Agent, executed and delivered by each Company that owns Stock of
a Subsidiary of Parent other than TIMS LLC.

“Subordination Agreement” means a subordination agreement, in form and substance
satisfactory to Agent, executed and delivered by each creditor that holds a
Series B Senior Subordinated Secured Note or a Series C Subordinated Unsecured
Note, State Street Bank and Trust Company, and Agent, as amended from time to
time.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender hereunder.

“Swing Loan” has the meaning set forth in Section 2.3(d)(i).

“Taxes” has the meaning set forth in Section 2.2.

 

-24-



--------------------------------------------------------------------------------

“TIMS LLC” means Telos Identity Management Solutions, LLC (d/b/a XACTA Identity
Management Solutions), a Delaware limited liability company.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

“Trademarks” means trademarks, trade names, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications, owned by any Company, and (i) all renewals thereof and (ii) the
goodwill of each Company’s business symbolized by the foregoing and connected
therewith.

“Trademark Security Agreement” means a trademark security agreement executed and
delivered by each Company and Agent, the form and substance of which is
satisfactory to Agent.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“Voidable Transfer” has the meaning set forth in Section 17.7.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

  1.2. Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Borrowers” or the
term “Parent” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Parent and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

 

  1.3. Code.

Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein.

 

-25-



--------------------------------------------------------------------------------

  1.4. Construction.

Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

 

  1.5. Schedules and Exhibits.

All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

  1.6. Effect of Amendment and Restatement; No Novation.

On the Closing Date, all of the Original Obligations shall continue in full
force and effect, but shall be “Obligations” under, and governed by the terms
and conditions set forth in, this Agreement. The outstanding Original
Obligations, together with any and all additional liabilities incurred by
Borrowers under this Agreement or under any of the other Loan Documents, shall
continue to be secured by, among other things, the Collateral, whether now
existing or hereafter acquired and wheresoever located, all as more specifically
set forth in the Loan Documents. Each Company hereby reaffirms its obligations,
liabilities, grants of security interests, pledges and the validity of all
covenants by such Company contained in any and all Loan Documents. The execution
and delivery of this Agreement shall not constitute a novation or repayment of
the indebtedness outstanding under the Original Loan and Security Agreement.
Each Company hereby acknowledges and agrees that on and after the Closing Date
any and all references in any Loan Documents to the Original Loan and Security
Agreement shall be deemed to be amended to refer to this Agreement. Each Company
hereby reaffirms its obligations, liabilities and indebtedness arising under
each of the Loan Documents (as amended or otherwise modified through and
including the Closing Date), in each case after giving effect to the provisions
of the preceding sentence.

 

-26-



--------------------------------------------------------------------------------

2. LOAN AND TERMS OF PAYMENT.

 

  2.1. Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrowers in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage, or (ii) the Borrowing Base less the Letter of Credit
Usage. For purposes of this Agreement, “Borrowing Base,” as of any date of
determination, shall mean the result of:

 

  (x) the lesser of

 

  (i) 85% of the amount of Eligible Accounts (net of the Deferred Revenue
Reserve), less the amount, if any, of the Dilution Reserve, and

 

  (ii) an amount equal to Borrowers’ Collections with respect to Accounts for
the immediately preceding 60 day period, minus

 

  (y) the sum of (i) the Bank Products Reserve, (ii) the Availability Block, and
(iii) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to
(i) sums that Companies are required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay under any Section of this
Agreement or any other Loan Document, and (ii) amounts owing by Companies to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than any existing Permitted Lien set forth on Schedule P-1 which is
specifically identified thereon as entitled to have priority over the Agent’s
Liens), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent’s Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.

(c) The Lenders with Revolver Commitments shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.

 

-27-



--------------------------------------------------------------------------------

(d) Amounts borrowed pursuant to this Section may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement.

 

  2.2. Intentionally Omitted.

 

  2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent (which notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
prior to the date that is the requested Funding Date in the case of a request
for an Advance specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
in the case of a request for Swing Loan in an amount of $5,000,000, or less,
such notice will be timely received if it is received by Agent no later than
10:00 a.m. (California time) on the Business Day that is the requested Funding
Date) specifying (i) the amount of such Borrowing, and (ii) the requested
Funding Date, which shall be a Business Day. At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice.

(b) Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(c) apply to such requested Borrowing, or (ii) if the
Borrowing is for an Advance, to request Swing Lender to make a Swing Loan
pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall elect to
have the terms of Section 2.3(c) apply to such requested Borrowing.

(c) Making of Advances.

(i) In the event that Agent shall elect to have the terms of this Section 2.3(c)
apply to a requested Borrowing as described in Section 2.3(b), then promptly
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders, not later than 1:00 p.m. (California time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances, upon
satisfaction of the applicable conditions precedent set forth in Section 3
hereof, Agent shall make the proceeds thereof available to Administrative
Borrower on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to Administrative Borrower’s
Designated Account; provided, however, that, subject to

 

-28-



--------------------------------------------------------------------------------

the provisions of Section 2.3(i), Agent shall not request any Lender to make,
and no Lender shall have the obligation to make, any Advance if Agent shall have
actual knowledge that (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, at least 1 Business
Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account

 

-29-



--------------------------------------------------------------------------------

of such Defaulting Lender the amount of all such payments received and retained
by it for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents, such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero. This Section shall remain effective with
respect to such Lender until (x) the Obligations under this Agreement shall have
been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Administrative Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender. Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Administrative Borrower at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be acceptable to
Agent and Borrowers. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance Agreement in favor of the substitute Lender (and agrees that it shall
be deemed to have executed and delivered such document if it fails to do so)
subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations) (including an assumption of its Pro Rata Share of
the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided further, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrowers’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

(d) Making of Swing Loans.

(i) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.3(d) apply to a requested Borrowing
as described in Section 2.3(b), Swing Lender as a Lender shall make such Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.3(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Administrative Borrower’s Designated Account. Each Swing Loan
is an Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that no such Swing Loan shall be eligible
for the LIBOR Option and all payments on any Swing Loan shall be payable to
Swing

 

-30-



--------------------------------------------------------------------------------

Lender as a Lender solely for its own account (and for the account of the holder
of any participation interest with respect to such Swing Loan). Subject to the
provisions of Section 2.3(i), Agent shall not request Swing Lender as a Lender
to make, and Swing Lender as a Lender shall not make, any Swing Loan if Agent
has actual knowledge that (i) one or more of the applicable conditions precedent
set forth in Section 3 will not be satisfied on the requested Funding Date for
the applicable Borrowing unless such condition has been waived, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender as a Lender shall not otherwise be required to determine whether the
applicable conditions precedent set forth in Section 3 have been satisfied on
the Funding Date applicable thereto prior to making, in its sole discretion, any
Swing Loan.

(ii) The Swing Loans shall be secured by the Agent’s Liens, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.

(e) Agent Advances.

(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (1) after the occurrence and during the continuance
of a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Advances to Borrowers on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrowers pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.3(e) shall be
referred to as “Agent Advances”). Each Agent Advance is an Advance hereunder and
shall be subject to all the terms and conditions applicable to other Advances,
except that no such Agent Advance shall be eligible for the LIBOR Option and all
payments thereon shall be payable to Agent solely for its own account (and for
the account of the holder of any participation interest with respect to such
Agent Advance).

(ii) The Agent Advances shall be repayable on demand and secured by the Agent’s
Liens granted to Agent under the Loan Documents, shall constitute Advances and
Obligations hereunder, and shall bear interest at the rate applicable from time
to time to Advances that are Base Rate Loans.

 

-31-



--------------------------------------------------------------------------------

(f) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) on behalf of
Swing Lender, with respect to each outstanding Swing Loan, (2) for itself, with
respect to each Agent Advance, and (3) with respect to Collections received, as
to each by notifying the Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than 2:00 p.m.
(California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Agent Advances
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including Section 2.3(c)(iii)): (y) if a Lender’s
balance of the Advances, Swing Loans, and Agent Advances exceeds such Lender’s
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. (California time)
on the Settlement Date, transfer in immediately available funds to the account
of such Lender as such Lender may designate, an amount such that each such
Lender shall, upon receipt of such amount, have as of the Settlement Date, its
Pro Rata Share of the Advances, Swing Loans, and Agent Advances, and (z) if a
Lender’s balance of the Advances, Swing Loans, and Agent Advances is less than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Agent Advances as
of a Settlement Date, such Lender shall no later than 12:00 p.m. (California
time) on the Settlement Date transfer in immediately available funds to the
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Advances,
Swing Loans, and Agent Advances. Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loan or Agent Advance and, together with the
portion of such Swing Loan or Agent Advance representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Agent Advances is less than, equal to, or greater than such Lender’s Pro Rata
Share of the Advances, Swing Loans, and Agent Advances as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such next Settlement.

 

-32-



--------------------------------------------------------------------------------

(iii) Between Settlement Dates, Agent, to the extent no Agent Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to Swing Lender’s Pro Rata Share
of the Advances. If, as of any Settlement Date, Collections received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances. During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Agent Advances, and each Lender (subject
to the effect of letter agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Agent Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(g) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Agent Advances owing to Agent, and the interests therein of each Lender,
from time to time. In addition, each Lender is authorized, at such Lender’s
option, to note the date and amount of each payment or prepayment of principal
of such Lender’s Advances in its books and records, including computer records,
such books and records constituting conclusive evidence, absent manifest error,
of the accuracy of the information contained therein.

(h) Lenders’ Failure to Perform. All Advances (other than Swing Loans and Agent
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

(i) Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances (including a
Swing Loan), the Revolver Usage does not exceed the Borrowing Base by more than
$2,500,000, (ii) after giving effect to such Advances (including a Swing Loan)
the outstanding Revolver Usage (except for and

 

-33-



--------------------------------------------------------------------------------

excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount, and (iii) at the
time of the making of any such Advance (including a Swing Loan), Agent does not
believe, in good faith, that the Overadvance created by such Advance will be
outstanding for more than 90 days. The foregoing provisions are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers in any way. The Advances and Swing Loans, as applicable,
that are made pursuant to this Section 2.3(i) shall be subject to the same terms
and conditions as any other Advance or Swing Loan, as applicable, except that
they shall not be eligible for the LIBOR Option and the rate of interest
applicable thereto shall be the rate applicable to Advances that are Base Rate
Loans under Section 2.6(c) hereof without regard to the presence or absence of a
Default or Event of Default.

(i) In the event Agent obtains actual knowledge that the Revolver Usage exceeds
the amounts permitted by the preceding paragraph, regardless of the amount of,
or reason for, such excess, Agent shall notify Lenders as soon as practicable
(and prior to making any (or any additional) intentional Overadvances (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers and intended to reduce,
within a reasonable time, the outstanding principal amount of the Advances to
Borrowers to an amount permitted by the preceding paragraph. In the event Agent
or any Lender disagrees over the terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.

(ii) Each Lender with a Revolver Commitment shall be obligated to settle with
Agent as provided in Section 2.3(f) for the amount of such Lender’s Pro Rata
Share of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(i), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

 

  2.4. Payments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

-34-



--------------------------------------------------------------------------------

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including letter agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any letter agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates. All payments shall be remitted to Agent and all such
payments (other than payments received while no Default or Event of Default has
occurred and is continuing and which relate to the payment of principal or
interest of specific Obligations or which relate to the payment of specific
fees), and all proceeds of Accounts or other Collateral received by Agent, shall
be applied as follows:

(A) first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

(B) second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,

(C) third, to pay any fees then due to Agent (for its separate accounts, after
giving effect to any letter agreements between Agent and the individual Lenders)
under the Loan Documents until paid in full,

(D) fourth, to pay any fees then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

(E) fifth, to pay interest due in respect of all Agent Advances, until paid in
full,

 

-35-



--------------------------------------------------------------------------------

(F) sixth, ratably to pay interest due in respect of the Advances (other than
Agent Advances) and the Swing Loans until paid in full,

(G) seventh, to pay the principal of all Agent Advances until paid in full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, so long as no Event of Default has occurred and is continuing, and at
Agent’s election (which election Agent agrees will not be made if an Overadvance
would be created thereby), to pay amounts then due and owing by Administrative
Borrower or its Subsidiaries in respect of Bank Products, until paid in full,

(J) tenth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all Advances until paid in full,

(K) eleventh, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, and (ii) to Agent,
to be held by Agent, for the benefit of Wells Fargo or its Affiliates, as
applicable, as cash collateral in an amount up to the amount of the Bank
Products Reserve established prior to the occurrence of, and not in
contemplation of, the subject Event of Default until Administrative Borrower’s
and its Subsidiaries’ obligations in respect of the then extant Bank Products
have been paid in full or the cash collateral amount has been exhausted,

(L) twelfth, if an Event of Default has occurred and is continuing, to Agent, to
be held by Agent, for the ratable benefit of Issuing Lender and those Lenders
having a Revolver Commitment, as cash collateral in an amount up to 105% of the
then extant Letter of Credit Usage until paid in full,

(M) thirteenth, to pay any other Obligations (including Bank Product
Obligations) until paid in full, and

(N) fourteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(h).

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.4(b) shall not be deemed to apply to any payment by
Borrowers specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

-36-



--------------------------------------------------------------------------------

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

(v) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

(c) Mandatory Prepayments.

(i) Equity. Within 1 Business Day of the date of the issuance by any Company or
any of its Subsidiaries of any shares of its or their Stock (other than the
issuance of Stock of Parent to directors, officers and employees of a Company
pursuant to employee stock option plans (or other employee incentive plans or
other compensation arrangements) approved by the Board of Directors), Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(b) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such issuance. The provisions of this
Section 2.4(c)(i) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms and conditions of this Agreement.

 

  2.5. Overadvances.

If, at any time or for any reason, the amount of Obligations (other than Bank
Product Obligations) owed by Borrowers to the Lender Group pursuant to
Sections 2.1 and 2.12 is greater than either the Dollar or percentage
limitations set forth in Sections 2.1 or 2.12, (an “Overadvance”), Borrowers
immediately shall pay to Agent, in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations in accordance with the
priorities set forth in Section 2.4(b). In addition, Borrowers hereby promise to
pay the Obligations (including principal, interest, fees, costs, and expenses)
in Dollars in full to the Lender Group as and when due and payable under the
terms of this Agreement and the other Loan Documents.

 

  2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have

 

-37-



--------------------------------------------------------------------------------

been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows: (i) if the relevant Obligation
is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR
Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum rate equal
to the Base Rate plus the Base Rate Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any letter agreement between
Agent and individual Lenders), a Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.12(e)) which shall
accrue at a rate equal to 2.25% per annum times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders),

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 4 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for above shall be increased to 4
percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrowers hereby
authorize Agent, from time to time, without prior notice to Borrowers, to charge
such interest and fees, all Lender Group Expenses (as and when incurred), the
charges, commissions, fees, and costs provided for in Section 2.12(e) (as and
when accrued or incurred), the fees and costs provided for in Section 2.11 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to Wells
Fargo or its Affiliates in respect of Bank Products up to the amount of the then
extant Bank Products Reserve) to Borrowers’ Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder. Any interest not paid when due shall
be compounded by being charged to Borrowers’ Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 

-38-



--------------------------------------------------------------------------------

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

 

  2.7. Cash Management.

(a) Companies shall (i) establish and maintain cash management services of a
type and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of its Account
Debtors forward payment of the amounts owed by them directly to such Cash
Management Bank, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all Collections (including those sent directly by Account Debtors to a Cash
Management Bank) into a bank account in Agent’s name (a “Cash Management
Account”) at one of the Cash Management Banks.

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Companies, in form and substance acceptable to Agent.
Each such Cash Management Agreement shall provide, among other things, that
(i) all items of payment deposited in such Cash Management Account and proceeds
thereof are held by such Cash Management Bank agent or bailee-in-possession for
Agent, (ii) the Cash Management Bank has no rights of setoff or recoupment or
any other claim against the applicable Cash Management Account, other than for
payment of its service fees and other charges directly related to the
administration of such Cash Management Account and for returned checks or other
items of payment, and (iii) it immediately will forward by daily sweep all
amounts in the applicable Cash Management Account to the Agent’s Account.

(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) or (b) to add or replace a
Cash Management Account Bank or Cash Management Account; provided, however, that
(i) such prospective Cash Management Bank shall be satisfactory to Agent and
Agent shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank, and (ii) prior to
the time of the opening of such Cash Management Account, Companies and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement. Companies shall close any of their Cash Management
Accounts (and establish replacement cash management accounts in accordance with
the foregoing sentence) promptly and in any event within 30

 

-39-



--------------------------------------------------------------------------------

days of notice from Agent that the creditworthiness of any Cash Management Bank
is no longer acceptable in Agent’s reasonable judgment, or as promptly as
practicable and in any event within 60 days of notice from Agent that the
operating performance, funds transfer, or availability procedures or performance
of the Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment.

(d) The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which Companies are hereby deemed to have granted a Lien
to Agent.

 

  2.8. Crediting Payments; Float Charge.

The receipt of any payment item by Agent (whether from transfers to Agent by the
Cash Management Banks pursuant to the Cash Management Agreements or otherwise)
shall not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to the Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day. From and after the Closing Date, Agent shall be entitled
to charge Borrowers for 1 Business Day of ‘clearance’ or ‘float’ at the rate
applicable to Base Rate Loans under Section 2.6 on all Collections that are
received by Borrowers (regardless of whether forwarded by the Cash Management
Banks to Agent). This across-the-board 1 Business Day clearance or float charge
on all Collections is acknowledged by the parties to constitute an integral
aspect of the pricing of the financing of Borrowers and shall apply irrespective
of whether or not there are any outstanding monetary Obligations; the effect of
such clearance or float charge being the equivalent of charging 1 Business Day
of interest on such Collections. The parties acknowledge and agree that the
economic benefit of the foregoing provisions of this Section 2.8 shall be for
the exclusive benefit of Agent.

 

  2.9. Designated Account.

Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person, or
without instructions if pursuant to Section 2.6(d). Administrative Borrower
agrees to establish and maintain the Designated Account with the Designated
Account Bank for the purpose of receiving the proceeds of the Advances requested
by Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Administrative Borrower, any Advance, Agent Advance, or Swing Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

 

-40-



--------------------------------------------------------------------------------

  2.10. Maintenance of Loan Account; Statements of Obligations.

Agent shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Advances (including Agent
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in the Agent’s Account from any Cash Management Bank. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after
receipt thereof by Administrative Borrower, Administrative Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

 

  2.11. Fees.

Borrowers shall pay to Agent the following fees and charges, which fees and
charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

(a) Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in the amount equal to 0.5% per annum times the
result of (a) the Maximum Revolver Amount, less (b) the sum of (i) the average
Daily Balance of Advances that were outstanding during the immediately preceding
month, plus (ii) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding month,

(b) Amended and Restated Fee Letter Fees. As and when due and payable under the
terms of the Amended and Restated Fee Letter, Borrowers shall pay to Agent the
fees set forth in the Amended and Restated Fee Letter, and

(c) Audit, Appraisal, and Valuation Charges. For the separate account of Agent,
audit, appraisal, and valuation fees and charges as follows, (i) a fee of $1,000
per day, per auditor, plus out-of-pocket expenses for each financial audit of a
Borrower performed by personnel employed by Agent, (ii) if implemented, a fee of
$1,000 per day, per applicable individual, plus out of pocket expenses for the
establishment of electronic collateral reporting systems, and (iii) the actual
charges paid or incurred by Agent for each

 

-41-



--------------------------------------------------------------------------------

appraisal of the Collateral, and (iv) the actual charges paid or incurred by
Agent if it elects to employ the services of one or more third Persons to
perform financial audits or quality of earnings analyses of Borrowers or their
Subsidiaries, to establish electronic collateral reporting systems, to appraise
the Collateral, or any portion thereof, or to assess a Borrower’s or its
subsidiaries’ business valuation.

 

  2.12. Letters of Credit

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrowers (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and Agent (reasonably in advance of the
requested date of issuance, amendment, renewal, or extension) a notice
requesting the issuance of an L/C or L/C Undertaking, or identifying the L/C or
L/C Undertaking to be amended, renewed, or extended, the date of issuance,
amendment, renewal, or extension, the date on which such L/C or L/C Undertaking
is to expire, the amount of such L/C or L/C Undertaking, the name and address of
the beneficiary thereof (or of the Underlying Letter of Credit, as applicable),
and such other information as shall be necessary to prepare, amend, renew, or
extend such L/C or L/C Undertaking. If requested by the Issuing Lender,
Borrowers also shall be an applicant under the application with respect to any
Underlying Letter of Credit that is to be the subject of an L/C Undertaking. The
Issuing Lender shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested Letter of
Credit:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the amount
of outstanding Advances, or

(ii) the Letter of Credit Usage would exceed $5,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Advances.

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00

 

-42-



--------------------------------------------------------------------------------

a.m., California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on (i) the Business
Day that Administrative Borrower receives such notice, if such notice is
received prior to 10:00 a.m., California time, on the date of receipt, and, in
the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers’ obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interest may appear.

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitment, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrowers on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrowers
for any reason. Each Lender with a Revolver Commitment acknowledges and agrees
that its obligation to deliver to Agent, for the account of the Issuing Lender,
an amount equal to its respective Pro Rata Share pursuant to this
Section 2.12(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3 hereof.
If any such Lender fails to make available to Agent the amount of such Lender’s
Pro Rata Share of any payments made by the Issuing Lender in respect of such
Letter of Credit as provided in this Section, Agent (for the account of the
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

 

-43-



--------------------------------------------------------------------------------

(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group. Each Borrower agrees to be bound by the Underlying
Issuer’s regulations and interpretations of any Underlying Letter of Credit or
by Issuing Lender’s interpretations of any L/C issued by Issuing Lender to or
for such Borrower’s account, even though this interpretation may be different
from such Borrower’s own, and each Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrowers’ instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto, except for those errors, negligence or mistakes that
constitute the gross negligence or willful misconduct of the Lender Group. Each
Borrower understands that the L/C Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by Borrowers against such Underlying Issuer. Each Borrower hereby agrees
to indemnify, save, defend, and hold the Lender Group harmless with respect to
any loss, cost, expense (including reasonable attorneys fees), or liability
incurred by the Lender Group under any L/C Undertaking as a result of the Lender
Group’s indemnification of any Underlying Issuer; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any loss, cost, expense,
or liability that is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group. Nothing herein shall
constitute a waiver of any claim under applicable law that Borrowers, as account
parties, may have against the Issuing Lender or the Underlying Issuer in
connection with an L/C or an L/C Undertaking, including without limitation a
claim for wrongful payment.

(d) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e) Any and all charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer or the
Lender Group with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

 

-44-



--------------------------------------------------------------------------------

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

 

  2.13. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the occurrence of an Event of Default in consequence of which the
Required Lenders or Agent on behalf thereof elect to accelerate the maturity of
all or any portion of the Obligations, or (iii) termination of this Agreement
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Administrative Borrower properly has exercised the LIBOR Option
with respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at the LIBOR Rate and Agent shall have the right to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3

 

-45-



--------------------------------------------------------------------------------

Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day.
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.

(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

(c) Prepayments. Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with clause (b) above.

 

-46-



--------------------------------------------------------------------------------

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
of general applicability in corporate income tax laws) and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the cost of funding loans bearing interest at the
LIBOR Rate. In any such event, the affected Lender shall give Administrative
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Administrative Borrower may, by notice to
such affected Lender (y) require such Lender to furnish to Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (z) repay the LIBOR
Rate Loans with respect to which such adjustment is made (together with any
amounts due under clause (b)(ii) above).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

-47-



--------------------------------------------------------------------------------

  2.14. Capital Requirements.

If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), the effect
of reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s Commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify Administrative Borrower and
Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 90 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

  2.15. Joint and Several Liability of Borrowers.

(a) Each of Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of Borrowers and in consideration of
the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

(b) Each of Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

(c) If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

(d) The Obligations of each Person composing Borrowers under the provisions of
this Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Person composing Borrowers enforceable against each such
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

 

-48-



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided in this Agreement, each Person
composing Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Person composing Borrowers hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Person composing Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
composing Borrowers. Without limiting the generality of the foregoing, each of
Borrowers assents to any other action or delay in acting or failure to act on
the part of any Agent or Lender with respect to the failure by any Person
composing Borrowers to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Person composing
Borrowers, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Person composing Borrowers that, so
long as any of the Obligations hereunder remain unsatisfied, the Obligations of
such Person composing Borrowers under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Person composing Borrowers under this Section 2.15 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Person composing Borrowers or any Agent or Lender. The joint and several
liability of the Persons composing Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, constitution or place of formation of any
of the Persons composing Borrowers or any Agent or Lender.

(f) Each Person composing Borrowers represents and warrants to Agent and Lenders
that such Borrower is currently informed of the financial condition of Borrowers
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Person composing
Borrowers further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms

 

-49-



--------------------------------------------------------------------------------

and conditions of the Loan Documents. Each Person composing Borrowers hereby
covenants that such Borrower will continue to keep informed of Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of the Agent,
the Lenders and their respective successors and assigns, and may be enforced by
it or them from time to time against any or all of the Persons composing
Borrowers as often as occasion therefor may arise and without requirement on the
part of any such Agent, Lender, successor or assign first to marshal any of its
or their claims or to exercise any of its or their rights against any of the
other Persons composing Borrowers or to exhaust any remedies available to it or
them against any of the other Persons composing Borrowers or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.15 shall remain
in effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or Lender upon the insolvency, bankruptcy or
reorganization of any of the Persons composing Borrowers, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

(h) Each of the Persons composing Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
the Agent or the Lenders with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

(i) Each of the Persons composing Borrowers hereby agrees that, after the
occurrence and during the continuance of any Default or Event of Default, the
payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations. Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such

 

-50-



--------------------------------------------------------------------------------

amounts shall be collected, enforced and received by such Borrower as trustee
for the Agent, and the Agent shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with
Section 2.4(b).

(j) Each of the Credit Parties has jointly and severally guaranteed the
Obligations of Borrowers pursuant to the Joint and Several Guaranty.

 

3. CONDITIONS; TERM OF AGREEMENT.

 

  3.1. Conditions Precedent to the Initial Extension of Credit.

The effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Agent, of each of the conditions precedent set forth below:

(a) Agent shall have received each of the documents listed on Exhibit 3.1, each
such document to be in form and substance satisfactory to Agent, duly executed,
and in full force and effect;

(b) Agent shall have received a certificate from the Secretary of each Borrower
attesting to the resolutions of such Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement and the other Loan
Documents to which such Borrower is a party and authorizing specific officers of
such Borrower to execute the same;

(c) Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;

(d) Agent shall have received a certificate of status with respect to each
Borrower, dated within 20 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

(e) Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

(f) Agent shall have received a certificate from the Secretary of each Credit
Party attesting to the resolutions of such Credit Party’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Credit Party is a party and authorizing specific officers of such
Credit Party to execute the same;

 

-51-



--------------------------------------------------------------------------------

(g) Agent shall have received copies of each Credit Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Credit Party;

(h) Agent shall have received a certificate of status with respect to each
Credit Party, dated within 20 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Credit Party, which certificate shall indicate that such Credit Party is in good
standing in such jurisdiction;

(i) Agent shall have received certificates of status with respect to each Credit
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Credit Party) in which its failure to be
duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Credit Party is in good standing in such
jurisdictions;

(j) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;

(k) Agent shall have received opinions of Companies’ counsel in form and
substance satisfactory to Agent;

(l) Agent shall have received satisfactory evidence (including a certificate of
the chief financial officer of Parent) that all tax returns required to be filed
by Companies have been timely filed and all taxes upon Companies or their
properties, assets, income, and franchises (including Real Property taxes and
payroll taxes) have been paid prior to delinquency, except such taxes that are
the subject of a Permitted Protest;

(m) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit hereunder;

(n) Each Borrower shall have registered all of its copyrights that constitute a
material asset, constitute copyrightable software, or are necessary to the
operation of its business, including the copyrights listed on Schedule 3.1.

(o) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Companies’ books and
records and verification of Companies’ representations and warranties to the
Lender Group, the results of which shall be satisfactory to Agent, and (ii) an
inspection of each of the locations where Inventory is located, the results of
which shall be satisfactory to Agent;

(p) Agent shall have received completed reference checks with respect to
Borrowers’ senior management, the results of which are satisfactory to Agent in
its sole discretion;

 

-52-



--------------------------------------------------------------------------------

(q) the holders of at least 70% of the Private Preferred Stock shall have agreed
to extend the redemption date of such Stock from October 31, 2008 to no earlier
than December 31, 2011;

(r) each creditor that holds a Series B Senior Subordinated Secured Note or a
Series C Subordinated Unsecured Note shall have agreed to extend the maturity
date of such bites from October 31, 2008 to no earlier than December 31, 2011.

(s) Agent shall have received Borrowers’ Closing Date Business Plan;

(t) Agent shall have completed its review of Borrowers’ government contracts and
be satisfied with the results thereof, and Borrower shall have complied with the
Assignment of Claims Act for each of their government contracts;

(u) Borrowers shall pay all Lender Group Expenses incurred in connection with
the transactions evidenced by this Agreement; and

(v) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

  3.2. Intentionally Omitted.

 

  3.3. Conditions Precedent to all Extensions of Credit.

The obligation of the Lender Group (or any member thereof) to make all Advances
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality, Material
Adverse Effect or a dollar threshold in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

(c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Company, Agent, any Lender, or any of their Affiliates.

 

-53-



--------------------------------------------------------------------------------

  3.4. Term.

This Agreement shall become effective upon the execution and delivery hereof by
Companies, Agent, and the Lenders and shall continue in full force and effect
for a term ending on September 30, 2011 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

  3.5. Effect of Termination.

On the date of termination of this Agreement, all Obligations (including
contingent reimbursement obligations of Borrowers with respect to any
outstanding Letters of Credit and including all Bank Products Obligations)
immediately shall become due and payable without notice or demand (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral to be held
by Agent for the benefit of Wells Fargo or its Affiliates with respect to the
then extant Bank Products Obligations). No termination of this Agreement,
however, shall relieve or discharge Borrowers of their duties, Obligations, or
covenants hereunder and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been fully and finally discharged and the
Lender Group’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
have been fully and finally discharged and the Lender Group’s obligations to
provide additional credit under the Loan Documents have been terminated
irrevocably, Agent will, at Borrowers’ sole expense, execute and deliver any UCC
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Agent’s Liens and all notices of
security interests and liens previously filed by Agent with respect to the
Obligations.

 

  3.6. Early Termination by Borrowers.

Borrowers have the option, at any time upon 90 days prior written notice by
Administrative Borrower to Agent, to terminate this Agreement by paying to
Agent, for the benefit of the Lender Group, in cash, the Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral to be held
by Agent for the benefit of Wells Fargo or its Affiliates with respect to the
then extant Bank Products Obligations), in full, together with the Applicable
Prepayment Premium (to be allocated based upon letter agreements between Agent
and individual Lenders). If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrowers shall be obligated to repay the Obligations
(including (a) either (i) providing cash collateral to be held

 

-54-



--------------------------------------------------------------------------------

by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then extant Letter of Credit Usage, or (ii) causing
the original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral to be held by Agent for the benefit of Wells Fargo
or its Affiliates with respect to the then extant Bank Products Obligations), in
full, together with the Applicable Prepayment Premium, on the date set forth as
the date of termination of this Agreement in such notice; provided, that
Borrowers shall not be obligated to pay the Applicable Prepayment Premium if the
Obligations are repaid in full with proceeds of a financing provided by Wells
Fargo. In the event of the termination of this Agreement and repayment of the
Obligations at any time prior to the Maturity Date, for any other reason,
including (a) termination upon the election of the Required Lenders to terminate
after the occurrence of an Event of Default, (b) foreclosure and sale of
Collateral, (c) sale of the Collateral in any Insolvency Proceeding, or
(iv) restructure, reorganization or compromise of the Obligations by the
confirmation of a plan of reorganization, or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Lender Group or profits lost by the Lender Group as a result of
such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay the Applicable Prepayment Premium to Agent (to
be allocated based upon letter agreements between Agent and individual Lenders),
measured as of the date of such termination.

 

4. CREATION OF SECURITY INTEREST.

 

  4.1. Grant of Security Interest.

Each Company hereby grants to Agent, for the benefit of the Lender Group (and
hereby reaffirms its prior grant pursuant to the terms of the Original Loan and
Security Agreement to Agent for the benefit of the Lender Group, of), a
continuing security interest in all of its right, title, and interest in all
currently existing and hereafter acquired or arising Collateral in order to
secure prompt repayment of any and all of the Obligations in accordance with the
terms and conditions of the Loan Documents and in order to secure prompt
performance by Companies of each of their covenants and duties under the Loan
Documents. The Agent’s Liens in and to the Collateral shall attach to all
Collateral without further act on the part of Agent or Companies. Anything
contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Companies have no authority,
express or implied, to dispose of any item or portion of the Collateral. It is
the intention of the parties to this Agreement that the security interests
granted hereby are a continuation and reaffirmation of the security interests
granted under the Original Loan and Security Agreement.

 

  4.2. Negotiable Collateral.

In the event that any Collateral, including proceeds, is evidenced by or
consists of Negotiable Collateral, and if and to the extent that perfection or
priority of Agent’s security interest is dependent on or enhanced by possession,
the applicable Company, immediately upon the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral to Agent.

 

-55-



--------------------------------------------------------------------------------

  4.3. Collection of Accounts, General Intangibles, and Negotiable Collateral.

At any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Companies
that the Accounts, chattel paper, or General Intangibles have been assigned to
Agent or that Agent has a security interest therein, or (b) collect the
Accounts, chattel paper, or General Intangibles directly and charge the
collection costs and expenses to the Loan Account. Each Company agrees that it
will hold in trust for the Lender Group, as the Lender Group’s trustee, any
Collections that it receives and immediately will deliver said Collections to
Agent or a Cash Management Bank in their original form as received by the
applicable Company.

 

  4.4. Delivery of Additional Documentation Required.

At any time upon the request of Agent, Companies shall execute and deliver to
Agent, any and all financing statements, original financing statements in lieu
of continuation statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, and all other documents (the
“Additional Documents”) that Agent may request in its Permitted Discretion, in
form and substance satisfactory to Agent, to perfect and continue perfected or
better perfect the Agent’s Liens in the Collateral (whether now owned or
hereafter arising or acquired), to create and perfect Liens in favor of Agent in
any Real Property acquired after the Closing Date, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, each Company
authorizes Agent to execute any such Additional Documents in the applicable
Company’s name and authorize Agent to file such executed Additional Documents in
any appropriate filing office. In addition, on a quarterly basis (or more
frequent periodic basis as Agent shall require), Companies shall (a) provide
Agent with a report of all new patentable, copyrightable, or trademarkable
materials acquired or generated by Companies during the prior period, (b) cause
all patents, copyrights, and trademarks acquired or generated by Companies that
are not already the subject of a registration with the appropriate filing office
(or an application therefor diligently prosecuted) to be registered with such
appropriate filing office in a manner sufficient to impart constructive notice
of Companies’ ownership thereof, and (c) cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such patents, copyrights, and trademarks as being subject to the
security interests created thereunder.

 

  4.5. Power of Attorney.

Each Company hereby irrevocably makes, constitutes, and appoints Agent (and any
of Agent’s officers, employees, or agents designated by Agent) as such Company’s
true and lawful attorney, with power to (a) if such Company refuses to, or fails
timely to execute and deliver any of the documents described in Section 4.4,
sign the name of such Company on any of the documents described in Section 4.4,
(b) at any time that an Event of

 

-56-



--------------------------------------------------------------------------------

Default has occurred and is continuing, sign such Company’s name on any invoice
or bill of lading relating to the Collateral, drafts against Account Debtors, or
notices to Account Debtors, (c) send requests for verification of Accounts,
(d) endorse such Company’s name on any Collection item that may come into the
Lender Group’s possession, (e) at any time that an Event of Default has occurred
and is continuing, make, settle, and adjust all claims under such Company’s
policies of insurance and make all determinations and decisions with respect to
such policies of insurance, and (f) at any time that an Event of Default has
occurred and is continuing, settle and adjust disputes and claims respecting the
Accounts, chattel paper, or General Intangibles directly with Account Debtors,
for amounts and upon terms that Agent determines to be reasonable, and Agent may
cause to be executed and delivered any documents and releases that Agent
determines to be necessary. The appointment of Agent as each Company’s attorney,
and each and every one of its rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully and finally repaid
and performed and the Lender Group’s obligations to extend credit hereunder are
terminated.

 

  4.6. Right to Inspect.

Agent and each Lender (through any of their respective officers, employees, or
agents) shall have the right, from time to time hereafter to inspect the Books
and to check, test, and appraise the Collateral in order to verify Companies’
financial condition or the amount, quality, value, condition of, or any other
matter relating to, the Collateral.

 

  4.7. Control Agreements.

Each Company agrees that it will not transfer assets out of any Securities
Accounts other than as permitted under Section 7.19 and, if to another
securities intermediary, unless each of the applicable Company, Agent, and the
substitute securities intermediary have entered into a Control Agreement. No
arrangement contemplated hereby or by any Control Agreement in respect of any
Securities Accounts or other Investment Property shall be modified by Companies
without the prior written consent of Agent. Upon the occurrence and during the
continuance of a Default or Event of Default, Agent may notify any securities
intermediary to liquidate the applicable Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Agent’s Account.

 

  4.8. DDAs.

No Company shall establish any DDA or other deposit account after the Closing
Date unless contemporaneously with the establishment of each such DDA or other
deposit account, the bank at which the DDA or other deposit account is
established enters into a Control Agreement with Agent.

 

  4.9. Commercial Tort Claims.

As of the Closing Date, no Company holds any commercial tort claims, except as
set forth on Schedule 4.9. Each Company agrees that it shall notify Agent if it
obtains any commercial tort claim and take such actions as Agent shall request
to perfect Agent’s lien on such commercial tort claim.

 

-57-



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Company
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  5.1. No Encumbrances.

Each Company has good and indefeasible title to its Collateral and the Real
Property, free and clear of Liens except for Permitted Liens.

 

  5.2. Eligible Accounts.

The Eligible Accounts are bona fide existing payment obligations of Account
Debtors created by the sale and delivery of Inventory or the rendition of
services to such Account Debtors in the ordinary course of Borrowers’ business,
owed to Borrowers without defenses, disputes, offsets, counterclaims, or rights
of return or cancellation. As to each Account that is identified by
Administrative Borrower as an Eligible Account in a borrowing base report
submitted to Agent, such Account is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth in the definition of Eligible
Accounts. Without limiting the foregoing, any Account identified by a Borrower
as an Eligible Account that is owing by the United States, or any department,
agency or instrumentality of the United States (i) arises under a contract that
does not prohibit the assignment thereof, (ii) arises under a contract that
specifies payments totaling $1,000 or more, and (iii) has been assigned to Agent
in compliance with the Assignment of Claims Act, 31 U.S.C. § 3727.

 

  5.3. Copyrights.

Schedule 3.1 lists all copyrights of any Borrower that constitute a material
asset, constitute copyrightable software or are necessary to the operation of
the business of such Borrower.

 

  5.4. Equipment.

All of the Equipment is used or held for use in Companies’ business and is fit
for such purposes.

 

-58-



--------------------------------------------------------------------------------

  5.5. Location of Inventory and Equipment.

The Inventory and Equipment are not stored with a bailee, warehouseman, or
similar party and are located only at the locations identified on Schedule 5.5.

 

  5.6. Inventory Records.

Each Company keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its Inventory and the book value thereof.

 

  5.7. Location of Chief Executive Office; FEIN.

The chief executive office of each Company is located at the address indicated
in Schedule 5.7 and each Company’s FEIN is identified in Schedule 5.7.

 

  5.8. Due Organization and Qualification; Subsidiaries

(a) Each Company is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.

(b) Set forth on Schedule 5.8(b), is a complete and accurate description of the
authorized capital Stock of each Company, by class, and, as of the Closing Date,
a description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of each
Company’s capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Company is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 5.8(c), is a complete and accurate list of each
Company’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization; (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries; and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Company. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 5.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of any Company’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Company or any of its respective Subsidiaries
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of any Company’s Subsidiaries’ capital
Stock or any security convertible into or exchangeable for any such capital
Stock.

 

-59-



--------------------------------------------------------------------------------

  5.9. Due Authorization; No Conflict.

(a) As to each Company, the execution, delivery, and performance by such Company
of this Agreement and the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Company.

(b) As to each Company, the execution, delivery, and performance by such Company
of this Agreement and the Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to any Company, the Governing Documents of any Company, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Company, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of any Company, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any properties or assets of Company,
other than Permitted Liens, or (iv) require any approval of any Company’s
interestholders or any approval or consent of any Person under any material
contractual obligation of any Company.

(c) Other than the filing of financing statements and fixture filings, the
execution, delivery, and performance by each Company of this Agreement and the
Loan Documents to which such Company is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person.

(d) As to each Company, this Agreement and the other Loan Documents to which
such Company is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Company will be the legally valid
and binding obligations of such Company, enforceable against such Company in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens

 

  5.10. Litigation.

Other than those matters disclosed on Schedule 5.10, there are no actions,
suits, or proceedings pending or, to the best knowledge of Companies, threatened
against Companies, or any of their Subsidiaries, as applicable, except for
(a) matters that are fully covered by insurance (subject to customary
deductibles), and (b) matters arising after the Closing Date that, if decided
adversely to Companies, or any of their Subsidiaries, as applicable, reasonably
could not be expected to result in a Material Adverse Change.

 

-60-



--------------------------------------------------------------------------------

  5.11. No Material Adverse Change.

All financial statements relating to Companies that have been delivered by
Companies to the Lender Group have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Companies’ financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change with respect to Companies since December 31, 2006.

 

  5.12. Fraudulent Transfer.

(a) Each Borrower is Solvent.

(b) No transfer of property is being made by any Company and no obligation is
being incurred by any Company in connection with the transactions contemplated
by this Agreement or the other Loan Documents with the intent to hinder, delay,
or defraud either present or future creditors of Companies.

 

  5.13. Employee Benefits.

None of Companies, any of their Subsidiaries, or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

 

  5.14. Environmental Condition.

Except as set forth on Schedule 5.14, (a) to Companies’ knowledge, none of
Companies’ properties or assets has ever been used by Companies or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of applicable Environmental Law, (b) to Companies’ knowledge, none of
Companies’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of Companies have received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by Companies, and (d) none of Companies have received a
summons, citation, notice, or directive from the Environmental Protection Agency
or any other federal or state governmental agency concerning any action or
omission by any Company resulting in the releasing or disposing of Hazardous
Materials into the environment.

 

  5.15. Brokerage Fees.

Companies have not utilized the services of any broker or finder in connection
with Companies’ obtaining financing from the Lender Group under this Agreement
and no brokerage commission or finders fee is payable by Companies in connection
herewith.

 

-61-



--------------------------------------------------------------------------------

  5.16. Intellectual Property.

Each Company owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, patent rights, and licenses that are necessary to the
conduct of its business as currently conducted. Attached hereto as Schedule 5.16
(as updated within 30 days of the end of each fiscal quarter of Parent) is a
true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations as to which each Company is the owner or is an exclusive licensee.
Except as listed on Schedule 5.16, no Company is a party to any license of any
trademark, copyright or patent.

 

  5.17. Leases.

Companies enjoy peaceful and undisturbed possession under all leases material to
the business of Companies and to which Companies are a party or under which
Companies are operating. All of such leases are valid and subsisting and no
material default by Companies exists under any of them.

 

  5.18. DDAs.

Set forth on Schedule 5.18 are all of the DDAs of each Company, including, with
respect to each depository (i) the name and address of that depository, and
(ii) the account numbers of the accounts maintained with such depository.

 

  5.19. Complete Disclosure.

All factual information (taken as a whole) furnished by or on behalf of
Companies in writing to Agent or any Lender (including all information contained
in the Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Companies in writing to the
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Projections represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent
Companies’ good faith best estimate of its future performance for the periods
covered thereby.

 

  5.20. Indebtedness.

Set forth on Schedule 5.20 is a true and complete list of all Indebtedness of
each Company outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness and the principal terms thereof.

 

-62-



--------------------------------------------------------------------------------

  5.21. Private Preferred Stock.

Each holder of the Private Preferred Stock other than North Atlantic Smaller
Companies Investment Trust LLP and North Atlantic Value LLP A/C B has executed
and delivered a Preferred Stockholders Standby Agreement pursuant to which such
holder has agreed not to request the redemption of the Private Preferred Stock
until the Obligations are repaid in full.

 

  5.22. Patriot Act.

To the extent applicable, each Company is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the loans
made hereunder will be used, directly or indirectly, for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

  5.23. OFAC.

No Company nor any of its Subsidiaries is in violation of any of the country or
list based economic and trade sanctions administered and enforced by OFAC. No
Company nor any of its Subsidiaries (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has more than 10% of its assets located in Sanctioned Entities, or
(c) derives more than 10% of its revenues from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities. The proceeds of any Advance will
not be used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

  5.24. Inactive Entities

Each of Telos Field Engineering, Inc., Telos International Corp., Telos
International Asia, Inc., Secure Trade, Inc., Telos Filinvest, Inc. and ubIQuity
Philippines, Inc. is an inactive entity that conducts no business and has no
assets or liabilities.

 

6. AFFIRMATIVE COVENANTS.

Each Company covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Companies shall
and shall cause each of their respective Subsidiaries to do all of the
following:

 

-63-



--------------------------------------------------------------------------------

  6.1. Accounting System.

Maintain a system of accounting that enables Companies to produce financial
statements in accordance with GAAP and maintain records pertaining to the
Collateral that contain information as from time to time reasonably may be
requested by Agent. Companies also shall keep an inventory reporting system that
shows all additions, sales, claims, returns, and allowances with respect to the
Inventory.

 

  6.2. Collateral Reporting.

Provide Agent (and if so requested by Agent, with copies for each Lender) with
the following documents at the following times in form satisfactory to Agent:

 

Daily   

(a)    a sales journal, collection journal, and credit register since the last
such schedule and a calculation of the Borrowing Base as of such date, and

 

(b)    notice of all returns, disputes, or claims;

Monthly (not later than the 5th day of each month)   

(c)    a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts),

 

(d)    a detailed aging, by total, of the Accounts, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent, and

 

(e)    a summary aging, by vendor, of Companies’ accounts payable and any book
overdraft.

Monthly (not later than the 15th day of each month)   

(f)     a calculation of Dilution for the prior month.

Quarterly   

(g)    a detailed list of each Borrower’s customers, and

 

(h)    a report regarding each Company’s accrued, but unpaid, ad valorem taxes;

Upon request by Agent   

(i)     copies of invoices in connection with the Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in connection
with the Accounts and, for Inventory and Equipment acquired by Companies,
purchase orders and invoices, and

 

(j)     such other reports as to the Collateral, or the financial condition of
Companies as Agent may request in its Permitted Discretion.

In addition, each Company agrees to cooperate fully with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

-64-



--------------------------------------------------------------------------------

  6.3. Financial Statements, Reports, Certificates.

Deliver to Agent, with copies to each Lender:

(a) as soon as available, but in any event within 30 days (45 days in the case
of a month that is the end of one of the first 3 fiscal quarters in a fiscal
year) after the end of each month during each of Parent’s fiscal years,

(i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Subsidiaries’ operations during
such period,

(ii) a certificate signed by the chief financial officer of Parent to the effect
that:

(A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Subsidiaries,

(B) the representations and warranties of Companies contained in this Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of such certificate, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date), and

(C) there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Companies have taken, are taking, or propose to take with respect thereto), and

(iii) for each month that is the date on which a financial covenant in
Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20, and

(b) as soon as available, but in any event within 90 days after the end of each
of Parent’s fiscal years (provided, that for any fiscal year of Parent for which
Parent receives a 15-day extension to its deadline to file audited financial
statements with the SEC, the items listed in this Section 6.3(b) shall be
delivered as soon as available, but in any event within 105 days after the end
of such fiscal year),

(i) financial statements of Parent and its Subsidiaries for each such fiscal
year, audited by independent certified public accountants reasonably acceptable
to Agent and certified, without any qualifications, by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management),

 

-65-



--------------------------------------------------------------------------------

(ii) a certificate of such accountants addressed to Agent and the Lenders
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default under Section 7.20,

(c) as soon as available, but in any event within 30 days prior to the start of
each of Parent’s fiscal years,

(i) copies of Companies’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its sole discretion,
for the forthcoming three years, year by year, and for the forthcoming fiscal
year, month by month, certified by the chief financial officer of Parent as
being such officer’s good faith best estimate of the financial performance of
Parent and its Subsidiaries during the period covered thereby,

(d) if and when filed by any Company,

(i) 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(ii) any other filings made by any Company with the SEC,

(iii) copies of Companies’ federal income tax returns, and any amendments
thereto, filed with the Internal Revenue Service, and

(iv) any other information that is provided by Parent to its shareholders
generally,

(e) if and when filed by any Company and as requested by Agent, satisfactory
evidence of payment of applicable excise taxes in each jurisdictions in which
(i) any Company conducts business or is required to pay any such excise tax,
(ii) where any Company’s failure to pay any such applicable excise tax would
result in a Lien on the properties or assets of any Company, or (iii) where any
Company’s failure to pay any such applicable excise tax reasonably could be
expected to result in a Material Adverse Change,

(f) as soon as a Company has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Companies propose to take with respect thereto, and

(g) upon the request of Agent, any other report reasonably requested relating to
the financial condition of Companies.

In addition to the financial statements referred to above, Companies agree to
deliver financial statements prepared on both a consolidated and consolidating
basis and that no Company, or any Subsidiary of a Company, will have a fiscal
year different from that of

 

-66-



--------------------------------------------------------------------------------

Parent. Companies agree that their independent certified public accountants are
authorized to communicate with Agent and to release to Agent whatever financial
information concerning Companies that Agent reasonably may request. Each Company
waives the right to assert a confidential relationship, if any, it may have with
any accounting firm or service bureau in connection with any information
requested by Agent pursuant to or in accordance with this Agreement, and agree
that Agent may contact directly any such accounting firm or service bureau in
order to obtain such information.

 

  6.4. Government Contracts.

Deliver a certificate, in form and substance satisfactory to Agent, summarizing
each contract that a Borrower enters into with the United States, or any
department, agency, or instrumentality of the United States. Without limitation,
such certificate shall certify the names of the contracting officer, the
disbursing officer and any sureties under such contract and certify that such
contract does not prohibit the assignment thereof to Agent. At the request of
Agent, Borrowers shall furnish Agent with a copy of each government contract.

 

  6.5. Return.

Cause returns and allowances as between Companies and their Account Debtors, to
be on the same basis and in accordance with the usual customary practices of the
applicable Company, as they exist at the time of the execution and delivery of
this Agreement. If, at a time when no Event of Default has occurred and is
continuing, any Account Debtor returns any Inventory to any Company, the
applicable Company promptly shall determine the reason for such return and, if
the applicable Company accepts such return, issue a credit memorandum (with a
copy to be sent to Agent) in the appropriate amount to such Account Debtor. If,
at a time when an Event of Default has occurred and is continuing, any Account
Debtor returns any Inventory to any Company, the applicable Company promptly
shall determine the reason for such return and, if Agent consents (which consent
shall not be unreasonably withheld), issue a credit memorandum (with a copy to
be sent to Agent) in the appropriate amount to such Account Debtor.

 

  6.6. Maintenance of Properties.

Maintain and preserve all of its properties which are necessary or useful in the
proper conduct to its business in good working order and condition, ordinary
wear and tear excepted, and comply at all times with the provisions of all
leases to which it is a party as lessee, so as to prevent any loss or forfeiture
thereof or thereunder.

 

  6.7. Taxes.

Cause all assessments and taxes, whether real, personal, or otherwise, due or
payable by, or imposed, levied, or assessed against Companies or any of their
assets to be paid in full, before delinquency or before the expiration of any
extension period, except to the extent that the validity of such assessment or
tax shall be the subject of a Permitted Protest. Companies will make timely
payment or deposit of all tax payments and

 

-67-



--------------------------------------------------------------------------------

withholding taxes required of it by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Agent with proof satisfactory to
Agent indicating that the applicable Company has made such payments or deposits.
Companies shall deliver satisfactory evidence of payment of applicable excise
taxes in each jurisdictions in which any Company is required to pay any such
excise tax.

 

  6.8. Insurance.

(a) At Borrowers’ expense, maintain insurance respecting its property and assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Companies also shall maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Companies shall deliver
copies of all such policies to Agent with a satisfactory lender’s loss payable
endorsement naming Agent as sole loss payee or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever.

(b) Administrative Borrower shall give Agent prompt notice of any loss covered
by such insurance. Agent shall have the exclusive right to adjust any losses
payable under any such insurance policies in excess of $50,000, without any
liability to Companies whatsoever in respect of such adjustments. Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Administrative Borrower
under staged payment terms reasonably satisfactory to the Required Lenders for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

(c) Companies shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Agent is included thereon as named insured with the loss
payable to Agent under a lender’s loss payable endorsement or its equivalent.
Administrative Borrower immediately shall notify Agent whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Agent.

(d) At Companies’ expense, maintain key man life insurance policies with respect
to the following individuals and in the following amounts:

 

Name

   Amount

John B. Wood

   $ 5,000,000

 

-68-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event either of the foregoing individuals
are no longer employed by a Company, Companies will not be required to maintain
key man life insurance policies on such individual that is no longer employed so
long as no Event of Default exists and Companies’ obtain a replacement key man
life insurance policy (in substantially the same form as the policy being
replaced) in the amount of $5,000,000 on the life of such individual’s successor
at Companies. Companies shall furnish Agent with an “Absolute Assignment” of
each such key man life insurance policy, shall record each such “Absolute
Assignment” with the issuer of the respective policy, and shall furnish proof of
such issuer’s acceptance of such assignment. All proceeds payable under such key
man life insurance policies shall be payable to Agent to be applied on account
of the Obligations in accordance with Section 2.4(b).

 

  6.9. Location of Inventory and Equipment.

Keep the Inventory and Equipment only at the locations identified on
Schedule 5.5; provided, however, that Administrative Borrower may amend
Schedule 5.5 so long as such amendment occurs by written notice to Agent not
less than 30 days prior to the date on which the Inventory or Equipment is moved
to such new location, so long as such new location is within the continental
United States, and so long as, at the time of such written notification, the
applicable Company provides any financing statements or fixture filings
necessary to perfect and continue perfected the Agent’s Liens on such assets and
also provides to Agent a Collateral Access Agreement.

 

  6.10. Compliance with Laws.

Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, including the Fair Labor Standards Act and
the Americans With Disabilities Act, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, would
not result in and reasonably could not be expected to result in a Material
Adverse Change.

 

  6.11. Leases.

Pay when due all rents and other amounts payable under any leases to which any
Company is a party or by which any Company’s properties and assets are bound,
unless such payments are the subject of a Permitted Protest.

 

  6.12. Brokerage Commissions.

Pay any and all brokerage commission or finders fees incurred in connection with
or as a result of Companies’ obtaining financing from the Lender Group under
this Agreement. Companies agree and acknowledge that payment of all such
brokerage

 

-69-



--------------------------------------------------------------------------------

commissions or finders fees shall be the sole responsibility of Companies, and
each Company agrees to indemnify, defend, and hold Agent and the Lender Group
harmless from and against any claim of any broker or finder arising out of
Companies’ obtaining financing from the Lender Group under this Agreement.

 

  6.13. Existence.

At all times preserve and keep in full force and effect each Company’s valid
existence and good standing and any rights and franchises material to Companies’
businesses; provided, that any of the Credit Parties may be dissolved in
accordance with applicable law or merged into another Credit Party or a
Borrower.

 

  6.14. Environmental.

(a) Keep any property either owned or operated by any Company free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c) promptly notify Agent of any release of a Hazardous Material of any
reportable quantity from or onto property owned or operated by any Company and
take any Remedial Actions required to abate said release or otherwise to come
into compliance with applicable Environmental Law, and (d) promptly provide
Agent with written notice within 10 days of the receipt of any of the following:
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of any Company, (ii) commencement of any Environmental Action
or notice that an Environmental Action will be filed against any Company, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.

 

  6.15. Disclosure Updates.

Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, (a) notify Agent if any written information, exhibit, or report
furnished to the Lender Group contained any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and
(b) correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement, filing, or recordation thereof.

 

  6.16. Intellectual Property.

(a) Upon request of Agent, in order to facilitate filings with the United States
Patent and Trademark Office and the United States Copyright Office, each Company
shall execute and deliver to Agent one or more Copyright Security Agreements,
Trademark Security Agreements, or Patent Security Agreements to further evidence
Agent’s Lien on such Company’s Patents, Trademarks, or Copyrights, and the
General Intangibles of such Company relating thereto or represented thereby;

 

-70-



--------------------------------------------------------------------------------

(b) Each Company shall have the duty, to the extent necessary or economically
desirable in the operation of such Company’s business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, and (D) to take all reasonably and necessary
action to preserve and maintain all of such Company’s Trademarks, Patents,
Copyrights, Intellectual Property Licenses, and its rights therein, including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings.
Subject to Section 6.16(d) below, each Company shall promptly file an
application with the United States Copyright Office for any Copyright that has
not been registered with the United States Copyright Office if such Copyright
constitutes a portion of the Required Library. Any expenses incurred in
connection with the foregoing shall be borne by the appropriate Company. Each
Company further agrees not to abandon any Trademark, Patent, Copyright, or
Intellectual Property License that is necessary or economically desirable in the
operation of such Company’s business;

(c) Companies acknowledge and agree that the Lender Group shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6.16(c), Companies
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses against any other Person,
but any member of the Lender group may do so at its option from and after the
occurrence and during the continuation of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrowers
and shall be chargeable to the Loan Account;

(d) In no event shall any Company, either itself or through any agent, employee,
licensee, or designee, (i) file an application for the registration of any
Copyright with the United States Copyright Office without giving Agent prior
written notice thereof, without filing such application via expedited service,
and without filing a Copyright Security Agreement contemporaneously with such
Copyright, or (ii) file an application for the registration of any Patent or
Trademark with the United States Patent and Trademark Office without giving
Agent written notice thereof promptly thereafter. Promptly upon any such filing
of a Patent or Trademark, each Company shall comply with Section 6.16(a) hereof;

(e) As of May 5, 2008, Copyrights constituting the Required Library shall have
been registered with the United States Copyright Office.

 

-71-



--------------------------------------------------------------------------------

  6.17. Inactive Entities

At all times each of Telos Field Engineering, Inc., Telos International Corp.,
Telos International Asia, Inc., Secure Trade, Inc., Telos Filinvest, Inc. and
ubIQuity Philippines, Inc. shall be an inactive entity that conducts no business
and has no assets or liabilities.

 

7. NEGATIVE COVENANTS.

Each Company covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Companies will
not and will not permit any of their respective Subsidiaries to do any of the
following:

 

  7.1. Indebtedness.

Create, incur, assume, permit, guarantee, or otherwise become or remain,
directly or indirectly, liable with respect to any Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;

(b) Indebtedness set forth on Schedule 5.20;

(c) Permitted Purchase Money Indebtedness;

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrowers or
materially impair Borrowers’ creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions, that, taken as a
whole, are materially more burdensome or restrictive to the applicable Borrower,
and (iv) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness; and

(e) Indebtedness composing Permitted Indebtedness.

 

-72-



--------------------------------------------------------------------------------

  7.2. Liens.

Create, incur, assume, or permit to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

 

  7.3. Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock; provided, that any of the Credit Parties may merge into
another Credit Party or a Borrower.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution); provided, however, that any of the Credit Parties may be dissolved
in accordance with applicable law.

(c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets.

(d) Create, establish or acquire any Subsidiary after the Closing Date.

 

  7.4. Disposal of Assets.

Other than Permitted Dispositions, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of the assets of any Company.

 

  7.5. Change Name.

Change any Company’s name, state of incorporation, FEIN, corporate structure or
identity, or add any new fictitious name; provided, however, that a Company may
change its name upon at least 30 days prior written notice by Administrative
Borrower to Agent of such change and so long as, at the time of such written
notification, such Company provides any financing statements or fixture filings
necessary to perfect and continue perfected Agent’s Liens.

 

  7.6. Guarantee.

Guarantee or otherwise become in any way liable with respect to the obligations
of any third Person except by endorsement of instruments or items of payment for
deposit to the account of Companies or which are transmitted or turned over to
Agent.

 

  7.7. Nature of Business.

Make any change in the principal nature of Companies’ business.

 

-73-



--------------------------------------------------------------------------------

  7.8. Prepayments and Amendments.

(a) Except in connection with a refinancing permitted by Section 7.1(d), prepay,
redeem, defease, purchase, or otherwise acquire any Indebtedness of any Company,
other than the Obligations in accordance with this Agreement, and

(b) Except in connection with a refinancing permitted by Section 7.1(d),
directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Sections 7.1(b) or
(c).

(c) Amend, modify, alter, increase, or change any of the terms or conditions of
the Permitted Indebtedness or Private Preferred Stock; or prepay, redeem,
defease, purchase, exchange or otherwise acquire any of the Permitted
Indebtedness.

 

  7.9. Change of Control.

Cause, permit, or suffer, directly or indirectly, any Change of Control.

 

  7.10. Consignments.

Consign any Inventory or sell any Inventory on bill and hold (unless such
Inventory is purchased by the United States or any department, agency or
instrumentality of the United States, such Inventory is segregated from
Borrower’s other goods and within 14 days of the date such Inventory is
segregated, such Account Debtor shall have executed a DD250 document accepting
such goods that are held by a Borrower), sale or return, sale on approval, or
other conditional terms of sale.

 

  7.11. Distributions.

Other than distributions or declaration and payment of dividends by a Company to
a Borrower, make any distribution or declare or pay any dividends (in cash or
other property, other than common Stock) on, or purchase, acquire, redeem,
exchange for Indebtedness, or retire any of any Company’s Stock, of any class,
whether now or hereafter outstanding (provided that the Private Preferred Stock
may be redeemed so long as the Obligations are contemporaneously repaid in full
in accordance with Section 3.6.).

 

  7.12. Accounting Methods.

Modify or change its method of accounting (other than as may be required to
conform to GAAP) or enter into, modify, or terminate any agreement currently
existing, or at any time hereafter entered into with any third party accounting
firm or service bureau for the preparation or storage of Companies’ accounting
records without said accounting firm or service bureau agreeing to provide Agent
information regarding the Collateral or Companies’ financial condition.

 

-74-



--------------------------------------------------------------------------------

  7.13. Investments.

Except for Permitted Investments, directly or indirectly, make or acquire any
Investment, or incur any liabilities (including contingent obligations) for or
in connection with any Investment; provided, however, that Administrative
Borrower and its Subsidiaries shall not have Permitted Investments (other than
in the Cash Management Accounts or in the Foreign Transfer Account) in deposit
accounts or Securities Accounts in excess of $25,000 outstanding at any one time
unless the Administrative Borrower or any of its Subsidiaries, as applicable,
and the applicable securities intermediary or bank have entered into Control
Agreements or similar arrangements governing such Permitted Investments, as
Agent shall determine in its Permitted Discretion, to perfect (and further
establish) the Agent’s Liens in such Permitted Investments.

 

  7.14. Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of any Company except for transactions that are in the ordinary course
of Companies’ business, upon fair and reasonable terms, that are fully disclosed
to Agent, and that are no less favorable to Companies than would be obtained in
an arm’s length transaction with a non-Affiliate. Except for Permitted
Investments under clauses (d) and (e) of the definition thereof and as described
on Schedule 7.14, without limiting the foregoing, no Borrower shall make any
Investments, distributions, transfers or payments to any Credit Party, TIMS LLC,
or Enterworks, Inc. Parent shall not exercise its option to purchase additional
shares of Enterworks, Inc. under the Warrant To Purchase Shares of Common Stock
of Enterworks, Inc. dated December 31, 2007 issued by Enterworks, Inc. to Parent
if the consideration to be paid in connection with such exercise would exceed
$25,000.

 

  7.15. Suspension.

Suspend or go out of a substantial portion of its business.

 

  7.16. Compensation.

Increase the annual fee or per-meeting fees paid to the members of its Board of
Directors during any year by more than 15% over the prior year; pay or accrue
total cash compensation (other than bonuses based on the successful performance
of Borrowers, consistent with past practices of Borrowers and reflected in the
Projections), during any year, to its officers and senior management employees
in an aggregate amount in excess of 115% of such cash compensation paid or
accrued in the prior year.

 

  7.17. Use of Proceeds.

Use the proceeds of the Advances for any purpose other than (a) on or about the
Closing Date, to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes.

 

-75-



--------------------------------------------------------------------------------

  7.18. Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees.

Relocate its chief executive office to a new location without Administrative
Borrower providing 30 days prior written notification thereof to Agent and so
long as, at the time of such written notification, the applicable Company
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens and also provides to Agent a Collateral
Access Agreement with respect to such new location. The Inventory and Equipment
shall not at any time now or hereafter be stored with a bailee, warehouseman, or
similar party without Agent’s prior written consent.

 

  7.19. Securities Accounts.

Establish or maintain any Securities Account unless Agent shall have received a
Control Agreement in respect of such Securities Account. Companies agree to not
transfer assets out of any Securities Account; provided, however, that, so long
as no Event of Default has occurred and is continuing or would result therefrom,
Companies may use such assets (and the proceeds thereof) to the extent not
prohibited by this Agreement.

 

  7.20. Financial Covenants.

(a) Fail to maintain:

(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, for each
period set forth below, of at least the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

Applicable Amount

  

Applicable Period

$      (2,831,000)    For the 1 month period ending January 31, 2008
$      (3,738,000)    For the 2 month period ending February 29, 2008
$      (3,505,000)    For the 3 month period ending March 31, 2008
$      (4,043,000)    For the 4 month period ending April 30, 2008
$      (3,126,000)    For the 5 month period ending May 31, 2008
$      (2,442,000)    For the 6 month period ending June 30, 2008

 

-76-



--------------------------------------------------------------------------------

Applicable Amount

  

Applicable Period

$      (1,846,000)    For the 7 month period ending July 31, 2008)
$         (445,000)    For the 8 month period ending August 31, 2008
$        1,186,000    For the 9 month period ending September 30, 2008
$        1,049,000    For the 10 month period ending October 31, 2008
$        2,570,000    For the 11 month period ending November 30, 2008
$        2,570,000    For the 12 month period ending December 31, 2008 80% of
EBITDA for such period as reflected in the most recent Projections delivered to
Agent pursuant to Section 6.3(c) and approved by Required Lenders    For the 12
month period ending January 31, 2009 and the 12 month period ending on the last
day of each fiscal month thereafter

(ii) Reserved.

(b) Make:

(i) Capital Expenditures. Capital expenditures in any fiscal year of Parent in
excess of $2,000,000.

 

  7.21. Foreign Transfer Account.

Maintain more than $1,000 at any time in the Foreign Transfer Account; provided
that Teloworks, Inc. may maintain amounts in excess of $1,000 in the Foreign
Transfer Account for a period not to exceed 2 Business Days so long as all such
amounts are transferred to Teloworks Philippines, Inc. during such 2 Business
Day period.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Companies fail to pay when due and payable or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including

 

-77-



--------------------------------------------------------------------------------

any interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts), fees and charges due the Lender Group, reimbursement
of Lender Group Expenses, or other amounts constituting Obligations);

8.2 (a) If any Company fails to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Section 6.2 or 6.3 hereof and
such failure or neglect continues for a period of 5 days after the date on which
such failure or neglect first occurs, (b) if any Company fails to perform, keep,
or observe any term, provision, condition, covenant, or agreement contained in
Section 6.1, 6.5, 6.6, 6.7, 6.10, 6.11, 6.12, 6.14 or 6.15 hereof and such
failure or neglect continues for a period of 15 days after the date on which
such failure or neglect first occurs, or (c) if any Company fails to perform,
keep, or observe any other term, provision, condition, covenant, or agreement
contained in this Agreement (other than any such term, provision, condition,
covenant, or agreement that is expressly dealt with elsewhere in this Section 8)
or in any of the other Loan Documents;

8.3 If any material portion of any Company’s or any of its Subsidiaries’ assets
is attached, seized, subjected to a writ or distress warrant, levied upon, or
comes into the possession of any third Person;

8.4 If an Insolvency Proceeding is commenced by any Company or any of its
Subsidiaries;

8.5 If an Insolvency Proceeding is commenced against any Company, or any of its
Subsidiaries, and any of the following events occur: (a) the applicable Company
or the Subsidiary consents to the institution of the Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, Agent (including any
successor agent) and each other member of the Lender Group shall be relieved of
their obligation to extend credit hereunder, (d) an interim trustee is appointed
to take possession of all or any substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of, any Company
or any of its Subsidiaries, or (e) an order for relief shall have been entered
therein;

8.6 If any Company or any of its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs;

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
any Company’s or any of its Subsidiaries’ assets by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any Company’s or any of its Subsidiaries’ assets and the same is
not paid on the payment date thereof;

 

-78-



--------------------------------------------------------------------------------

8.8 If a judgment or other claim becomes a Lien or encumbrance upon any material
portion of any Company’s or any of its Subsidiaries’ properties or assets;

8.9 If there is a default in any material agreement to which any Company or any
of its Subsidiaries is a party and such default (a) occurs at the final maturity
of the obligations thereunder, or (b) results in a right by the other party
thereto, irrespective of whether exercised, to accelerate the maturity of the
applicable Company’s or its Subsidiaries’ obligations thereunder, to terminate
such agreement, or to refuse to renew such agreement pursuant to an automatic
renewal right therein;

8.10 If any Company or any of its Subsidiaries makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness;

8.11 If any misstatement or misrepresentation exists now or hereafter in any
warranty, representation, statement, or Record made to the Lender Group by any
Company, its Subsidiaries, or any officer, employee, agent, or director of any
Company or any of its Subsidiaries;

8.12 If the obligation of any Credit Party under the Joint and Several Guaranty
is limited or terminated by operation of law or by such Credit Party thereunder;

8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;

8.14 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Company, or a proceeding shall be commenced by any Company, or
by any Governmental Authority having jurisdiction over any Company, seeking to
establish the invalidity or unenforceability thereof, or any Company shall deny
that any Company has any liability or obligation purported to be created under
any Loan Document;

8.15 Any Credit Party engages in any type of business activity other than the
ownership of the equity interests in a Company and performance of its
obligations under the Loan Documents to which it is a party.

 

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

  9.1. Rights and Remedies.

Upon the occurrence, and during the continuation, of an Event of Default, the
Required Lenders (at their election but without notice of their election and
without demand) may authorize and instruct Agent to do any one or more of the
following on behalf of the Lender Group (and Agent, acting upon the instructions
of the Required Lenders, shall do the same on behalf of the Lender Group), all
of which are authorized by Companies:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable;

 

-79-



--------------------------------------------------------------------------------

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrowers and the Lender Group;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers advisable, and in such cases, Agent
will credit the Loan Account with only the net amounts received by Agent in
payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;

(e) Cause Companies to hold all returned Inventory in trust for the Lender
Group, segregate all returned Inventory from all other assets of Companies or in
Companies’ possession and conspicuously label said returned Inventory as the
property of the Lender Group;

(f) Without notice to or demand upon any Company, make such payments and do such
acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Company agrees to assemble the Collateral if
Agent so requires, and to make the Collateral available to Agent at a place that
Agent may designate which is reasonably convenient to both parties. Each Company
authorizes Agent to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien that in Agent’s determination appears
to conflict with the Agent’s Liens and to pay all expenses incurred in
connection therewith and to charge Borrowers’ Loan Account therefor. With
respect to any of Companies’ owned or leased premises, each Company hereby
grants Agent a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of the Lender Group’s rights
or remedies provided herein, at law, in equity, or otherwise;

(g) Without notice to any Company (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Company held by the
Lender Group (including any amounts received in the Cash Management Accounts),
or (ii) Indebtedness at any time owing to or for the credit or the account of
any Company held by the Lender Group;

 

-80-



--------------------------------------------------------------------------------

(h) Hold, as cash collateral, any and all balances and deposits of any Company
held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Each Company hereby grants to Agent a license or other right to use, without
charge, such Company’s labels, patents, copyrights, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and such Company’s rights under
all licenses and all franchise agreements shall inure to the Lender Group’s
benefit;

(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Companies’ premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

(k) Agent shall give notice of the disposition of the Collateral as follows:

(i) Agent shall give Administrative Borrower (for the benefit of the applicable
Company) a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Collateral, the time on or after which the private sale or other
disposition is to be made; and

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

(l) Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing;

(n) The Lender Group shall have all other rights and remedies available to it at
law or in equity pursuant to any other Loan Documents; and

(o) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Companies. Any excess will be returned,
without interest and subject to the rights of third Persons, by Agent to
Administrative Borrower (for the benefit of the applicable Company).

 

-81-



--------------------------------------------------------------------------------

  9.2. Remedies Cumulative.

The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.

 

10. TAXES AND EXPENSES.

If any Company fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Company, may do any or all of the following: (a) make payment of
the same or any part thereof, (b) set up such reserves in Borrowers’ Loan
Account as Agent deems necessary to protect the Lender Group from the exposure
created by such failure, or (c) in the case of the failure to comply with
Section 6.8 hereof, obtain and maintain insurance policies of the type described
in Section 6.8 and take any action with respect to such policies as Agent deems
prudent. Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

 

11. WAIVERS; INDEMNIFICATION.

 

  11.1. Demand; Protest; etc.

Each Company waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which any such
Company may in any way be liable.

 

  11.2. The Lender Group’s Liability for Collateral.

Each Company hereby agrees that: (a) so long as the Lender Group complies with
its obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Companies.

 

-82-



--------------------------------------------------------------------------------

  11.3. Indemnification.

Each Company shall pay, indemnify, defend, and hold the Agent-Related Persons,
the Lender-Related Persons with respect to each Lender, each Participant, and
each of their respective officers, directors, employees, agents, and
attorneys-in-fact (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, and damages, and all reasonable attorneys
fees and disbursements and other costs and expenses actually incurred in
connection therewith (as and when they are incurred and irrespective of whether
suit is brought), at any time asserted against, imposed upon, or incurred by any
of them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration of this Agreement, any of
the other Loan Documents, or the transactions contemplated hereby or thereby,
and (b) with respect to any investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, or the use of the proceeds of the
credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto (all the foregoing, collectively, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Companies shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Companies were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Companies
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Companies
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Companies in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

 

-83-



--------------------------------------------------------------------------------

If to Administrative Borrower:   

TELOS CORPORATION

19886 Ashburn Road

Ashburn, Virginia 20147

Attn: Michele Nakazawa

Fax No. (703) 724-1468

with copies to:   

TELOS CORPORATION

19886 Ashburn Road

Ashburn, Virginia 20147

Attn: Michael P. Flaherty, General Counsel

Fax No. (703) 723-1468

If to Lender:   

WELLS FARGO FOOTHILL, INC.

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attn: Technology Finance Division Manager

Fax No. (617) 523-1697

with copies to:   

GOLDBERG, KOHN, BELL, BLACK,

ROSENBLOOM & MORITZ, LTD.

55 East Monroe Street

Suite 3300

Chicago, Illinois 60603

Attn: Gary Zussman, Esq.

Fax No. (312) 863-7440

Agent and Companies may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Company acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR

 

-84-



--------------------------------------------------------------------------------

THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWERS AND THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

COMPANIES AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. COMPANIES AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

  14.1. Assignments and Participations.

(a) Any Lender may, with the written consent of Agent (provided that no written
consent of Agent shall be required in connection with any assignment and
delegation by a Lender to an Eligible Transferee), assign and delegate to one or
more assignees (each an “Assignee”) all, or any ratable part of all, of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount of $5,000,000
(provided, that so long as no Event of Default exists and the Maximum Revolving
Amount does not exceed $25,000,000, there shall be no more than four Lenders
holding commitments at any time); provided, however, that Companies and Agent
may continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given

 

-85-



--------------------------------------------------------------------------------

to Administrative Borrower and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance in form and substance satisfactory to Agent, and
(iii) the assignor Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $5,000. Anything contained herein to
the contrary notwithstanding, the consent of Agent shall not be required (and
payment of any fees shall not be required) if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of such Lender.

(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall affect a novation between
Borrowers and the Assignee.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Companies or the
performance or observance by Companies of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

-86-



--------------------------------------------------------------------------------

(d) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance and receipt and acknowledgment by Agent of such fully
executed Assignment and Acceptance, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Companies, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or a material portion of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums; and (v) all amounts
payable by Companies hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Companies, the
Collections, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

 

-87-



--------------------------------------------------------------------------------

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Companies or Companies’ business.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

 

  14.2. Successors.

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that Companies may not
assign this Agreement or any rights or duties hereunder without the Lenders’
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release any Company from
its Obligations. A Lender may assign this Agreement and the other Loan Documents
and its rights and duties hereunder and thereunder pursuant to Section 14.1
hereof and, except as expressly required pursuant to Section 14.1 hereof, no
consent or approval by any Company is required in connection with any such
assignment.

 

15. AMENDMENTS; WAIVERS.

 

  15.1. Amendments and Waivers.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by Companies therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Administrative Borrower (on behalf of all Companies) and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and Administrative Borrower (on behalf of all Companies) and
acknowledged by Agent, do any of the following:

(a) increase or extend any Commitment of any Lender,

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

-88-



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the percentage of the Commitments that is required to take any action
hereunder,

(e) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders,

(f) release Collateral other than as permitted by Section 16.12,

(g) change the definition of “Required Lenders”,

(h) contractually subordinate any of the Agent’s Liens,

(i) release any Company from any obligation for the payment of money, or

(j) change the definition of Borrowing Base or the definitions of Eligible
Accounts, Maximum Revolver Amount, or change Section 2.1(b); or

(k) amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Companies, shall not require
consent by or the agreement of Companies.

 

  15.2. Replacement of Holdout Lender.

If any action to be taken by the Lender Group or Agent hereunder requires the
unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have not
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without

 

-89-



--------------------------------------------------------------------------------

any premium or penalty of any kind whatsoever. If the Holdout Lender shall
refuse or fail to execute and deliver any such Assignment and Acceptance
Agreement prior to the effective date of such replacement, the Holdout Lender
shall be deemed to have executed and delivered such Assignment and Acceptance
Agreement. The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 14.1. Until such time as the Replacement Lenders shall
have acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender hereunder and under the other Loan Documents,
the Holdout Lender shall remain obligated to make the Holdout Lender’s Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of the Risk Participation Liability of
such Letter of Credit.

 

  15.3. No Waivers; Cumulative Remedies.

No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or, any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Companies of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

16. AGENT; THE LENDER GROUP.

 

  16.1. Appointment and Authorization of Agent.

Each Lender hereby designates and appoints Foothill as its representative under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as such on the express conditions
contained in this Section 16. The provisions of this Section 16 are solely for
the benefit of Agent, and the Lenders, and Companies shall have no rights as a
third party beneficiary of any of the provisions contained herein. Any provision
to the contrary contained elsewhere in this Agreement or in any other Loan
Document notwithstanding, Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent;
it being expressly understood and agreed that the use of the word “Agent” is for
convenience only, that Foothill is merely the representative of the Lenders, and
only has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or

 

-90-



--------------------------------------------------------------------------------

refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management accounts as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Companies, the Obligations, the Collateral, the Collections, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

 

  16.2. Delegation of Duties.

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

 

  16.3. Liability of Agent.

None of the Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by any Company or any Subsidiary or Affiliate of any Company, or
any officer or director thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Company or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of Companies or the books or records or properties of any of
Companies’ Subsidiaries or Affiliates.

 

-91-



--------------------------------------------------------------------------------

  16.4. Reliance by Agent.

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Companies or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Lenders and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

  16.5. Notice of Default or Event of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders, except with respect to Events of Default of which Agent
has actual knowledge, unless Agent shall have received written notice from a
Lender or Administrative Borrower referring to this Agreement, describing such
Default or Event of Default, and stating that such notice is a “notice of
default.” Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 16.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

  16.6. Credit Decision.

Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Companies and their Subsidiaries or
Affiliates, shall be deemed to

 

-92-



--------------------------------------------------------------------------------

constitute any representation or warranty by any Agent-Related Person to any
Lender. Each Lender represents to Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Companies and any other Person (other
than the Lender Group) party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrowers.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Companies and any other Person
(other than the Lender Group) party to a Loan Document. Except for notices,
reports, and other documents expressly herein required to be furnished to the
Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrowers and any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons.

 

  16.7. Costs and Expenses; Indemnification.

Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, reasonable attorneys fees and expenses, costs of collection by
outside collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Companies are
obligated to reimburse Agent or Lenders for such expenses pursuant to the Loan
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from Collections received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders. In the event Agent is not reimbursed for such costs and expenses
from Collections received by Agent, each Lender hereby agrees that it is and
shall be obligated to pay to or reimburse Agent for the amount of such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Companies and without limiting
the obligation of Companies to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out-of-pocket expenses (including attorneys fees and expenses) incurred by

 

-93-



--------------------------------------------------------------------------------

Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Companies. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 

  16.8. Agent in Individual Capacity.

Foothill and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Companies and their Subsidiaries and Affiliates and any other
Person (other than the Lender Group) party to any Loan Documents as though
Foothill were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Foothill or its
Affiliates may receive information regarding Companies or their Affiliates and
any other Person (other than the Lender Group) party to any Loan Documents that
is subject to confidentiality obligations in favor of Companies or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include
Foothill in its individual capacity.

 

  16.9. Successor Agent.

Agent may resign as Agent upon 45 days notice to the Lenders. If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders. If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders,
a successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

-94-



--------------------------------------------------------------------------------

  16.10. Lender in Individual Capacity.

Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with Companies and their Subsidiaries and Affiliates and any
other Person (other than the Lender Group) party to any Loan Documents as though
such Lender were not a Lender hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Companies or their Affiliates and
any other Person (other than the Lender Group) party to any Loan Documents that
is subject to confidentiality obligations in favor of Companies or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them. With respect to the Swing Loans
and Agent Advances, Swing Lender shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the sub-agent of the Agent.

 

  16.11. Withholding Taxes.

(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the IRC and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the IRC, such Lender agrees
with and in favor of Agent and Companies, to deliver to Agent and Administrative
Borrower:

(i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (a) a statement of the Lender, signed under
penalty of perjury, that it is not a (i) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (ii) a 10% shareholder (within the meaning of
Section 881(c)(3)(B) of the IRC), or (iii) a controlled foreign corporation
described in Section 881(c)(3)(C) of the IRC, and (B) a properly completed IRS
Form W-8BEN, before the first payment of any interest under this Agreement and
at any other time reasonably requested by Agent or Administrative Borrower;

(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed IRS Form W-8BEN before the
first payment of any interest under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower;

(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before the first payment of any interest is
due under this Agreement and at any other time reasonably requested by Agent or
Administrative Borrower;

 

-95-



--------------------------------------------------------------------------------

(iv) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Companies to such Lender, such Lender agrees to notify Agent of
the percentage amount in which it is no longer the beneficial owner of
Obligations of Companies to such Lender. To the extent of such percentage
amount, Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (a) of this Section are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

(e) All payments made by Companies hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below). All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States) or by any political subdivision or taxing
authority thereof or therein (other than of the United States) with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net

 

-96-



--------------------------------------------------------------------------------

income or net profits of a Lender, or (ii) to the extent that such tax results
from a change in the circumstances of the Lender, including a change in the
residence, place of organization, or principal place of business of the Lender,
or a change in the branch or lending office of the Lender participating in the
transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, each Company agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 16.11(e) after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein; provided, however, that Companies shall not be required to
increase any such amounts payable to Agent or any Lender (i) that is not
organized under the laws of the United States, if such Person fails to comply
with the other requirements of this Section 16.11, or (ii) if the increase in
such amount payable results from Agent’s or such Lender’s own willful misconduct
or gross negligence. Companies will furnish to Agent as promptly as possible
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Companies.

 

  16.12. Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Companies of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Company owned any interest at the time the security interest was
granted or at any time thereafter, or (iv) constituting property leased to a
Company under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Companies in respect of) all interests retained by Companies, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Companies or is cared for, protected,
or

 

-97-



--------------------------------------------------------------------------------

insured or has been encumbered, or that the Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise provided herein.

 

  16.13. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the Obligations, any amounts owing by such
Lender to Companies or any deposit accounts of Companies now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral the purpose of which is, or could be, to give such Lender any
preference or priority against the other Lenders with respect to the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender’s ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

  16.14. Agency for Perfection.

Agent hereby appoints each other Lender as its agent (and each Lender hereby
accepts such appointment) for the purpose of perfecting the Agent’s Liens in
assets which, in

 

-98-



--------------------------------------------------------------------------------

accordance with Article 9 of the UCC can be perfected only by possession. Should
any Lender obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

 

  16.15. Payments by Agent to the Lenders.

All payments to be made by Agent to the Lenders shall be made by bank wire
transfer or internal transfer of immediately available funds pursuant to such
wire transfer instructions as each party may designate for itself by written
notice to Agent. Concurrently with each such payment, Agent shall identify
whether such payment (or any portion thereof) represents principal, premium, or
interest of the Obligations.

 

  16.16. Concerning the Collateral and Related Loan Documents.

Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Lender Group. Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

  16.17. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.

By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Companies and will
rely significantly upon the Books, as well as on representations of Companies’
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Companies and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner; it being
understood and agreed by Companies that in any event such Lender may make
disclosures (a) to counsel for and other advisors, accountants, and auditors to
such Lender, (b) reasonably required by any bona fide

 

-99-



--------------------------------------------------------------------------------

potential or actual Assignee or Participant in connection with any contemplated
or actual assignment or transfer by such Lender of an interest herein or any
participation interest in such Lender’s rights hereunder, (c) of information
that has become public by disclosures made by Persons other than such Lender,
its Affiliates, assignees, transferees, or Participants, or (d) as required or
requested by any court, governmental or administrative agency, pursuant to any
subpoena or other legal process, or by any law, statute, regulation, or court
order; provided, however, that, unless prohibited by applicable law, statute,
regulation, or court order, such Lender shall notify Administrative Borrower of
any request by any court, governmental or administrative agency, or pursuant to
any subpoena or other legal process for disclosure of any such non-public
material information concurrent with, or where practicable, prior to the
disclosure thereof, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Companies, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Companies; and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Companies to Agent that has not been contemporaneously
provided by Companies to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Companies, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

 

  16.18. Several Obligations; No Liability.

Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the

 

-100-



--------------------------------------------------------------------------------

amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 16.7, no member of the Lender Group shall have any liability for the
acts or any other member of the Lender Group. No Lender shall be responsible to
any Company or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.

 

  16.19. Legal Representation of Agent.

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.
(“GK”) only has represented and only shall represent Foothill in its capacity as
Agent and as a Lender. Each other Lender hereby acknowledges that GK does not
represent it in connection with any such matters.

 

17. GENERAL PROVISIONS.

 

  17.1. Effectiveness.

This Agreement shall be binding and deemed effective when executed by Companies,
Agent, and each Lender whose signature is provided for on the signature pages
hereof.

 

  17.2. Section Headings.

Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

 

  17.3. Interpretation.

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against the Lender Group or Companies, whether under any
rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

-101-



--------------------------------------------------------------------------------

  17.4. Severability of Provisions.

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

  17.5. Amendments in Writing.

This Agreement only can be amended by a writing in accordance with Section 15.1.

 

  17.6. Counterparts; Telefacsimile Execution.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

  17.7. Revival and Reinstatement of Obligations.

If the incurrence or payment of the Obligations by any Company or the transfer
to the Lender Group of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Companies automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

  17.8. Integration.

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

 

-102-



--------------------------------------------------------------------------------

  17.9. Parent as Agent for Companies.

Each Company hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Companies (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Company that such appointment
has been revoked and that another Company has been appointed Administrative
Borrower. Each Company hereby irrevocably appoints and authorizes the
Administrative Borrower (i) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (ii) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain
Advances and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. It is
understood that the handling of the Loan Account and Collateral of Companies in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Companies in order to utilize the collective borrowing powers
of Companies in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Company as a result
hereof. Each Company expects to derive benefit, directly or indirectly, from the
handling of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Company is dependent on the continued successful
performance of the integrated group. To induce the Lender Group to do so, and in
consideration thereof, each Company hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Company or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Companies as herein provided, (b) the Lender Group’s
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by the Lender Group hereunder or under the other Loan Documents,
except that Companies will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 17.9 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

  17.10. USA PATRIOT Act.

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Patriot Act.

[Signature page to follow.]

 

-103-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS: TELOS CORPORATION,
a Maryland corporation

/s/ Michael P. Flaherty

Michael P. Flaherty EVP, General Counsel, Chief Administrative Officer XACTA
CORPORATION,
a Delaware corporation

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President

 

-104-



--------------------------------------------------------------------------------

CREDIT PARTIES: TELOS DELAWARE, INC.,
a Delaware corporation

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President UBIQUITY.COM, INC.,
a Delaware corporation

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President TELOS INTERNATIONAL CORP.,
a Delaware corporation

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President TELOS INTERNATIONAL ASIA, INC.,
a Delaware corporation

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President

 

-105-



--------------------------------------------------------------------------------

SECURE TRADE, INC.,
a Delaware corporation

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President TELOS FIELD ENGINEERING, INC.,
a Delaware corporation

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President TELOWORKS, INC.,
a Delaware corporation

/s/ Richard P. Tracy

Richard P. Tracy President

 

-106-



--------------------------------------------------------------------------------

AGENT: WELLS FARGO FOOTHILL, INC. (formerly
known as Foothill Capital Corporation),
a California corporation By  

/s/ David Sanchez

Title   V.P.

 

-107-



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Item 2 of Annex I annexed hereto (the “Loan Agreement”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Loan Agreement.

1. In accordance with the terms and conditions of Section 14 of the Loan
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Total Commitments and the Revolver Commitments all as specified
in Item 4.b and Item 4.c of Annex I. After giving effect to such sale and
assignments, the Assignee’s portion of the Total Commitments and the Revolver
Commitments will be as set forth in Item 4.b of Annex I. After giving effect to
such sale and assignment the Assignor’s amount and portion of the Total
Commitments and the Revolver Commitments will be as set forth in Item 4.d and
Item 4.e of Annex I.

2. The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

3. The Assignee (a) confirms that it has received copies of the Loan Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance, as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(c) confirms that it is eligible as an assignee under the terms of the Loan
Agreement; (d) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender [and (f) attaches the forms

 

- 1 -



--------------------------------------------------------------------------------

prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Loan Agreement or such other documents as are necessary to indicate that all
such payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, it will be delivered by the Assignor to the Agent for recording by the
Agent. The effective date of this Assignment (the “Settlement Date”) shall be
the later of (a) the date of the execution hereof by the Assignor and the
Assignee, the payment by Assignor or Assignee to Agent for Agent’s sole and
separate account a processing fee in the amount of $5,000, and the receipt of
any required consent of the Agent, and (b) the date specified in item 5 of Annex
I.

5. Upon recording by the Agent, as of the Settlement Date (a) the Assignee shall
be a party to the Loan Agreement and, to the extent of the interest assigned
pursuant to this Assignment Agreement, have the rights and obligations of a
Lender thereunder and under the other Loan Documents, and (b) the Assignor
shall, to the extent of the interest assigned pursuant to this Assignment
Agreement, relinquish its rights and be released from its obligations under the
Loan Agreement and the other Loan Documents.

6. Upon recording by the Agent, from and after the Settlement Date, the Agent
shall make all payments under the Loan Agreement and the other Loan Documents in
respect of the interest assigned hereby (including, without limitation, all
payments or principal, interest and commitment fees (if applicable) with respect
thereto) to the Assignee. Upon the Settlement Date, the Assignee shall pay to
the Assignor the Assigned Share (as set forth in Item 4.b of Annex I) of the
principal amount of any outstanding loans under the Loan Agreement and the other
Loan Documents. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Loan Agreement and the other Loan Documents for periods
prior to the Settlement Date directly between themselves on the Settlement Date.

7. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

[Remainder of page left intentionally blank.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers thereunto duly
authorized, as of the first date above written.

 

[NAME OF ASSIGNOR], as Assignor By  

 

Title  

 

[NAME OF ASSIGNEE], as Assignee By  

 

Title  

 

ACCEPTED this          day of                     

 

WELLS FARGO FOOTHILL, INC.,

as Agent

By  

 

Title  

 

 

- 3 -



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.      Borrowers:

  

2.      Name and Date of Loan Agreement:

 

Amended and Restated Loan and Security Agreement, dated as of April 3, 2008 but
effective as of March 31, 2008, among Borrowers, certain Credit Parties from
time to time a party thereto, the lenders signatory thereto as the Lenders, and
Wells Fargo Foothill, Inc. (formerly Foothill Capital Corporation), a California
corporation, as the arranger and administrative agent for the Lenders.

  

3.      Date of Assignment Agreement:

  

4.      Amounts:

  

a.      Assignor’s Total Commitment

   $                    

i.       Assignor’s Revolver Commitment

   $                    

b.      Assigned Share of Total Commitment

                       %

i.       Assigned Share of Revolver Commitment

                       %

c.      Assigned Amount of Total Commitment

   $                    

i.       Assigned Amount of Revolver Credit Commitment to make

   $                    

d.      Resulting Amount of Assignor’s Total Commitment after giving effect to
the sale and Assignment to Assignee

   $                    

i.       Resulting Amount of Assignor’s Revolver Commitment

   $                    

e.      Assignor’s Resulting Share of Total Commitment after giving effect to
the Assignment to Assignee

                       %

i.       Assignor’s Resulting Share of Revolving Credit Commitment

                       %

5.      Settlement Date:

       

 

- 4 -



--------------------------------------------------------------------------------

6.      Notice and Payment Instructions, etc.

Assignee:     Assignor:   

 

   

 

  

 

   

 

  

 

   

 

  

 

   

 

  

7.      Agreed and Accepted:

[ASSIGNOR]

   

[ASSIGNEE]

   By  

 

    By   

 

   Title  

 

    Title   

 

  

 

Accepted:

WELLS FARGO FOOTHILL, INC., as Agent

By

 

 

Title

 

 

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT C-1

(Form of Compliance Certificate)

[on Borrowers’ letterhead]

To: Wells Fargo Foothill, Inc., as Agent

under the below-referenced Loan Agreement

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attn: Business Finance Division Manager

 

  Re: Compliance Certificate dated                     

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Loan and Security
Agreement, dated as of April 3, 2008, but effective as of March 31, 2008 (the
“Loan Agreement”), among Telos Corporation, a Maryland corporation (“Telos”),
Xacta Corporation, a Delaware corporation (“Xacta”; Telos and Xacta are each
referred to hereinafter individually as a “Borrower” and collectively as
“Borrowers”), certain Credit Parties from time to time party thereto, the
lenders signatory thereto (the “Lenders”), and Wells Fargo Foothill, Inc.
(formerly known as Foothill Capital Corporation), a California corporation, as
the arranger and administrative agent for the Lenders (“Agent”). Capitalized
terms used in this Compliance Certificate have the meanings set forth in the
Loan Agreement unless specifically defined herein.

Pursuant to Section 6.3 of the Loan Agreement, the undersigned officer of
Borrower hereby certifies that:

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes, in the case of financial
statements delivered under Section 6.3(a) of the Loan Agreement) and fairly
presents the financial condition of Parent and its Subsidiaries.

2. Such officer has reviewed the terms of the Loan Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Section 6.3 of the Loan Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrowers have taken,
are taking or propose to take with respect thereto.



--------------------------------------------------------------------------------

4. Borrowers are in timely compliance with all representations, warranties, and
covenants set forth in the Loan Agreement and the other Loan Documents, except
as set forth on Schedule 2 attached hereto. Without limiting the generality of
the foregoing, Borrowers are in compliance with the covenants contained in
Section 7.20 of the Loan Agreement as demonstrated on Schedule 3 hereof.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this          day of                     , 200    .

 

TELOS CORPORATION, a Maryland corporation, as a Borrower By  

 

Name  

 

Title  

 

XACTA CORPORATION, a Delaware corporation, as a Borrower By  

 

Name  

 

Title  

 

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2



--------------------------------------------------------------------------------

SCHEDULE 3

 

1. Minimum EBITDA.

(a) EBITDA for the                      ending                     ,
                     is $            , which amount [is/is not] greater than or
equal to the amount set forth in Section 7.20(a)(i) of the Loan Agreement for
the corresponding period.

 

2. Maximum Capital Expenditures.

(a) The aggregate amount of capital expenditures made or committed to be made to
date in the current fiscal year is $            .

(b) The aggregate amount set forth above [is/is not] less than or equal to the
amount set forth in Section 7.20(b)(i) of the Loan Agreement for the
corresponding period.



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Foothill, Inc.,

as Agent under the below referenced Loan Agreement

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention:                                         

Ladies and Gentlemen:

Reference hereby is made to that certain Amended and Restated Loan and Security
Agreement, dated as of April 3, 2008, but effective as of March 31, 2008 (the
“Loan Agreement”), among Telos Corporation, a Maryland corporation (“Telos”),
Xacta Corporation, a Delaware corporation (“Xacta”; Telos and Xacta are each
referred to hereinafter individually as a “Borrower” and collectively as
“Borrowers”), certain Credit Parties from time to time party thereto, the
lenders signatory thereto (the “Lenders”), and Wells Fargo Foothill, Inc.
(formerly known as Foothill Capital Corporation), a California corporation, as
the arranger and administrative agent for the Lenders (“Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Loan Agreement.

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $             (the “LIBOR Rate
Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

Such LIBOR Rate Advance will have an Interest Period of [1, 2, or 3] month(s)
commencing on                     .

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Loan
Agreement, of the LIBOR Rate as determined pursuant to the Loan Agreement.

Borrowers represent and warrant that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.



--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc.

Page 2

 

Dated:  

 

TELOS CORPORATION, a Maryland corporation, as a Borrower By  

 

Name  

 

Title  

 

Dated:  

 

XACTA CORPORATION, a Delaware corporation, as a Borrower By  

 

Name  

 

Title  

 

 

Acknowledged by:

WELLS FARGO FOOTHILL, Inc.,

as Agent

By  

 

Name  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT 3.1

CLOSING CHECKLIST

See Attached



--------------------------------------------------------------------------------

CLOSING CHECKLIST

Amendment and Restatement of Loans by

Wells Fargo Foothill, Inc.

to

Telos Corporation and Xacta Corporation

 

I. Parties:

 

  A. Wells Fargo Foothill, Inc. (“Foothill”), individually and as Agent
(“Agent”)

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Telephone:   (617) 624-4438 Facsimile:   (617) 523-1697

 

  B. Telos Corporation (“Telos”)

Xacta Corporation (“Xacta”; together with Telos, “Borrowers”)

19886 Ashburn Road

Ashburn, Virginia 20147

 

  C. Telos Delaware, Inc. (“Telos-Delaware”)

Ubiquity.com, Inc. (“Ubiquity”)

Telos International Corp. (“TIC”)

Telos International Asia, Inc. (“TIA”)

Secure Trade, Inc. (“STI”)

Telos Field Engineering, Inc. (“TFE”)

Teloworks, Inc. (“Teloworks”; together with Telos-Delaware, Ubiquity, TIC, TIA,
STI and Teloworks , “Credit Parties”) 19886 Ashburn Road

Ashburn, Virginia 20147

 

II. Counsel to Parties:

 

  A. Foothill:

Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.

55 East Monroe Street

Suite 3300

Chicago, Illinois 60603

Telephone:   (312) 201-4000 Facsimile:   (312) 332-2196



--------------------------------------------------------------------------------

  B. Borrowers and Credit Parties:

Michael P. Flaherty

General Counsel

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147

Telephone:   (703) 726-2270 Facsimile:   (703) 724-1468

 

III. Closing documents:

 

  A. Items pertaining to Borrowers and Credit Parties:

 

  1. Amended and Restated Loan and Security Agreement, together with Schedules
and Exhibits

 

  2. Amended and Restated Continuing Guaranty

 

  3. Amended and Restated Fee Letter

 

  4. Amended and Restated Subordination Agreement, together with Exhibits

 

  5. Representations and Warranties of Officers (for Borrowers, Credit Parties,
and Telos Identity Management Solutions, LLC)

 

  6. Items to be delivered with respect to each Borrower’s and each Credit
Party’s insurance:

 

  a) Certificates of insurance with respect to (i) property and boiler and
machinery and business interruption policies, showing Agent as certificate
holder and loss payee, with lender’s loss payable clause in favor of Agent;
(ii) liability and other third party policies, showing Agent as certificate
holder and additional insured party

 

  7. Cash Management Agreements

 

  8. Closing Certificate

 

  9. Reaffirmation of Loan Documents

 

  a) Collateral Assignment of Business Interruption Insurance

 

  b) Collateral Assignment of Key Man Life Insurance Policies

 

- 2 -



--------------------------------------------------------------------------------

  c) Accountant’s Letter

 

  d) Cash Management Agreements

 

  e) Intercompany Subordination Agreement

 

  f) Telos Trademark Mortgage

 

  g) Telos Copyright Mortgage

 

  h) Telos Patent Mortgage

 

  i) Telos Stock Pledge Agreement

 

  j) Xacta Trademark Mortgage

 

  k) Ubiquity Stock Pledge Agreement

 

  l) TIC Stock Pledge Agreement

 

  m) TIA Stock Pledge Agreement

 

  B. Items Pertaining to Telos:

 

  10. Second Amendment to Stock Pledge Agreement

 

  a) Teloworks original stock certificate and stock power

 

  b) Enterworks, Inc. original stock certificates and stock powers

 

  11. Second Amendment to Copyright Mortgage

 

  12. Original promissory note with allonge thereto and original warrant re
Enterworks, Inc. shares

 

  13. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officer, bylaws and Articles of Incorporation

 

  14. Certified copy of Articles of Incorporation

 

  15. Certificates of good standing in each state in which it is qualified to do
business

 

  C. Items Pertaining to Xacta:

 

  16. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

- 3 -



--------------------------------------------------------------------------------

  17. Certified copy of Certificate of Incorporation

 

  18. Certificates of good standing in each state in which it is qualified to do
business

 

  D. Items Pertaining to Telos-Delaware:

 

  19. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

  20. Certified copy of Certificate of Incorporation

 

  21. Certificates of good standing in each state in which it is qualified to do
business

 

  E. Items Pertaining to Ubiquity:

 

  22. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

  23. Certified copy of Certificate of Incorporation

 

  24. Certificates of good standing in each state in which it is qualified to do
business

 

  F. Items Pertaining to TIC:

 

  25. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

  26. Certified copy of Certificate of Incorporation

 

  27. Certificates of good standing in each state in which it is qualified to do
business

 

  G. Items Pertaining to TIA:

 

  28. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

  29. Certified copy of Certificate of Incorporation

 

  30. Certificates of good standing in each state in which it is qualified to do
business

 

- 4 -



--------------------------------------------------------------------------------

  H. Items Pertaining to STI:

 

  31. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

  32. Certified copy of Certificate of Incorporation

 

  33. Certificates of good standing in each state in which it is qualified to do
business

 

  I. Items Pertaining to TFE:

 

  34. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

  35. Certified copy of Certificate of Incorporation

 

  36. Certificates of good standing in each state in which it is qualified to do
business

 

  J. Items Pertaining to Teloworks

 

  37. Uniform Commercial Code (“UCC”) Financing Statement re Teloworks

 

  38. Joinder to Intercompany Subordination Agreement

 

  39. Secretary’s Certificate with respect to resolutions of directors,
incumbency of officers, bylaws and Certificate of Incorporation

 

  40. Certified copy of Certificate of Incorporation

 

  41. Certificates of good standing in each state in which it is qualified to do
business

 

  K. Other Items:

 

  42. Summary of pre-closing searches

 

  43. Copies of UCC Financing Statements listed on Exhibit A

 

  44. Opinion of counsel to Borrowers and Credit Parties

 

  45. Certified copy of Series B Notes and the Series C Notes and Subordination
Agreement executed by each holder of the Series B Notes and the Series C Notes
and State Street Bank and Trust Company

 

- 5 -



--------------------------------------------------------------------------------

  46. Extensions by each holder of the Series B and Series C Notes to
December 31, 2011

 

  47. Certified Copy of Preferred Stockholder Standby Agreement executed by each
holder of the Private Preferred Stock

 

  48. Extensions by holders of the Private Preferred Stock

 

  49. Preferred Stockholder Standby Agreements

 

  a) North Atlantic Smaller Companies Investment Trust LLP

 

  b) North Atlantic Value LLP A/C B

 

  L. Post-Closing Items

 

  50. Post-Closing Searches (Teloworks)

 

  51. Post-Closing Letter

 

  52. Stock Pledge Agreement by Teloworks re stock of Teloworks Philippines,
Inc.

 

  53. Third Amendment to Copyright Mortgage

 

  54. Assignment of Claims Act Filings

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

UCC FINANCING STATEMENTS

 

Location of Filing State/County

   UCC File Number    Date Filed Maryland (Telos)    0000000181130692    9/17/02
Loudoun County, VA (Telos) (fixture)    020000717    9/30/02 Delaware (Xacta)   
22331175    9/16/02 Loudoun County, VA (Xacta) (fixture)    020000718    9/30/02
Delaware (Telos-Delaware)    22331100    9/16/02 Delaware (Ubiquity)    22331167
   9/16/02 Delaware (TIC)    22331159    9/16/02 Delaware (TIA)    22331142   
9/16/02 Delaware (STI)    22331084    9/16/02 Delaware (TFE)    22331126   
9/16/02

 

A-1



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Accounts

An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower and the Lender Group to the contrary, Agent’s Account
shall be that certain deposit account bearing account number 323-266193 and
maintained by Agent with JPMorgan Chase Bank, 4 New York Plaza, 15th Floor, New
York, New York 10004, ABA #021000021.



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment    Total Commitment

Wells Fargo Foothill, Inc.

   $ 25,000,000    $ 25,000,000                        

All Lenders

   $ 25,000,000    $ 25,000,000



--------------------------------------------------------------------------------

Schedule D-1

Designated Account

Account number 4945018786 of Administrative Borrower maintained with
Administrative Borrower’s Designated Account Bank, or such other deposit account
of Administrative Borrower (located within the United States) that has been
designed as such, in writing, by Administrative Borrower to Agent.

“Designated Account Bank” means Wells Fargo, whose office is located at 201
Third Street, 11th Floor, San Francisco, CA 94103, and whose ABA number is
121000248.



--------------------------------------------------------------------------------

Schedule P-1

Permitted Liens

Telos Corporation

Maryland, State Department of Assessments and Taxation

 

Date

  

File Number

  

Secured Party/Lien Activity

  

Collateral

8/19/02    181128488    State Street Bank and Trust Company, as Trustee    All
real or personal property now or hereafter owned, leased or operated by debtor;
all of debtor’s equipment and fixtures, incl. furniture, machinery, vehicles and
trade fixtures; all products or proceeds of such property; but excluding
Accounts, Chattel Paper, Instruments (except as proceeds to the collateral) and
Inventory. 6/30/03    181158562   

Hitachi Credit America Corp.

ePlus Government, Inc.

   Prime Contract Delivery Order and Equipment pursuant to Order No. T0603BN1367
10/2/03    181167085    Hewlett-Packard Financial Services Company    Payments
due under Delivery Order No. T04030DE1143 issued under GSA Schedule Contract No.
GS-35F-4315D, as amended 1/13/04    181177048    Hewlett-Packard Financial
Services Company    All payments due under Contract No. DAAB15-99-D-0001, DO No.
YK49 3/24/04    181184880    Hewlett-Packard Financial Services Company    All
payments due under Contract No. DAAB15-99-D-0001, DO No. YK49 12/16/05   
181252785   

U.S. Bank National Association

Previously: State Street Bank and Trust Company

   All real or personal property now or hereafter owned, leased or operated by
debtor; all of debtor’s equipment and fixtures, incl. furniture, machinery,
vehicles and trade fixtures; all products or proceeds of such property; but
excluding Accounts, Chattel Paper, Instruments (except as proceeds to the
collateral) and Inventory. 12/16/05    181252786   

U.S. Bank National Association

Previously: State Street Bank and Trust Company

   All real or personal property now or hereafter owned, leased or operated by
debtor; all of debtor’s equipment and fixtures, incl. furniture, machinery,
vehicles and trade fixtures; all products or proceeds of such property; all
products or proceeds of such property; but excluding Accounts, Chattel Paper,
Instruments (except as proceeds to the collateral) and Inventory. 12/16/05   
181252787   

U.S. Bank National Association

Previously: State Street Bank and Trust Company

   All real or personal property now or hereafter owned, leased or operated by
debtor; all of debtor’s equipment and fixtures, incl. furniture, machinery,
vehicles and trade fixtures; all products or proceeds of such property; all
products or proceeds of such property; but excluding Accounts, Chattel Paper,
Instruments (except as proceeds to the collateral) and Inventory.

 

Permitted Liens Schedule

Page 1 of 2



--------------------------------------------------------------------------------

Date

  

File Number

  

Secured Party/Lien Activity

  

Collateral

4/20/07    181303794    Dell Marketing, LP    Depository account No. 001038377
with Wells Fargo Bank, National Association, and all instruments, documents and
other writings evidencing the account. 10/11/07    181322209    Ikon Financial
Services    Specific leased equipment

Virginia, Secretary of State

 

Date

  

File Number

  

Secured Party/Lien Activity

  

Collateral

11/2/05    0511027009-2    CMS Communications, Inc.    Specific equipment
provided by CMS Communications, Inc. 11/2/05    0511027010-5    CMS
Communications    Specific equipment provided by CMS Communications 11/2/05   
0511027011-7    CMS Communications    Specific equipment provided by CMS
Communications 11/2/05    0511027012-9    CMS Communications    Specific
equipment provided by CMS Communications 11/2/05    0511027013-1    CMS
Communications    Specific equipment provided by CMS Communications 11/2/05   
0511027014-3    CMS Communications    Specific equipment provided by CMS
Communications 3/3/06    0603037176-2    IOS Capital    Specific leased
equipment 4/12/07    0704127128-4    Simplex Financial Service    Specific
leased equipment

 

Permitted Liens Schedule

Page 2 of 2



--------------------------------------------------------------------------------

Schedule 2.7(a)

Cash Management Banks

Wells Fargo Bank



--------------------------------------------------------------------------------

Schedule 3.1

Copyrights

(see attached)



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

UNITED STATES WEB C&A v2.00    Registration No. TXu 1-001-763    Entire computer
program and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097
Xacta Detect v2.0    Registration No. TXu 1-001-764    Entire computer program
and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta
Detect v2.1.1    Registration No. TXu 1-001-765    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web
C&A 2001 v.3.00    Registration No. TXu 1-001-766    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web
C&A 2001 v3.01    Registration No. TXu 1-001-767    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web
C&A 2001/Xacta Commerce Trust 2001 v3.21    Registration No. TXu 1-001-768   
Entire computer program and text of user’s manual    Registered 8/22/02   
Renewal due 8/22/2097 WEB C&A v2.21    Registration No. TXu 1-001-769    Entire
computer program and text of user’s manual    Registered 8/22/02    Renewal due
8/22/2097 Xacta Web C&A 2001/Xacta Commerce Trust 2001 v3.22    Registration No.
TXu 1-001-770    Entire computer program and text of user’s manual    Registered
8/22/02    Renewal due 8/22/2097 Xacta Web C&A 2001/Xacta Commerce Trust 2001
v3.20    Registration No. TXu 1-001-771    Entire computer program and text of
user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web C&A 2001
v.3.10    TXu-1-001-772    Entire computer program and text of user’s manual   
Registered 8/22/02    Renewal due 8/22/2097

 

Page 1 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

WEB C&A v2.10    Registration No. TXu 1-001-773    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 WEB C&A
v2.20    Registration No. TXu 1-001-774    Entire computer program and text of
user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web C&A/Xacta
Commerce Trust v3.30    Registration No. TXu 1-001-775    Entire computer
program and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097
Xacta Commerce Trust reference manual: v.4.0    Registration No. TX-6-092-272   
User’s manual    Registered 1/13/05    Renewal due 1/13/2100 Xacta Web C&A Trust
reference manual    Registration No. TX-6-092-273    Computer program and text
   Registered 1/13/05    Renewal due 1/13/2100 Xacta Web C&A v.4.0 (SP1)   
Registration No. TX-6-092-274    Computer program and text    Registered 1/13/05
   Renewal due 1/13/2100 Xacta Web C&A v.4.0 (SP2)    Registration No.
TX-6-092-275    CD-ROM and text    Registered 1/13/05    Renewal due 1/13/2100
Xacta Commerce Trust reference manual v.4.0 (SP1)    TX-6-092-276    Text   
Registered 1/13/05    Renewal due 1/13/2100 Xacta Commerce Trust reference
manual v.4.0 (SP2)    TX-6-092-277    Text    Registered 1/13/05    Renewal due
1/13/2100 Telos Site Survey Automation Tool    Registration No. TXu1-302-904   
Computer program    Registered 4/4/06    Renewal due 4/4/2101 Telos ARISS
Administration    Registration No. Pending    Computer program    Registered
4/21/06    Renewal due 4/21/2101 Telos Service Management (TSM)    Registration
No. TXu1-294-185    Computer program    Registered 4/21/06    Renewal due
4/21/2101

 

Page 2 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Content Management Tool (CMT)    Registration No. TXu1-299-084    Computer
program    Registered 4/21/06    Renewal due 4/21/2101 Telos Store   
Registration No. TXu1-296-787    Computer program    Registered 4/21/06   
Renewal due 4/21/2101 Telos AMHS 2001sp2    Registration No. TX 6-501-275   
Computer program    Registered 1/24/07    Renewal due 1/24/2102 Telos AMHS 2003
   Registration No. TX 6-500-647    Computer program    Registered 1/24/07   
Renewal due 1/24/2102 Telos AMHS 2005    Registration No. TX 6-500-644   
Computer program    Registered 1/24/07    Renewal due 1/24/2102 Telos AMHS 5.0.2
   Registration No. TX 6-500-643    Computer program    Registered 1/24/07   
Renewal due 1/24/2102 Telos AMHS 5.1-2P    Registration No. TX 6-500-645   
Computer program    Registered 1/24/07    Renewal due 1/24/2102 Telos AMHS 6.0
   Registration No. TX 6-500-646    Computer program    Registered 1/24/07   
Renewal due 1/24/2102 Telos AMHS USMTF Editor    Registration No. TX 6-501-274
   Computer program    Registered 1/24/07    Renewal due 1/24/2102 PENDING
REGISTRATION APPLICATIONS:    Telos Reference          Telos CAISI Bridge Module
(CBM) Step-by-Step Instruction Guide    None    Manual       Xacta Customer
Service Center v.2.0 Build 60 (SP4)    1-4    Computer program       Xacta
Certificate Management Utility (SP4)    3-4    Computer program       Xacta
Distribution Manager (SP4)    5-4    Computer program      

 

Page 3 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Xacta Detect Client v.4.1 Build 211 (SP4)    6-4    Computer program       Xacta
Detect Server v.4.1. Build 254 (SP4)    7-4    Computer program       Xacta Host
Info for Unix v.1.1.6 (SP4)    9-4    Computer program       Xacta Host Info
Agent for Windows v.1.00.02 (SP4)    10-4    Computer program       Xacta IA
Manager – Assessment Engine (SP4)    11-4    Computer program       Xacta
Customer Service Center Reference Manual for Customers (SP4)    14-4    Manual
      Xacta Customer Service Center Reference Manual for Administrator (SP4)   
15-4    Manual       Xacta IA Manager Distribution Manager Reference Manual
(SP4)    16-4    Manual       Xacta FISMA Accelerator Reference Manual (SP4)   
17-4    Manual       Xacta IA Manager Assessment Engine Getting Started Guide
(SP4)    18-4    Manual       Xacta IA Manager Assessment Engine Reference
Manual (SP4)    19-4    Manual      

 

Page 4 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Xacta IA Manager Assistant Manual (SP4)    20-4    Manual       Xacta Detect
Client v.4.4 Build 253 (SP5)    1-5    Computer program       Xacta Customer
Service Center (CSC) v.2.0 Build 108 (SP5)    2-5    Computer program      
Xacta Certificate Management Utility (SP5)    3-5    Computer program      
Xacta Database Management Utility (SP5)    4-5    Computer program       Xacta
Detect Server v.4.4 Build 280 (SP5)    5-5    Computer program       Xacta
Distribution Manager (SP5)    6-5    Computer program       Xacta File Digest
Checker Utility (SP5)    7-5    Computer program       Xacta Host Info Agent for
Windows v.1.00.04 (SP5)    8-5    Computer program       Xacta Host Info Agent
for Unix v.1.1.6 (SP5)    9-5    Computer program       Xacta IA Manager
Assistant (SP5)    10-5    Computer program      

 

Page 5 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Xacta IA Manager Assessment Engine (SP5)    11-5    Computer program       Xacta
Automated Script Language Manual (SP5)    13-5    Manual       Xacta Customer
Service Center Reference Manual – for Administrator (SP5)    14-5    Manual   
   Xacta Customer Service Center Reference Manual – for Customers (SP5)    15-5
   Manual       Xacta IA Manager Distribution Manager Reference Manual (SP5)   
16-5    Manual       Xacta Secure Enterprise Process Handler Flow (SP5)    17-5
   Manual      

 

Page 6 of 6



--------------------------------------------------------------------------------

Schedule 4.9

Commercial Tort Claims

None



--------------------------------------------------------------------------------

Schedule 5.5

Location of Inventory and Equipment

 

Location Address

 

Description

    19886 Ashburn Road   Inventory and Equipment   Ashburn, VA 20147     1300
Connecticut Ave NW #300   Equipment only   Washington, D.C.     3655 Alamo
Street   Equipment only   Suites # 300,301&303     Simi Valley, CA     81
Hartwell Avenue   Equipment only   Lexington, MA     656 Shrewsbury Avenue  
Equipment only   1st, 2nd Floors, Basement     Shrewsbury, NJ     6
Friendrichstasse   Equipment only   Schwetzingen     Germany    



--------------------------------------------------------------------------------

Schedule 5.7

Location of Chief Executive Office

 

Company

  

Chief Executive Location

  

FEIN

Telos Corporation   

19886 Ashburn Road

Ashburn, VA 20147

   52-0880974 Xacta Corporation   

19886 Ashburn Road

Ashburn, VA 20147

   54-1983375 ubIQuity.com, Inc.   

19886 Ashburn Road

Ashburn, VA 20147

   54-1983379 Telos Delaware, Inc.   

19886 Ashburn Road

Ashburn, VA 20147

   54-1982362 Teloworks, Inc.   

19886 Ashburn Road

Ashburn, VA 20147

   54-2057777 Telos Field Engineering, Inc.   

19886 Ashburn Road

Ashburn, VA 20147

   54-1750791 Telos International Corp.   

19886 Ashburn Road

Ashburn, VA 20147

   54-1786007 Telos International Asia   

19886 Ashburn Road

Ashburn, VA 20147

   54-2041625 Secure Trade, Inc.   

19886 Ashburn Road

Ashburn, VA 20147

   54-2041623 Telos Identity Management Solutions, LLC   

19886 Ashburn Road

Ashburn, VA 20147

   20-8829067



--------------------------------------------------------------------------------

Schedule 5.8(b)

Capitalization of Telos Corporation

 

Class of Shares

   Authorized
Shares    Outstanding
shares    Subscriptions    Options    Warrants    Calls    Obligation
to
repurchase/
retire/
Exchange
shares

Class A Common

   50,000,000    21,171,202    0    3,839,249    0    0    No

Class B Common

   5,000,000    4,037,628    0    0    0    0    No

12% Cumulative Exchangeable Redeemable Preferred

   6,000,000    3,185,586    0    0    0    0    Conditional

Senior Exchangeable Preferred

   3,000    0    0    0    0    0    N/A

Series A-1 Redeemable Preferred

   1,250    1,250    0    0    0    0    Y

Series A-2 Redeemable Preferred

   1,750    1,750    0    0    0    0    Y



--------------------------------------------------------------------------------

Schedule 5.8(c)

Capitalization of Subsidiaries and Affiliates

 

Company

   Class of Shares    Authorized Shares    Outstanding Shares    Options

Xacta Corporation

   Common    10,000,000    6,500,000    2,568,010

Telos Delaware

   Common    10,000,000    6,500,000    1,097,699

Ubiquity.com, Inc.

   Common    10,000,000    6,500,100    0

Teloworks

   Common    100    100    0

Telos Field Engineering, Inc.

   Common    3,000    3,000    0

Telos International Corp.

   Common    3,000    1,000    0

Telos International Asia, Inc.

   Common    3,000    100    0

Secure Trade, Inc.

   Common    5,000,000    100    0

Telos Identity Management Solutions, LLC d/b/a Xacta Identity Management
Solutions: a limited liability company, membership interest held by Telos
Corporation (60%) and Hoya ID Fund A, LLC (40%)



--------------------------------------------------------------------------------

Schedule 5.10

Description of litigation

Costa Brava Partnership III, L.P. et al. v. Telos Corporation, et al., In the
Circuit Court for Baltimore City, Case No. 24-C-05-009296

Costa Brava Partnership III, L.P. (“Costa Brava”), a holder of the Telos
Corporation’s (“Telos”) 12% Cumulative Exchangeable Redeemable Preferred Stock
(“Public Preferred Stock”), filed a lawsuit (hereinafter the ‘Complaint”) on
October 17, 2005 in the Circuit Court of Baltimore City in the State of Maryland
(“Complaint”) against Telos, its directors, and certain of its officers.

The Complaint alleges that Telos and its officers and directors have engaged in
tactics to avoid paying mandatory dividends on the Public Preferred Stock, and
asserts that the Public Preferred Stock has characteristics of debt instruments
even though issued by Telos in the form of stock. Costa Brava alleges, among
other things, that Telos and an independent committee of the Board of Directors
have done nothing to improve what they claim to be Telos’ insolvency, or its
ability to redeem the Public Preferred Stock and pay accrued dividends. They
also challenge the bonus payments to Telos’ officers and directors, and
consulting fees paid to the holder of a majority of Telos’ common stock.

On December 22, 2005, Telos’ Board of Directors established a special litigation
committee (“Special Litigation Committee”) comprised of independent directors to
review and evaluate the matters raised in the derivative suit filed against
Telos by Costa Brava relating to Telos’ Public Preferred Stock.

On January 9, 2006, Telos filed a motion to dismiss the Complaint or, in the
alternative, to stay the action until the Special Litigation Committee had
sufficient time to properly investigate and respond to Costa Brava’s demands. On
March 30, 2006, Judge Albert J. Matricciani granted the motions in part and
denied them in part, but also denied the alternative request for a stay.

On May 31, 2006, an Amended Complaint was filed in which Wynnefield joined as a
Plaintiff.

On May 26, 2006, Plaintiffs filed a motion for a preliminary injunction to
prevent the sale or disposal of Xacta Corporation or any of its assets until the
lawsuit is resolved on the merits. The motion was denied without prejudice

On August 30, 2006, Plaintiffs filed a motion for receivership following the
resignations of six of the nine members of the Board of Directors on August 16,
2006. However, three new independent board members were added within a week and
two additional independent board members joined on October 31, 2006, bringing
the total board membership to eight. Thus, the board and all board committees,
including the Special Litigation Committee, were fully reconstituted. The
Plaintiffs’ motion for receivership was denied on November 29, 2006.

On February 15, 2007, the Plaintiffs filed their second motion for preliminary
injunction to prevent the sale or disposal of any corporate assets outside the
ordinary course until such time



--------------------------------------------------------------------------------

that two new Class D directors have been elected. This followed the Plaintiff’s
February 7, 2007 letter to the corporate secretary requesting a special meeting
to elect new Class D directors to replace the two board seats left vacant by the
resignations in August 2006. At the special meeting, two Class D directors were
elected by the holders of Public Preferred Stock. After a hearing, Judge
Matricciani denied the Plaintiffs’ motion.

On February 27, 2007, the Plaintiffs filed a Second Amended Complaint and added
Mr. John R. C. Porter, Telos’ majority shareholder, as a defendant. The Court
denied Telos’ motion to strike the second amended complaint and the motion for
partial summary judgment, but it granted the motion to dismiss in part and
denied it in part. The following counts were dismissed: Count I alleging
fraudulent conveyance; Count II requesting a permanent and preliminary
injunction related to the fraudulent conveyance allegations; and Count V
allegation against Mr. John Porter for shareholder oppression. The following
counts were not dismissed: Count III requesting appointment of a receiver; Count
IV requesting to dissolve the corporation; Count VI regarding the fiduciary duty
of the directors; and Count VII regarding the fiduciary duty of the officers.

On May 29, 2007, Telos filed a counterclaim against the Plaintiffs alleging
interference with its relationship with Wells Fargo Foothill, and a related
motion for a preliminary injunction. On June 4, 2007, the Court entered a
consent order in which the Plaintiffs agreed to cease and desist communications
with Wells Fargo Foothill regarding a proceeding in England that settled over
three years ago. The Court granted Telos’ motion.

On July 20, 2007, counsel for the Special Litigation Committee issued its final
report and found that there was no evidence to support the derivative claims,
and no instance of bad faith, breach of duty or self-interested action or
inaction. Further, Special Litigation Committee counsel recommended that Telos
take all action necessary and appropriate that is consistent with these
findings.

Telos filed a motion to dismiss the derivative claims as recommended by the
Special Litigation Committee and its report. On January 7, 2008, the Court
granted Telos’ motion to dismiss, Counts VI and VII of the Second Amended
Complaint, the derivative claims, with only Counts III and IV remaining.
Accordingly, all counts against the individual defendants were dismissed.

On September 14, 2007 Plaintiffs filed a motion to challenge Telos’ designation
of certain highly confidential materials. Telos filed its opposition to
Plaintiffs’ motion on September 24, 2007 and Plaintiffs filed their reply on
October 2, 2007. On November 6, 2007, following a hearing on November 5, 2007,
the Court issued a discovery order denying Plaintiffs’ request to reclassify the
challenged documents as “confidential.” Such Court order also applies to any and
all documents produced to Plaintiffs in the Hamot et al. v. Telos Corporation
litigation as well as to documents provided to Messrs. Hamot and Siegel in their
capacity as Class D directors of Telos.

On February 12, 2008, the Plaintiff’s filed a Third Amended Complaint which
included all the previous counts from the original Complaint and the Second
Amended Complaint as well as additional counts. The additional counts are as
follows: Count VIII (breach of contract against Telos); Count IX (preliminary
and permanent injunction) to prevent Telos from entering into a transaction to
dispose of assets that would unjustly enrich the officers and directors); and
Count



--------------------------------------------------------------------------------

X (accounting) alleging that Telos failed to prepare financial statements as
required under Maryland law. Telos filed a Motion to Dismiss or to Strike the
Third Amended Complaint or to Dismiss or for Summary Judgment.

On March 3, 2008, the Plaintiffs and all the Defendants to the litigation
entered into a Stipulation regarding the Third Amended Complaint. All parties
stipulated that the Third Amended Complaint alleges cause of action against
Telos only (Counts III, IV, VIII, IX and X) and not the individual defendants
(Counts 1, II, V, VI, and VII). Plaintiffs asserted that the previous dismissed
counts were included in the Third Amended Complaint by the Plaintiffs only for
the purposes of appellate preservation. The Plaintiffs stipulated that they are
not seeking reconsideration of the previously dismissed counts. On March 7,
2008, Judge Matricciani entered an Order dismissing the counts per Stipulation.

The hearing on Telos’ Motion to Strike or Dismiss or Motion for Summary Judgment
was held on March 11, 2008 before Judge Matricciani.

At this stage of the litigation, it is impossible to reasonably determine the
degree of probability related to Plaintiffs’ success in any of their assertions.
Although there can be no assurance as to the ultimate outcome of this
litigation, Telos and its officers and directors strenuously deny Plaintiffs’
claims, will continue to vigorously defend the matter and oppose the relief
sought.

Seth Hamot and Andre R. Siegel v. Telos Corporation, In the Circuit Court for
Baltimore City, Case No. 24-C-07-005603

On August 2, 2007, Mr. Seth W. Hamot and Mr. Andrew R. Siegel, principals of
Costa Brava Partnership III L.P. and recently elected to the Board as Class D
Directors, filed a complaint against Telos and a motion for a temporary
restraining order with the Maryland Circuit Court for the City of Baltimore. The
complaint alleged that certain company documents and records had not been
promptly provided to them as requested, and that these documents are necessary
to fulfill their fiduciary duty as directors. On the same day, this matter was
assigned to Judge Matricciani. The Court issued an order stating that the
Plaintiffs should sign a temporary confidentiality order that would allow them
to receive the documents requested. The Court further stated that Telos may
redact any such documents provided to Plaintiffs for privilege regarding matters
related to the Costa Brava litigation, and temporarily for highly confidential
information. The Court reserved on the final determination of the issue of
highly confidential information and also on the option for a temporary
restraining order until the hearing scheduled for August 27, 2007.

Plaintiffs failed to sign the temporary confidentiality order and as a result
were not provided with any documentation for a Board meeting held on August 9,
2007. On August 22, 2007 Plaintiffs filed an amended complaint which alleged
that Telos was denying them the ability to effectively review, examine, consider
and question future regulatory filings and all other important actions and
undertakings of Telos.

On August 28, 2007, the Court converted Plaintiffs’ motion for temporary
restraining order into a preliminary injunction and stated that Plaintiffs were
entitled to documents in response to reasonable requests for information
pertinent and necessary to perform their duties as members



--------------------------------------------------------------------------------

of the Board. In addition, the Court noted that during the pendency of the
shareholder litigation, it was not inclined to permit Messrs. Hamot and Siegel,
through the guise of their newly acquired director status, to avoid their
currently binding commitments under the stipulation and protective order entered
on July 7, 2006. Pursuant to the terms of such order Telos is entitled to
designate documents produced in discovery or submitted to the Court as
“confidential” or “highly confidential” and to withhold from Plaintiffs
information protected by the work product doctrine or attorney-client privilege.

On September 24, 2007, Plaintiffs filed a new motion for temporary restraining
order as well as a second amended verified complaint with the Circuit Court for
Baltimore City in which they requested that the Court “compel Telos to adhere to
the Telos Amended and Restated Bylaws” and alleged that provisions concerning
the noticing of Board committee meetings and the recording of Board meeting
minutes had been violated and that in addition, Mr. Wood’s service as both CEO
and Chairman of the Board was improper and impermissible under Telos’ Bylaws.
The Court denied the Plaintiffs’ motion on October 12, 2007. On the same day,
the Court issued an amended preliminary injunction order stating that Plaintiffs
are entitled to receive written responses to requests for board of directors or
board committee minutes within 7 days of any such requests and copies of such
minutes within 15 days of any such requests, as well as written responses to all
other requests for information and/or documents related to Plaintiffs’ duties as
directors within 7 days of such requests and all board of directors appropriate
information and/or documents within 30 days of any such requests. The Court
further stated that in all other respects, the preliminary injunction order of
August 28, 2007 shall remain in full force and effect.

As noted above under Costa Brava Partnership III, L.P., the Court issued a
discovery order denying Plaintiffs’ request to reclassify the challenged
documents as “confidential.” Such Court order also applies to any and all
documents produced in the Hamot et al. v Telos Corporation litigation as well as
documents provided to Messrs. Hamot and Siegel in their capacity as Class D
directors of Telos.

At this stage of the litigation, it is impossible to reasonably determine the
degree of probability related to Plaintiffs’ success in any of their
assertions. Although there can be no assurance as to the ultimate outcome of
this litigation, Telos and its officers and directors strenuously deny
Plaintiffs’ claims, will vigorously defend the matter, and continue to oppose
the relief sought.

January 14, 2008 Letter from Dr. Eric Lepler

Telos received a letter from Dr. Eric Lepler, dated January 14, 2008. He alleged
that a press release of January 7, 2008 by Telos as it related to the Costa
Brava litigation was misleading. Dr. Lepler alleges that he suffered a loss of
$28,520 that was directly related to the press release,. Telos responded on
February 4, 2008, disagreeing with his interpretation of the press
release. Dr. Lepler responded by letter on February 15, 2008, stating that he
will be filing a complaint with the U.S. Securities & Exchange Commission
(“SEC”), writing a letter to the Telos Board of Directors on or after March 15,
2008, and intends to file suit in Santa Clara County in San Jose, California to
recover his losses and punitive damages. On April 3, 2008, John Wood, CEO of
Telos Corporation, received a letter from Dr. Lepler dated March 31, 2008. The
letter states that he intends to file a suit against Telos seeking damages in
the amount of $5,028,520 plus costs, and that he intends to file a formal
complaint with the SEC. Telos has not received any notice of a similar claim
from any other shareholder.



--------------------------------------------------------------------------------

Schedule 5.14

Environmental Matters

None



--------------------------------------------------------------------------------

Schedule 5.16

Intellectual Property

See attached charts:

 

  •  

Telos Patent Portfolio (one TIMS entry)

 

  •  

Telos and Xacta Copyright Status Chart

 

  •  

Telos Trademark Status chart

 

  •  

Xacta Trademark Status chart

Licenses: In the regular course of business, Telos Corporation for its AMHS
business and Xacta Corporation enter into software license agreement with their
customers. For the purpose of office operations, Telos Corporation and Xacta
Corporation hold numerous licenses with software and other providers, including
Microsoft Corporation.



--------------------------------------------------------------------------------

CONFIDENTIAL    Status as of 3/19/08 COMPANY-PROPRIETARY   

Telos Patent Portfolio

 

Sonnenschein Ref

    (Cooley Ref)

  

Application S/N

Filing Date

  

Patent / Pub No.

Issue / Pub Date

  

Named Inventor(s)

  

Title

  

Comments/Status

TELO-001 Family

30000156-0011

 

(TELO-001/00US)

  

60/223,982

 

August 9, 2000

      Wilson, Catlin, Smith, Berman    Web Certification and Accreditation
System, Method and Medium   

Two-page abstract.

 

Expired (12-month pendency over)

30000156-0012

 

(TELO-001/01US)

  

09/794,386

 

February 28, 2001

  

6,901,346

 

May 31, 2005

  

Tracy, Smith,

Berman, Catlin,

Wilson, Barrett,

Hall

   System, Method, and Medium for Certifying and Accrediting Requirements
Compliance   

Maintenance fee due November 30, 2008.

 

U.S. Patent Number 6,901,346 issued May 31, 2005

30000156-0010

 

(TELO-001/02US)

  

09/822,868

 

April 2, 2001

  

6,993,448

 

January 31, 2006

  

Tracy, Barrett,

Berman, Catlin

   System, Method, and Medium for Certifying and Accrediting Requirements
Compliance   

Maintenance fee due July 31, 2009.

 

U.S. Patent Number 6,993,448 issued January 31, 2006.

30000156-0015

 

(TELO-001/02WO)

  

PCT/US00/09842

 

Int’l filing date:

  April 1, 2002

 

Priority date:

  April 2, 2001

   WO 02/079944 A3   

Tracy, Barrett,

Berman, Catlin

   System, Method, and Medium for Certifying and Accrediting Requirements
Compliance    Entered European phase on October 2, 2003 (see 30000156-0007).

 

- 1 -



--------------------------------------------------------------------------------

CONFIDENTIAL    Status as of 3/19/08 COMPANY-PROPRIETARY   

 

Sonnenschein Ref

    (Cooley Ref)

  

Application S/N

Filing Date

  

Patent / Pub No.

Issue / Pub Date

  

Named Inventor(s)

  

Title

  

Comments/Status

30000156-0007

 

(TELO-001/02EP)

  

EP 02721628.2

 

Int’l filing date:

April 1, 2002

 

Priority date:

April 2, 2001

     

Tracy, Barrett,

Berman, Catlin

   System, Method, and Medium for Certifying and Accrediting Requirements
Compliance   

Annuity due April 1, 2008 (with a grace period until the end of the month of
April).

 

European phase of 30000156-0015.

 

Entered European phase on October 2, 2003.

30000156-0003

 

(TELO-001/03US)

  

US 09/946,164

 

September 5, 2001

  

US-2003-0050718-A1

 

March 13, 2003

  

Tracy, Barrett,

Berman, Catlin,

Dimtsios

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance   

Notice of Allowance received. Payment of issue fee due April 25, 2008.

 

CIP of 30000156-0012.

30000156-0017

 

(TELO-001/03WO)

  

PCT/US02/28179

 

Int’l filing date:

September 5, 2002

 

Priority date:

September 5, 2001

  

WO 03/021398A3

 

March 13, 2003

  

Tracy, Barrett,

Berman, Catlin,

Dimtsios

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance    Entered European phase on March 31, 2004.

30000156-0020

 

(TELO-001/03EP)

  

EP 02775750.9

 

Int’l filing date:

September 5, 2002

 

Priority date:

September 5, 2001

     

Tracy, Barrett,

Berman, Catlin,

Dimtsios

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance   

Annuity due September 5, 2008.

 

European phase of 30000156-0017.

30000156-0004

 

(TELO-001/04US)

  

US 11/341,502

 

January 30, 2006

     

Tracy, Barrett,

Berman, Catlin

   System, Method, and Medium for Certifying and Accrediting Requirements
Compliance   

Office Action issued August 23, 2007 based on New Art. Abandonment instructions
received on February 23, 2008 and confirmed via email on February 26, 2008.

 

Continuation of 30000156-0003.

 

- 2 -



--------------------------------------------------------------------------------

CONFIDENTIAL    Status as of 3/19/08 COMPANY-PROPRIETARY   

 

Sonnenschein Ref

    (Cooley Ref)

  

Application S/N

Filing Date

  

Patent / Pub No.

Issue / Pub Date

  

Named Inventor(s)

  

Title

  

Comments/Status

TELO-002 Family

30000156-0009

 

(TELO-002/00US)

  

US 10/304,825

 

November 27, 2002

  

6,983,221

 

January 3, 2006

  

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Robust Risk Assessment Model   

Maintenance fee due July 3, 2009.

 

U.S. Patent Number 6,983,221 issued January 3, 2006.

30000156-0014

 

(TELO-002/00WO)

  

PCT/US03/37603

 

Int’l filing date:

November 26, 2003

 

Priority date:

November 27, 2002

  

WO 2004/051406 A2

 

June 17, 2004

  

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Robust Risk Assessment Model    Entered
European Phase.

30000156-0019

 

(TELO-002/00EP)

  

EP 03787115.9

 

Int’l filing date:

November 26, 2003

 

Priority date:

November 27, 2002

     

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Robust Risk Assessment Model   

Annuity due November 26, 2008

 

European Phase initiated June 24, 2005 following claims being rewritten to avoid
excess claim fees.

 

- 3 -



--------------------------------------------------------------------------------

CONFIDENTIAL    Status as of 3/19/08 COMPANY-PROPRIETARY   

 

Sonnenschein Ref

    (Cooley Ref)

  

Application S/N

Filing Date

  

Patent / Pub No.

Issue / Pub Date

  

Named Inventor(s)

  

Title

  

Comments/Status

TELO-003 Family

30000156-0006

 

(TELO-003/00US)

  

US 10/304,826

 

November 27, 2002

  

6,980,927

 

December 27, 2005

  

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Continuous Risk Assessment   

Maintenance fee due June 27, 2009.

 

U.S. Patent Number 6,980,927 issued December 27, 2005.

30000156-0013

 

(TELO-003/00WO)

  

PCT/US03/37605

 

Int’l filing date:

November 26, 2003

 

Priority date:

November 27, 2002

  

WO 2004/051407 A2

 

June 17, 2004

  

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Continuous Risk Assessment    Entered European
Phase

30000156-0005

 

(TELO-003/00EP)

  

EP 03790011.5

 

Int’l filing date:

November 26, 2003

 

Priority date:

November 27, 2002

     

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Continuous Risk Assessment   

Annuity due November 26, 2008

 

European Phase initiated June 24, 2005 following claims being rewritten to avoid
excess claim fees.

 

- 4 -



--------------------------------------------------------------------------------

CONFIDENTIAL    Status as of 3/19/08 COMPANY-PROPRIETARY   

 

Sonnenschein Ref

    (Cooley Ref)

  

Application S/N

Filing Date

  

Patent / Pub No.

Issue / Pub Date

  

Named Inventor(s)

  

Title

  

Comments/Status

TELO-004 Family

30000156-0002

 

(TELO-004/00US)

  

10/304,824

 

November 27, 2002

  

US-2004-0103309-A1

 

May 27, 2004

  

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Threat Vulnerability Feed    Allowed to Expire
as of 1/29/07

30000156-0016

 

(TELO-004/00WO)

  

PCT/US03/37608

 

Int’l filing date:

November 26, 2003

 

Priority date:

November 27, 2002

  

WO 2004/051408 A2

 

June 17, 2004

  

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Threat Vulnerability Feed    Entered European
Phase

30000156-0018

 

(TELO-004/00EP)

  

EP 03790014.9

 

Int’l filing date:

November 26, 2003

 

Priority date:

November 27, 2002

     

Tracy, Barrett,

Catlin

   Enhanced System, Method, and Medium for Certifying and Accrediting
Requirements Compliance Utilizing Threat Vulnerability Feed   

Annuity due November 26, 2008

 

European Phase initiated June 24, 2005 following claims being rewritten to avoid
excess claim fees.

 

- 5 -



--------------------------------------------------------------------------------

CONFIDENTIAL    Status as of 3/19/08 COMPANY-PROPRIETARY   

 

Sonnenschein Ref

    (Cooley Ref)

    ((H&D Ref))

  

Application S/N

Filing Date

  

Patent / Pub No.

Issue / Pub Date

  

Named Inventor(s)

  

Title

  

Comments/Status

TELO-005 Family

30000156-0008

 

(TELO-005/00US)

  

60/866,619

 

November 21, 2006

         Method and System for Identification Token Extension   

Provisional patent application filed November 21, 2006.

 

Converted to utility application on November 20, 2007.

30000156-0022   

11/943,318

 

November 20, 2007

      Ayers    Method and System for Remote Security Token Extension   

Utility patent application filed November 20, 2007

 

Awaiting first Office Action

   Filed by TIMS            

 

- 6 -



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

UNITED STATES WEB C&A v2.00    Registration No. TXu 1-001-763    Entire computer
program and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097
Xacta Detect v2.0    Registration No. TXu 1-001-764    Entire computer program
and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta
Detect v2.1.1    Registration No. TXu 1-001-765    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web
C&A 2001 v.3.00    Registration No. TXu 1-001-766    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web
C&A 2001 v3.01    Registration No. TXu 1-001-767    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web
C&A 2001/Xacta Commerce Trust 2001 v3.21    Registration No. TXu 1-001-768   
Entire computer program and text of user’s manual    Registered 8/22/02   
Renewal due 8/22/2097 WEB C&A v2.21    Registration No. TXu 1-001-769    Entire
computer program and text of user’s manual    Registered 8/22/02    Renewal due
8/22/2097 Xacta Web C&A 2001/Xacta Commerce Trust 2001 v3.22    Registration No.
TXu 1-001-770    Entire computer program and text of user’s manual    Registered
8/22/02    Renewal due 8/22/2097 Xacta Web C&A 2001/Xacta Commerce Trust 2001
v3.20    Registration No. TXu 1-001-771    Entire computer program and text of
user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web C&A 2001
v.3.10    TXu-1-001-772    Entire computer program and text of user’s manual   
Registered 8/22/02    Renewal due 8/22/2097

 

Page 1 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

WEB C&A v2.10    Registration No. TXu 1-001-773    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 WEB C&A
v2.20    Registration No. TXu 1-001-774    Entire computer program and text of
user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta Web C&A/Xacta
Commerce Trust v3.30    Registration No. TXu 1-001-775    Entire computer
program and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097
Xacta Commerce Trust reference manual: v.4.0    Registration No. TX-6-092-272   
User’s manual    Registered 1/13/05    Renewal due 1/13/2100 Xacta Web C&A Trust
reference manual    Registration No. TX-6-092-273    Computer program and text
   Registered 1/13/05    Renewal due 1/13/2100 Xacta Web C&A v.4.0 (SP1)   
Registration No. TX-6-092-274    Computer program and text    Registered 1/13/05
   Renewal due 1/13/2100 Xacta Web C&A v.4.0 (SP2)    Registration No.
TX-6-092-275    CD-ROM and text    Registered 1/13/05    Renewal due 1/13/2100
Xacta Commerce Trust reference manual v.4.0 (SP1)    TX-6-092-276    Text   
Registered 1/13/05    Renewal due 1/13/2100 Xacta Commerce Trust reference
manual v.4.0 (SP2)    TX-6-092-277    Text    Registered 1/13/05    Renewal due
1/13/2100 Telos Site Survey Automation Tool    Registration No. TXu1-302-904   
Computer program    Registered 4/4/06    Renewal due 4/4/2101 Telos ARISS
Administration    Registration No. Pending    Computer program    Registered
4/21/06    Renewal due 4/21/2101 Telos Service Management (TSM)    Registration
No. TXu1-294-185    Computer program    Registered 4/21/06    Renewal due
4/21/2101

 

Page 2 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Content Management Tool (CMT)    Registration No. TXu1-299-084    Computer
program    Registered 4/21/06    Renewal due 4/21/2101 Telos Store   
Registration No. TXu1-296-787    Computer program    Registered 4/21/06   
Renewal due 4/21/2101 Telos AMHS 2001sp2    Registration No. TX 6-501-275   
Computer program    Registered 1/24/07    Renewal due 1/24/2102 Telos AMHS 2003
   Registration No. TX 6-500-647    Computer program    Registered 1/24/07   
Renewal due 1/24/2102 Telos AMHS 2005    Registration No. TX 6-500-644   
Computer program    Registered 1/24/07    Renewal due 1/24/2102 Telos AMHS 5.0.2
   Registration No. TX 6-500-643    Computer program    Registered 1/24/07   
Renewal due 1/24/2102 Telos AMHS 5.1-2P    Registration No. TX 6-500-645   
Computer program    Registered 1/24/07    Renewal due 1/24/2102 Telos AMHS 6.0
   Registration No. TX 6-500-646    Computer program    Registered 1/24/07   
Renewal due 1/24/2102 Telos AMHS USMTF Editor    Registration No. TX 6-501-274
   Computer program    Registered 1/24/07    Renewal due 1/24/2102 PENDING
REGISTRATION APPLICATIONS:    Telos Reference          Telos CAISI Bridge Module
(CBM) Step-by-Step Instruction Guide    None    Manual       Xacta Customer
Service Center v.2.0 Build 60 (SP4)    1-4    Computer program       Xacta
Certificate Management Utility (SP4)    3-4    Computer program       Xacta
Distribution Manager (SP4)    5-4    Computer program      

 

Page 3 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Xacta Detect Client v.4.1 Build 211 (SP4)    6-4    Computer program       Xacta
Detect Server v.4.1. Build 254 (SP4)    7-4    Computer program       Xacta Host
Info for Unix v.1.1.6 (SP4)    9-4    Computer program       Xacta Host Info
Agent for Windows v.1.00.02 (SP4)    10-4    Computer program       Xacta IA
Manager – Assessment Engine (SP4)    11-4    Computer program       Xacta
Customer Service Center Reference Manual for Customers (SP4)    14-4    Manual
      Xacta Customer Service Center Reference Manual for Administrator (SP4)   
15-4    Manual       Xacta IA Manager Distribution Manager Reference Manual
(SP4)    16-4    Manual       Xacta FISMA Accelerator Reference Manual (SP4)   
17-4    Manual       Xacta IA Manager Assessment Engine Getting Started Guide
(SP4)    18-4    Manual       Xacta IA Manager Assessment Engine Reference
Manual (SP4)    19-4    Manual      

 

Page 4 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Xacta IA Manager Assistant Manual (SP4)    20-4    Manual       Xacta Detect
Client v.4.4 Build 253 (SP5)    1-5    Computer program       Xacta Customer
Service Center (CSC) v.2.0 Build 108 (SP5)    2-5    Computer program      
Xacta Certificate Management Utility (SP5)    3-5    Computer program      
Xacta Database Management Utility (SP5)    4-5    Computer program       Xacta
Detect Server v.4.4 Build 280 (SP5)    5-5    Computer program       Xacta
Distribution Manager (SP5)    6-5    Computer program       Xacta File Digest
Checker Utility (SP5)    7-5    Computer program       Xacta Host Info Agent for
Windows v.1.00.04 (SP5)    8-5    Computer program       Xacta Host Info Agent
for Unix v.1.1.6 (SP5)    9-5    Computer program       Xacta IA Manager
Assistant (SP5)    10-5    Computer program      

 

Page 5 of 6



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Telos Corporation

(a Maryland Corporation)

Copyright Status Chart as of March 20, 2008

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Xacta IA Manager Assessment Engine (SP5)    11-5    Computer program       Xacta
Automated Script Language Manual (SP5)    13-5    Manual       Xacta Customer
Service Center Reference Manual – for Administrator (SP5)    14-5    Manual   
   Xacta Customer Service Center Reference Manual – for Customers (SP5)    15-5
   Manual       Xacta IA Manager Distribution Manager Reference Manual (SP5)   
16-5    Manual       Xacta Secure Enterprise Process Handler Flow (SP5)    17-5
   Manual      

 

Page 6 of 6



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

UNITED STATES

NETFLOW

 

United States

 

Telos Corporation

   Application No. 75/058,754    Class 9: Computer software for work flow
management on a global computer network    Filed 1/30/96 (on the basis of
intended use); Abandoned 7/22/98    None – Abandoned

TELOS

 

United States

 

Telos Corporation

   Registration No. 2,828,747   

Class 38: Telecommunications services, the providing of connections to existing
information technology utilizing wired and wireless technology, namely, the
electronic transmission of voice, video, data, facsimile, electronic messages,
mail and live video conversations, conferencing and communications and
information through personal computers, the global computer network, telephones
and television sets interfacing with local and wide area networks

 

TELOS means GOAL in Greek.

   Filed 12/1/98 (claiming a first use date of 6/97); Registered 4/6/04   
Declaration of Use due 4/6/10; Renewal due 4/6/14

TELOS (Stylized)

 

LOGO [g95419img003.jpg]

 

United States

 

Telos Corporation

   Registration No. 2,327,739    Class 9: Computer hardware and peripherals;
portable computers; computer hardware integration equipment; computer
ruggedization equipment; computer workstations; and computer networking
products, namely computer servers, workstations, peripherals and software suites
for use in communications, data management and data integration    Filed 1/26/98
(claiming a first use date of 4/95); Registered 3/14/00    Declaration of Use
due 9/14/06 (end of grace period); Renewal due 3/14/10

 

Page 1 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

TELOS

 

United States

 

Telos Corporation

   Registration No. 1,395,174   

Class 37: Computer hardware maintenance services for others

 

Class 42: Design of computer software for others

   Filed 4/26/82 (claiming a first use date of 2/16/76 for Class 37 and a first
use date of 4/11/69 and first use in commerce on 6/5/72 for Class 42);
Registered 5/27/86; Declaration of Use accepted 8/5/92    Renewal due 5/27/06
(grace period deadline 11/27/06)

UBIQUITY

 

United States

 

ubIQuity.com, Inc.

   Application No. 76/068,227    Class 36: Investment and business development
services to others in the field of e-commerce    Filed 6/12/00 (on the basis of
intended use); Abandoned 9/10/01    None – Abandoned AUSTRALIA

TELOS

 

Australia

 

Telos Corporation

   Application No. 795858    Class 38: Telecommunications services, namely, the
providing of connections to existing information technology utilizing wired and
wireless technology, namely, the electronic transmission of voice, video, data,
facsimile, electronic messages, mail and live video conversations, conferencing
and communications and information through personal computers, the global
computer networks, telephones and television sets interfacing with local and
wide area networks    Filed 5/31/99; Abandoned 9/25/00    None – Abandoned

 

Page 2 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

CANADA

TELOS

 

Canada

 

Telos Corporation

   Application No. 1017423    Services: Telecommunications services, namely,
providing technology, management and support services to improve the security of
wired and wireless technology, namely, the electronic transmission of voice,
video, data, facsimile, electronic messages, mail and live video conversations,
conferencing and communications and information through personal computers, the
global computer networks, telephones and television sets interfacing with local
and wide area networks; excluding local and long distance telephone services,
paging services, leasing of telecommunications equipment and systems   

Filed 6/2/99;

 

Published 7/7/04;

 

Opposition filed 8/5/04 by Telus Corporation

 

Application abandoned

   None CHINA

TELOS

 

China

 

Telos Corporation

   Registration No. 1445885    Class 38: Message sending, electronic mail,
cellular telephone communications, communications by computer terminals,
communications by telegrams, communications by telephone, communications by wire
services, communications by fiber optics, the electronic transmission of voice,
video, data, facsimile, electronic messages, mail and live video conversations,
conferencing and communications and information through personal computers, the
global computer network, telephones and television sets interfacing with local
and wider area networks    Filed 6/1/99; Registered 9/14/00    Renewal due
9/13/10

 

Page 3 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

EUROPEAN COMMUNITY

TELOS

 

European Community

 

Telos Corporation

   Application no. 1196161    Class 38: Telecommunications services; the
providing of connections to existing information technology utilizing wired and
wireless technology; the electronic transmission of voice, video, data,
facsimile, messages, mail and live video conversations through personal
computers, computer networks, the global computer network, telephones and
television sets interfacing with local and wide area networks    Filed 6/4/99;
Opposition filed 7/25/00 by Teles AG (TELES, CTM App. No. 275933 and German Reg.
No. 1124760) and assigned Opposition No. B289480; Opposition filed 9/4/00 by TLS
Corporation (TELOS, CTM Reg. No. 441360) and assigned Opposition No. B302481;
Opposition No. B289480 has been closed in Teles AG’s favor    None – Abandoned

 

Page 4 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

INDIA

TELOS

 

India

 

Telos Corporation

   Application No. 858645    Class 16: Printed matter, including brochures,
pamphlets, manuals, operating instructions, user guides, catalogues,
newsletters, instructional and teaching materials for use in connection with
telecommunications services, namely the providing of connections to exiting
information technology utilizing wired and wireless technology, namely, the
electronic transmission of voice, video, data, facsimile, electronic messages,
mail and live video conversations, conferencing and communications and
information through personal computers, the global computer network, telephones
and television sets interfacing with local and wide area networks; all being
goods included in Class 16   

Filed 5/31/99;

 

Published 2/8/06 for 90 days (until 5/8/06)

   Check status of application 9/1/06 JAPAN

TELOS

 

Japan

 

Telos Corporation

   Application No. 11-48340    Class 38: Communications via movable phones;
communications via telex; communications via computer terminals; communications
via telegraphs; communications via telephones; communications via facsimile;
paging by radios; providing conferences, calls and communications via television
systems; sending sounds, images, messages and data via communication networks;
communications via email; television broadcasting; cable television
broadcasting; radio broadcasting; leasing of telephones, facsimiles an other
communications equipment; providing news to broadcasters    Filed 5/31/99;
Abandoned 1/4/01    None – Abandoned

 

Page 5 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

MALAYSIA

TELOS

 

Malaysia

 

Telos Corporation

   Registration No. 99004686    Class 38: Telecommunications services, the
providing of connections to existing information technology utilizing wired and
wireless technology, the electronic transmission of voice, video, data,
facsimile, electronic messages, mail and live video conversations, conferencing
and communications and information through personal computer, the global
computer networks, telephones and television sets interfacing with local and
wide area networks; all included in Class 38   

Registered 5/31/99 (claiming 12/1/98 priority date)

 

Grant date: 2/14/05

   Use in Malaysia by 2/14/08; Renew registration by 12/1/08 MEXICO

TELOS

 

Mexico

 

Telos Corporation

   Registration No. 377438    Class 38: Telecommunications services, the
providing of connections to existing information technology utilizing wired and
wireless technology, namely, the electronic transmission of voice, video, data,
facsimile, electronic messages, mail and live video conversations, conferencing
and communications and information through personal computers, the global
computer network, telephones and television sets interfacing with local and wide
area networks   

Registered 6/1/99

 

Grant date: 3/22/05

   Use in Mexico by 3/22/08; Renew registration by 6/1/09

 

Page 6 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

NEW ZEALAND

TELOS

 

New Zealand

 

Telos Corporation

   Registration No. 310401    Class 38: Telecommunications services, the
providing of connections to existing information technology utilizing wired and
wireless technology, namely, the electronic transmission of voice, video, data,
facsimile, electronic messages, mail and live video conversations, conferencing
and communications and information through personal computers, the global
computer network, telephones and television sets interfacing with local and wide
area networks   

Filed 5/31/99; Registered 12/20/99

 

Not renewed as of 12/1/05

   None – Abandoned PHILIPPINES

TELOS

 

Philippines

 

Telos Corporation

   Application No. 4-1999-03810    Class 38: Telecommunications services, the
providing of connections to existing information technology utilizing wired and
wireless technology, namely, the electronic transmission of voice, video, data,
facsimile, electronic messages, mail and live video conversations, conferencing
and communications and information through personal computers, the global
computer network, telephones and television sets interfacing with local and wide
area networks    Filed 6/2/99; Abandoned 5/24/02    None – Abandoned

 

Page 7 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

MARK

COUNTRY

OWNER

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

SINGAPORE

TELOS

 

Singapore

 

Telos Corporation

   Registration No. T99/05520F    Class 38: Telecommunications services, namely
the electronic transmission of voices, video, data, images and messages by means
of facsimile, telephone, television, computers, electronic network
communications and electronic mail; providing telecommunication connections to
the internet and communications by computer terminals; all included in Class 38
   Filed 5/31/99; Registered 12/1/98    Renewal due 12/1/08 SOUTH KOREA

TELOS

 

South Korea

 

Telos Corporation

   Registration No. 62149    Class 38: Telecommunications services, the
providing of connections to existing information technology utilizing wired and
wireless technology, namely, the electronic transmission of voice, video, data,
facsimile, electronic messages, mail and live video conversations, conferencing
and communications and information through personal computers, the global
computer network, telephones and television sets interfacing with local and wide
area networks    Filed 5/31/99; Registered 6/23/00    Renewal due 6/23/10

 

Page 8 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

UNITED STATES Xacta Web C&A 2001/Xacta Commerce Trust 2001 v3.20    Registration
No. TXu 1-001-771    Entire computer program and text of user’s manual   
Registered 8/22/02    Renewal due 8/22/2097 Xacta Web C&A 2001/Xacta Commerce
Trust 2001 v3.21    Registration No. TXu 1-001-768    Entire computer program
and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 Xacta
Web C&A 2001/Xacta Commerce Trust 2001 v3.22    Registration No. TXu 1-001-770
   Entire computer program and text of user’s manual    Registered 8/22/02   
Renewal due 8/22/2097 Xacta Web C&A/Xacta Commerce Trust v3.30    Registration
No. TXu 1-001-775    Entire computer program and text of user’s manual   
Registered 8/22/02    Renewal due 8/22/2097 Xacta Commerce Trust v.4.0   
TX-6-092-272    Text of user’s manual    Registered 1/13/05    Xacta Commerce
Trust, v.4.0 (SP1)    TX-6-092-276    Text of user’s manual    Registered
1/13/05    Xacta Commerce Trust, v.4.0 (SP2)    TX-6-092-277    Text of user’s
manual    Registered 1/13/05    Xacta Web C&A    TX-6-092-273    Text of user’s
manual    Registered 1/13/05    Xacta Web C&A 2001 v.3.00    Registration No.
TXu 1-001-766    Entire computer program and text of user’s manual    Registered
8/22/02    Renewal due 8/22/2097 Xacta Web C&A 2001 v3.01    Registration No.
TXu 1-001-767    Entire computer program and text of user’s manual    Registered
8/22/02    Renewal due 8/22/2097 Xacta Web C&A 2001 v.3.10    TXu-1-001-772   
Entire computer program and text of user’s manual    Registered 8/22/02   
Renewal due 8/22/2097

 

Page 9 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

Xacta Web C&A v.4.0 (SP1)    TX-6-092-274    Text of user’s manual    Registered
1/13/05    Xacta Web C&A v.4.0 (SP2)    TX-6-092-275    Entire computer program
   Registered 1/13/05    Xacta Detect v2.0    Registration No. TXu 1-001-764   
Entire computer program and text of user’s manual    Registered 8/22/02   
Renewal due 8/22/2097 Xacta Detect v2.1.1    Registration No. TXu 1-001-765   
Entire computer program and text of user’s manual    Registered 8/22/02   
Renewal due 8/22/2097 WEB C&A v2.00    Registration No. TXu 1-001-763    Entire
computer program and text of user’s manual    Registered 8/22/02    Renewal due
8/22/2097 WEB C&A v2.01    Registration No. TXu 1-001-769    Entire computer
program and text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097
WEB C&A v2.10    Registration No. TXu 1-001-773    Entire computer program and
text of user’s manual    Registered 8/22/02    Renewal due 8/22/2097 WEB C&A
v2.20    Registration No. TXu 1-001-774    Entire computer program and text of
user’s manual    Registered 8/22/02    Renewal due 8/22/2097 TELOS SERVICE
MANAGEMENT (TSM)   

Registration No.

Pending

   Computer program    Filed 4/20/06    TELOS SITE SERVICE AUTOMATION TOOL   

Registration No.

Pending

   Computer program    Filed 4/20/06    TELOS ARISS ADMINISTRATION   

Registration No.

Pending

   Computer program    Filed 4/20/06    CONTENT MANAGEMENT TOOL (CTM)   

Registration No.

Pending

   Computer program    Filed 4/20/06   

 

Page 10 of 11

July 31, 2006



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL    ATTORNEY-CLIENT COMMUNICATION

Telos Corporation

(a Maryland Corporation)

Trademark Status Chart

 

TITLE

  

REGISTRATION NO.

  

NATURE OF WORK

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

TELOS STORE   

Registration No.

Pending

   Computer program    Filed 4/20/06   

 

Page 11 of 11

July 31, 2006



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Xacta Corporation

(a Delware Corporation)

Trademark Status Chart

 

MARK

COUNTRY

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

UNITED STATES

Design Only

 

LOGO [g95419img001.jpg]

 

United States

   Registration No. 2,759,323    Class 9: E-commerce software to allow users to
perform business transactions via a global computer network; computer software
for others engaged in e-commerce, namely, process automation and service
management, system and network health monitoring, automated job scheduling and
notification, remote monitoring of systems and workstations, automated delivery
of software, automated hardware and software inventory, automated cross platform
data backup and recovery, cross-platform user administration from a single
console, integrated call management to address change/problem management and
service level agreements, integrated management of help desk and physical
hardware and network assets; computer software to allow users to engage in
e-commerce, namely, security certification and accreditation support, security
policy and operational procedure development, security architecture design and
implementation, network security testing and evaluation, vulnerability analysis
and rectification, malicious code analysis, security risk assessment    Filed
4/6/00 (claiming a first use date of 8/15/00); Registered 9/2/03    Declaration
of Use due 9/2/09; Renewal due 9/2/13

Design Only

 

LOGO [g95419img001.jpg]

 

United States

   Registration No. 2,737,331    Class 42: Computer software design for others,
namely, computer system and network security services for others engaged in
e-commerce, namely, security certification and accreditation support, security
policy and operational procedure development, security architecture design and
implementation, network security testing and evaluation, vulnerability analysis
and rectification, malicious code analysis, and security risk assessment   
Filed 4/6/00 (claiming a first use date of 2/00); Registered 7/15/03   
Declaration of Use due 7/15/09; Renewal due 7/15/13

 

Page 1 of 4

May 26, 2006



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Xacta Corporation

(a Delware Corporation)

Trademark Status Chart

 

MARK

COUNTRY

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

XACTA

 

United States

   Registration No. 2,737,276    Class 42: Computer software design for others,
namely, computer system and network security services for others engaged in
e-commerce, namely, security certification and accreditation support, security
policy and operational procedure development, security architecture design and
implementation, network security testing and evaluation, vulnerability analysis
and rectification, malicious code analysis, and security risk assessment   
Filed 2/25/00 (claiming a first use date of 2/00); Registered 7/15/03   
Declaration of Use due 7/15/09; Renewal due 7/15/13

XACTA

 

United States

   Registration No. 2,640,307    Class 9: Computer software to allow users to
perform e-commerce    Filed 2/25/00 (claiming a first use date of 2/00);
Registered 10/22/02    Declaration of Use due 10/22/08; Renewal due 10/22/12

XACTA & Design

 

LOGO [g95419img002.jpg]

 

United States

   Registration No. 2,845,219    Class 9: E-commerce software to allow users to
perform business transactions via a global computer network; computer software
for others engaged in e-commerce, namely, process automation and service
management, system and network health monitoring, automated job scheduling and
notification, remote monitoring of systems and workstations, automated delivery
of software, automated hardware and software inventory, automated cross platform
data backup and recovery, cross-platform user administration from a single
console, integrated call management to address change/problem management and
service level agreements, integrated management of help desk and physical
hardware and network assets; computer software to allow users to engage in
e-commerce, namely, security certification and accreditation support, security
policy and operational procedure development, security architecture design and
implementation, network security testing and evaluation, vulnerability analysis
and rectification, malicious code analysis, security risk assessment    Filed
4/6/00 (claiming first use date of 8/15/00); Registered 5/25/04    Declaration
of Use due 5/25/10; Renewal due 5/25/14

 

Page 2 of 4

May 26, 2006



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Xacta Corporation

(a Delware Corporation)

Trademark Status Chart

 

MARK

COUNTRY

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

XACTA & Design

 

LOGO [g95419img002.jpg]

 

United States

   Registration No. 2,790,067    Class 42: Computer software design for others,
namely, computer system and network security services for others engaged in
e-commerce, namely, security certification and accreditation support, security
policy and operational procedure development, security architecture design and
implementation, network security testing and evaluation, vulnerability analysis
and rectification, malicious code analysis, security risk assessment    Filed
4/6/00 (claiming a first use date of 2/00); Registered 12/9/03    Declaration of
Use due 12/9/09; Renewal due 12/9/13

XACTA COMMERCE TRUST

 

United States

   Registration No. 2,741,810    Class 9: Computer software to automate and
manage compliance assessment, in accordance with security standards,
regulations, policies and practices    Filed 1/28/02 (claiming a first use date
of 5/01 and first use in commerce in 11/01); Registered 7/29/03    Declaration
of Use due 7/29/09; Renewal due 7/29/13

XACTA WEB C&A

 

United States

   Registration No. 2,824,917   

Class 9: Computer software to automate and manage compliance assessment, in
accordance with security standards, regulations, policies and practices

 

Disclaims: WEB

   Filed 1/28/02 (claiming a first use date of 3/00 and first use in commerce on
8/15/00); Registered 3/23/04    Declaration of Use due 3/23/10; Renewal due
3/23/14 CZECH REPUBLIC

XACTA COMMERCE TRUST

 

Czech Republic

   Registration No. 254596    Class 9: Software to automate and manage
compliance assessment in accordance with security standards, regulations,
policies and practices    Filed 9/18/02; Registered 5/26/03    Use after
registration by 9/18/07; Renewal due 9/18/12

XACTA WEB C&A

 

Czech Republic

   Registration No. 258821    Class 9: Software to automate and manage
compliance assessment in accordance with security standards, regulations,
polices and practices    Filed 9/18/03; Registration issued 11/27/03    Must use
in the Czech Republic by 9/18/08; Renewal due 9/18/12

 

Page 3 of 4

May 26, 2006



--------------------------------------------------------------------------------

CONFIDENTIAL    COMPANY-PROPRIETARY

Xacta Corporation

(a Delware Corporation)

Trademark Status Chart

 

MARK

COUNTRY

  

APPLICATION/
REGISTRATION NO.

  

CLASS/GOODS/SERVICES

  

BACKGROUND AND
CURRENT STATUS

  

NEXT ACTION DUE

EUROPEAN COMMUNITY

XACTA COMMERCE TRUST

 

European Community

   Registration No. 2857951    Class 9: Software to automate and manage
compliance assessment in accordance with security standards, regulations,
polices and practices    Filed 9/17/02; Registration issued 1/19/04    Must use
in the European Community by 1/19/09; Renewal due 9/17/12

XACTA WEB C&A

 

European Community

   Registration No. 2857944    Class 9: Software to automate and manage
compliance assessment in accordance with security standards, regulations,
polices and practices    Filed 9/17/02; Registration issued 2/8/05    Must use
in the European Community by 2/8/10; Renewal due 9/17/12

 

Page 4 of 4

May 26, 2006



--------------------------------------------------------------------------------

Schedule 5.18

Demand Deposit Accounts

TELOS CORPORATION

DEMAND DEPOSIT ACCOUNTS

 

G/L Account

  

G/L Account Name

   Bank Account No.   

Bank Account Name

10-100-040

   Cash - WF Operating    4945018786   

(1)    Telos Corporation, 19886 Ashburn Road, Ashburn, VA 20147

10-100-050

   Cash - WF Payroll    4945018794   

(1)    Telos Corporation, 19886 Ashburn Road, Ashburn, VA 20147

10-100-070

   Cash - WF A/P    9600035593   

(1)    Telos Corporation, 19886 Ashburn Road, Ashburn, VA 20147

10-100-100

   Cash - Germany PR Tax    1004089981   

(2)    Telos

10-100-030

   Cash - Germany Checking USD    72621395   

(3)    Telos Europe

10-100-030

   Cash - Germany Checking EURO    25014502   

(3)    Telos Europe

10-100-300

   Cash-WF-TIMS-A/P    9600094966   

(1)    Telos Identity Management Solutions LLC

10-100-310

   Cash-WF-TIMS-OPER/PR    412-1569602   

(1)    Telos Identity Management Solutions LLC

   Cash - Payroll & Operating Expenses    2000024576136   

(5)    Teloworks, Inc

   Cash - Payroll & Operating Expenses    01-103-301070-0   

(6)    Teloworks Philippines, Inc.

   Cash - Payroll & Operating Expenses    103-148327-8   

(6)    Teloworks BPO Solutions Philippines, Inc.

Financial Institution’s Name and Address:

 

  (1)    Wells Fargo Bank    (4)    Wells Fargo Bank, N.A.      Wholesale
Services Group       Corporate and Municipal Markets Group      201 Third Street
      One Ward Parkway      11th Floor       MAC N2744-030      San Francisco CA
94103       Kansas City, MO 64112      MAC-AO187-216       Attn: Carole Mosher  
   Fax #415-979-0662    (5)    Wachovia Bank, N.A.            1753 Pinnacle
Drive, 3rd Floor   (2)   

Stadtsparkasse Düsseldorf

Postfach 10 10 30

40001 Düsseldorf

Germany

     

McLean, VA 22102

Note: Account used to transfer funds to Philippine bank account to pay for
operating expenses.

  (3)    Sparkasse Heidelberg    (6)    United Coconut Planters Bank
(Philippines)     

Postfach 10 14 60

Kurfurstenanlage 10-12

D-69004 Heidelberg

Germany

      Note: This is a local account used to pay operating expenses at our
Philippine entities.           



--------------------------------------------------------------------------------

Schedule 5.20

Permitted indebtedness

See attached list of leases

Subordinated Debt Notes

 

Type

  

Noteholder

   Interest     Maturity Date    Amount

Series B

   Zollikon Investments SA    16.97 %   12/31/2011    $ 209,497.49

Series B

   John Porter    14.00 %   10/31/2008    $ 861,745.92

Series B

   Toxford    14.00 %   12/31/2011    $ 1,466,626.53

Series C

   Zollikon Investments SA    16.97 %   12/31/2011    $ 860,961.42

Series C

   Toxford    14.00 %   12/31/2011    $ 1,744,722.79

Total Subordinated Debt Notes

           $ 5,143,554.15



--------------------------------------------------------------------------------

TELOS CORPORATION

 

OFFICE LESSOR/SUBLESSOR

       

DESCRIPTION

   CITY    STATE    START
DATE

I.A.M NATIONAL PENSION FUND

   1300 CONN AVE NW #300    WASHINGTON    DC    10/01/03

JACK AND DORA GLASER FAMILY TRUST, dba J.D REALTY

   3655 ALAMO STREET, SUITES # 300,301&303    SIMI VALLEY    CA    03/01/06

KILN BROOK REALTY/(FARLEY WHITE 2006)

   81 HARTWELL AVENUE    LEXINGTON    MA    02/15/05

STAVOLA LEASING COMPANY

   656 SHREWSBURY AVENUE, 1ST, 2ND FLRS, BASEMNT    SHREWSBURY    NJ    04/01/90

EQUITY RESIDENTIAL /SADDLE RIDGE APARTMENTS

   20070 COLTSRIDGE TER    ASHBURN    VA    03/09/07

JOACHIM DONATH -OFFICE & KARL KLINGER -CAR PARKING

   6 FRIENDRICHSTASSE, SCHWETZINGEN    GERMANY       12/01/98

OPERATING LEASES

             

CAPITAL LEASES

             

TEL (VA) QRS 12-15, INC. (subject to CPI percentage increase every 3 years)

   19886 ASHBURN ROAD    ASHBURN    VA    03/11/96

EQUIPMENT/VEHICLE LESSOR

           

CAPITAL LEASES:

           

IKON Lease Ashburn Color Copier - Capital Lease

   Mailroom #CPP500    ASHBURN    VA    01/01/06

IKON Lease Ashburn IR3570

   IR3570 John Frawley    ASHBURN    VA    02/01/07

National Leasing and Financial

   Hasler Digital Mailing Machine    ASHBURN    VA    04/01/07  

SUBTOTAL - CAPITAL

           

OPERATING LEASES:

             

GE Capitol/Office Solutions Copier Connecticut Ave

   Rob Wilson/Connecticut Avenue 4/9/07    WASHINGTON    DC    06/07/07

GE Capitol/Office Solutions Copier Ashburn/Xacta

   XACTA-Angela Robinson 4/1/07    ASHBURN    VA    06/07/07

IKON Ashburn B&W Copiers

   Ikon    IKOFIN    ASHBURN    VA    09/28/07  

SUBTOTAL - OPERATING

           

SUBTOTAL - EQUIPMENT LEASES

           

TOTAL CAPITAL LEASES

             



--------------------------------------------------------------------------------

TELOS CORPORATION

 

OFFICE LESSOR/SUBLESSOR

   END DATE    FY
2008    FY
2009    FY
2010    FY
2011    FY
2012    FY
2013

I.A.M NATIONAL PENSION FUND

   09/30/08      80,862.57               

JACK AND DORA GLASER FAMILY TRUST, dba J.D REALTY

   10/30/09      75,678.00      64,640.00            

KILN BROOK REALTY/(FARLEY WHITE 2006)

   02/28/08      5,900.00               

STAVOLA LEASING COMPANY

   03/31/11      325,225.26      332,036.22      338,847.27      85,137.51      

EQUITY RESIDENTIAL /SADDLE RIDGE APARTMENTS

   03/08/08      3,454.84               

JOACHIM DONATH -OFFICE & KARL KLINGER -CAR PARKING

   3 mo vacate notice      13,273.20                                            
                                    

OPERATING LEASES

      $ 504,394    $ 396,676    $ 338,847    $ 85,138    $ 0   

CAPITAL LEASES

                    

TEL (VA) QRS 12-15, INC. (subject to CPI percentage increase every 3 years)

   03/10/16    $ 1,793,465    $ 1,793,465    $ 1,793,465    $ 1,793,465    $
1,793,465    $ 1,793,465

EQUIPMENT/VEHICLE LESSOR

                    

CAPITAL LEASES:

                    

IKON Lease Ashburn Color Copier - Capital Lease

   12/31/10      28,512.00      28,512.00      28,512.00         

IKON Lease Ashburn IR3570

   01/31/11      3,456.00      3,456.00      3,456.00      288.00      

National Leasing and Financial

   03/31/12      6,192.00      6,192.00      6,192.00      6,192.00     
1,548.00                                                     38,160.00     
38,160.00      38,160.00      6,480.00      1,548.00                           
                

OPERATING LEASES:

                    

GE Capitol/Office Solutions Copier Connecticut Ave

   05/27/10      4,572.00      4,572.00      1,905.00         

GE Capitol/Office Solutions Copier Ashburn/Xacta

   05/27/10      4,908.00      4,908.00      2,045.00         

IKON Ashburn B&W Copiers

   09/27/12      25,608.00      25,608.00      25,608.00      25,608.00     
19,206.00                                                     35,088.00     
35,088.00      29,558.00      25,608.00      19,206.00                         
                  

SUBTOTAL - EQUIPMENT LEASES

     73,248.00      73,248.00      67,718.00      32,088.00      20,754.00   

TOTAL CAPITAL LEASES

     1,831,624.80      1,831,624.80      1,831,624.80      1,799,944.80     
1,795,012.80      1,793,464.80



--------------------------------------------------------------------------------

TELOS CORPORATION

 

OFFICE LESSOR/SUBLESSOR

   FY
2014    FY
2015    FY
2016    LEASE FILE
#    SQUARE
FEET

I.A.M NATIONAL PENSION FUND

               3,178

JACK AND DORA GLASER FAMILY TRUST, dba J.D REALTY

               3,093

KILN BROOK REALTY/(FARLEY WHITE 2006)

              

STAVOLA LEASING COMPANY

            0-140    13,622

EQUITY RESIDENTIAL /SADDLE RIDGE APARTMENTS

              

JOACHIM DONATH -OFFICE & KARL KLINGER -CAR PARKING

            0-298                                                 

OPERATING LEASES

               19,893

CAPITAL LEASES

              

TEL (VA) QRS 12-15, INC. (subject to CPI percentage increase every 3 years)

   $ 1,793,465    $ 1,793,465    $ 448,366       191,700

EQUIPMENT/VEHICLE LESSOR

              

CAPITAL LEASES:

              

IKON Lease Ashburn Color Copier - Capital Lease

              

IKON Lease Ashburn IR3570

              

National Leasing and Financial

              

OPERATING LEASES:

              

GE Capitol/Office Solutions Copier Connecticut Ave

              

GE Capitol/Office Solutions Copier Ashburn/Xacta

              

IKON Ashburn B&W Copiers

              

SUBTOTAL - EQUIPMENT LEASES

              

TOTAL CAPITAL LEASES

     1,793,464.80      1,793,464.80      448,366.20      



--------------------------------------------------------------------------------

Schedule 7.14

Affiliated Transactions

Enterworks

Parent has a continuing obligation to sublease office space in its Ashburn
facility and provide general, administrative and support services to Enterworks,
Inc. (“Enterworks”). Such services include security and facilities related
matters and professional services. Over the past several years, payment by
Enterworks to Parent has taken many forms, which include cash and various forms
of notes, as have been set forth in detail in the relevant public disclosures on
EDGAR including SEC Form 10-Ks and 10-Qs which have been presented to Agent. The
annual amount of such services is $180,000. Accordingly, such services and
related payment methods are thereby specifically acknowledged by Agent as
excluded from any such prohibition per Section 7.14.

Teloworks

In December 2003, Parent entered into a Stock Purchase Agreement and the
Stockholder Agreement (“Teloworks Agreements”), whereby Parent purchased a 50%
interest in Teloworks, which at the time of the transaction was a wholly owned
subsidiary of Enterworks for $500,000. The investment was founded upon
anticipated future cost savings on projected labor costs. In accordance with the
terms of the Teloworks Agreements, Parent and Enterworks, as partners subject to
the Teloworks Agreements, fund the operations of Teloworks according to each
partner’s direct usage of Teloworks services and split the funding of general
and administrative expenses.

In 2005 and 2006, Enterworks was unable to fund its proportionate share of the
scheduled funding. Consistent with subsection 3.4(d) of the Teloworks
Agreements, the non-defaulting party (Parent) has the right to transfer
ownership (pursuant to a Penalty Ownership calculation) of the defaulting
party’s interest in Teloworks. Accordingly, Parent exercised its right under the
Agreements and transferred ownership in Teloworks. As of December 31, 2006
Parent owned 80% of Teloworks.

In conjunction with the March 16, 2007 private financing, the ownership of
Teloworks was adjusted to 60% Parent and 40% Enterworks.

In 2007, Enterworks was unable to fund its entire share of the scheduled
funding. Parent funded $250,000 on Enterworks behalf for which it received a
note from Enterworks. Accordingly, effective January 1, 2008 Parent owns 100% of
Teloworks.

Teloworks currently owns 99.99% of Teloworks Philippines, Inc. (“Teloworks
Philippines”), a service outsourcing facility with approximately 70 employees,
located in the Philippines. Teloworks Philippines provides professional services
to Parent and its customers, and Parent



--------------------------------------------------------------------------------

provides the necessary operating funds. The annual amount of funding per year is
approximately $1.1 million. Accordingly, operational funding of Teloworks
Philippines is thereby specifically acknowledged by Agent as excluded from any
such prohibition per Section 7.14.

Telos Identity Management Solutions, LLC

Parent holds 60% of Telos Identity Management Solutions, LLC (“TIMS LLC”) while
Hoya ID Fund A, LLC (“Hoya”) holds the other 40%, which they purchased for $6
million in cash consideration.

Parent has entered into a corporate services agreement with TIMS LLC whereby
Parent provides certain administrative support services to TIMS LLC, including
but not limited to finance, accounting and human resources services, for a fee
of $50,000 per month. In addition, Parent and TIMS LLC entered a one-year
sublease agreement for office space in the amount of $17,515 per month, or
$210,180.00 per year. The renewal of the sublease, beginning on April 20, 2008,
shall be for additional office space, increasing the monthly rent to $38,360, or
$460,320 per year.

As of March 2008, quarterly cash distributions in the amount of $1.35 million
were made to Hoya. For the remainder of 2008, the anticipated distributions to
Hoya are $1.4 million.

Accordingly, the provision of services and sublease to TIMS LLC, as well as the
cash distributions to the members is thereby specifically acknowledged by Agent
as excluded from any such prohibition per Section 7.14.